Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page11of
                                                                             of138
                                                                                138




                          EXHIBIT A
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page22of
                                                                             of138
                                                                                138


                  Chubb Group of Insurance Companies                             DECLARATIONS
                                                                                 FINANCIAL INSTITUTION BOND
                  15 Mountain View Road, Warren, New Jersey 07059                FORM 14



  Item 1.      Name of Insured (herein called Insured):                          Bond Number 70436970 BOND

               RAYMOND JAMES FINANCIAL INC                                       FEDERAL INSURANCE COMPANY
                                                                                 (herein called the Underwriter)

               Principal Address.
               880 CARILLON PARKWAY
               SAINT PETERSBURG, FL 33716


  Item 2.      Bond Period: from 12:01 am. on October 1, 2015
                              to 12:01 am. on October 1, 2016 standard time.
  Item 3.      The Aggregate Limit of Liability of the Underwriter during the Bond Period shall be $20,000,000
  Item 4.      Subject to Sections 4 and 11 hereof,
               the Single Loss Limit of Liability is:       $       10,000,000
               and Single Loss Deductible is:               $        1,000,000
               Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or
               Coverage, those amounts shall be controlling. Any amount set forth below shall be part of and not in addition
               to amounts set forth above. (If an Insuring Agreement or Coverage is to be deleted, insert "Not Covered.")
               Amount applicable to:
                                                                                 Single Loss                 Single Loss
                                                                                 Limit of Liability          Deductible
               Insuring Agreement(D)—FORGERY OR ALTERATION                       $ 10,000,000                $1,000,000
               Insuring Agreement(E)—SECURITIES                                  $ 10,000,000                $1,000,000
               Coverage on Partners                                              $ 10,000,000                $1,000,000
               Optional Insuring Agreements and Coverages:
               Insuring Clause A - Fidelity                                       $10,000,000                 $1,000,000
               -Disclosed Agents                                                  $5,000,000                  $1,000,000
               Insuring Clause B — On Premises                                    $10,000,000                 $1,000,000
               Insuring Clause C — In Transit                                     $10,000,000                 $1,000,000
               Insuring Clause F — Counterfeit Currency                           $10,000,000                 $1,000,000
               Insuring Clause G — Facsimile Signature                            $10,000,000                 $1,000,000
               Insuring Clause H — Fraudulent Mortgages                           $10,000,000                 $1,000,000
               Insuring Clause I — Servicing Contractors                          $10,000,000                 $1,000,000



               If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring
               Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted
               therefrom.
  Item 5.      The liability of the Underwriter is subject to the terms of the following riders attached hereto:
               Endorsements 1 - 35
  Item 6.      The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior
               bond(s) or policy(ies) No.(s) N/A such termination or cancelation to be effective as of the time this bond
               becomes effective.



                                                                         By               Q--QSAS
                                                                                             Authorized Representative

  Form 14(Rev. 10/87)
  Form TSB 50626(Rev. 10/87)                                                                                               Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page33of
                                                                             of138
                                                                                138




                                The Underwriter, in consideration of an agreed premium, and in reliance upon all
                                statements made and information furnished to the Underwriter by the Insured in
                                applying for this bond, and subject to the Declarations, Insuring Agreements, General
                                Agreements, Conditions and Limitations and other terms hereof, agrees to indemnify
                                the Insured for:


  Insuring Agreements

  Fidelity                      (A) Loss resulting directly from dishonest or fraudulent acts committed by an
                                    Employee acting alone or in collusion with others.
                                     Such dishonest or fraudulent acts must be committed by the Employee with the
                                     manifest intent:
                                    (a) to cause the Insured to sustain such loss; and
                                    (b) to obtain financial benefit for the Employee and which, in fact, result in
                                        obtaining such benefit.
                                     As used throughout this Insuring Agreement, financial benefit does not include
                                     any employee benefits earned in the normal course of employment, Including:
                                     salaries, commissions, fees, bonuses, promotions, awards, profit sharing or
                                     pensions.


  On Premises                   (B) (1)    Loss of Property resulting directly from
                                          (a)    robbery, burglary, misplacement, mysterious unexplainable
                                                 disappearance and damage thereto or destruction thereof, or
                                          (b) theft, false pretenses, common-law or statutory larceny, committed by
                                              a person present in an office or on the premises of the Insured,
                                          while the Property is lodged or deposited within offices or premises located
                                          anywhere.
                                    (2)    Loss of or damage to
                                          (a) furnishings, fixtures, supplies or equipment within an office of the
                                              Insured covered under this bond resulting directly from larceny or theft
                                              in, or by burglary or robbery of, such office, or attempt thereat, or by
                                              vandalism or malicious mischief, or
                                          (b) such office resulting from larceny or theft in, or by burglary or robbery
                                              of such office or attempt thereat, or to the interior of such office by
                                              vandalism or malicious mischief,
                                           provided that
                                                (i)    the Insured is the owner of such furnishings, fixtures, supplies,
                                                       equipment, or office or is liable for such loss or damage, and
                                                (ii)   the loss is not caused by fire.




  Form 14 (Rev. 10/87)
  Form TSB 5062b (Rev. 10/87)                                                                                Page 1 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page44of
                                                                             of138
                                                                                138




  Insuring Agreements
 (continued)

  In Transit                   (C) Loss of Property resulting directly from robbery, common-law or statutory larceny,
                                   theft, misplacement, mysterious unexplainable disappearance, being lost or made
                                   away with, and damage thereto or destruction thereof, while the Property is in
                                   transit anywhere in the custody of
                                    (a)    a natural person acting as a messenger of the Insured (or another natural
                                           person acting as messenger or custodian during an emergency arising from
                                           the incapacity of the original messenger), or
                                    (b) a Transportation Company and being transported in an armored motor
                                        vehicle, or
                                    (c)   a Transportation Company and being transported in a conveyance other
                                          than an armored motor vehicle provided that covered Property transported in
                                          such manner is limited to the following:
                                          (i)     records, whether recorded in writing or electronically, and
                                          (ii)    Certificated Securities issued in registered form and not endorsed, or
                                                  with restrictive endorsements, and
                                          (iii)   Negotiable Instruments not payable to bearer, or not endorsed, or with
                                                  restrictive endorsements.
                                     Coverage under this Insuring Agreement begins immediately upon the receipt of
                                     such Property by the natural person or Transportation Company and ends
                                     immediately upon delivery to the designated recipient or its agent.


 Forgery Or Alteration         (D) Loss resulting directly from
                                    (1) Forgery or alteration of, on or in any Negotiable Instrument (except an
                                        Evidence of Debt), Acceptance, Withdrawal Order, receipt for the withdrawal
                                        of Property, Certificate of Deposit or Letter of Credit,
                                    (2) transferring, paying or delivering any funds or Property or establishing any
                                        credit or giving any value on the faith of any written instructions or advices
                                        directed to the Insured and authorizing or acknowledging the transfer
                                        payment, delivery or receipt of funds or Property, which instructions or
                                        advices purport to have been signed or endorsed by any customer of the
                                        Insured or by any financial institution but which instructions or advices either
                                        bear a signature which is a Forgery or have been altered without the
                                        knowledge and consent of such customer or financial institution.
                                     A mechanically reproduced facsimile signature is treated the same as a
                                     handwritten signature.


 Securities                    (E) Loss resulting directly from the Insured having, in good faith, for its own account
                                   or for the account of others,
                                    (1) acquired, sold or delivered, or given value, extended credit or assumed
                                        liability, on the faith of, any original
                                          (a)     Certificated Security,




 Form 14(Rev. 10/87)
 Form TSB 5062b (Rev, 10/87)                                                                                    Page 2 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page55of
                                                                             of138
                                                                                138




  Insuring Agreements

  Securities                               (b) deed, mortgage or other instrument conveying title to, or creating or
 (continued)                                   discharging a lien upon, real property,
                                          (c)      Evidence of Debt,
                                          (d) Instruction to a Federal Reserve Bank of the United States, or
                                          (e) Statement of Uncertificated Security of any Federal Reserve Bank of
                                              the United States.
                                           which
                                                (i)     bears a signature of any maker, drawer, issuer, endorser,
                                                        assignor, lessee, transfer agent, registrar, acceptor, surety,
                                                        guarantor, or of any person signing in any other capacity which is
                                                        a Forgery, or
                                                (ii)    is altered, or
                                                (Hi) is lost or stolen;
                                     (2) guaranteed in writing or witnessed any signature upon any transfer,
                                         assignment, bill of sale, power of attorney, Guarantee, or any items listed in
                                         (a)through (c) above;
                                     (3) acquired, sold or delivered, or given value, extended credit or assumed
                                         liability, on the faith of any item listed in (a) and (6) above which is a
                                         Counterfeit.
                                      A mechanically reproduced facsimile signature is treated the same as a
                                      handwritten signature.


  Counterfeit Currency          (F) Loss resulting directly from the receipt by the Insured, in good faith, of any
                                    Counterfeit Money of the United States of America, Canada or of any other country
                                    in which the Insured maintains a branch office.


  General Agreements

  Nominees                      A.    Loss sustained by any nominee organized by the Insured for the purpose of
                                      handling certain of its business transactions and composed exclusively of its
                                      Employees shall, for all the purposes of this bond and whether or not any partner
                                      of such nominee is implicated in such loss, be deemed to be loss sustained by
                                      the Insured.




  Form 14(Rev. 10187)
  Form TSB 5062b (Rev. 10/87)                                                                                  Page 3 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page66of
                                                                             of138
                                                                                138




  General Agreements
 (continued)

 Additional Offices Or      B.       If the Insured shall, while this bond is in force, establish any additional offices,
 Employees - Consolidation,          other than by consolidation or merger with, or purchase or acquisition of assets or
 Merger Or Purchase Of               liabilities of, another institution, such offices shall be automatically covered
 Assets-Notice                       hereunder from the date of such establishment without the requirement of notice
                                     to the Underwriter or the payment of additional premium for the remainder of the
                                     premium period.
                                     If the Insured shall, while this bond Is in force, consolidate or merge with or
                                     purchase or acquire assets or liabilities of, another institution, the Insured shall not
                                     have such coverage as is afforded under this bond for loss which
                                    (a)     has occurred or will occur in offices or premises, or
                                    (b)     has been caused or will be caused by an employee or employees of such
                                            institution, or
                                    (c)     has arisen or will arise out of the assets or liabilities
                                     acquired by the Insured as a result of such consolidation, merger or purchase or
                                     acquisition of assets or liabilities unless the Insured shall
                                    (i)     give the Underwriter written notice of the proposed consolidation, merger or
                                            purchase or acquisition of assets or liabilities prior to the proposed effective
                                            date of such action, and
                                    (H)     obtain the written consent of the Underwriter to extend the coverage
                                            provided by this bond to such additional offices or premises, Employees and
                                            other exposures, and
                                    (iii)   upon obtaining such consent, pay to the Underwriter an additional premium.


 Change Of Control -           C.    When the Insured learns of a change in control, it shall give written notice to the
 Notice                              Underwriter.
                                     As used in this General Agreement, control means the power to determine the
                                     management or policy of a controlling holding company or the Insured by virtue of
                                     voting stock ownership. A change in ownership of voting stock which results in
                                     direct or indirect ownership by a stockholder or an affiliated group of stockholders
                                     of ten percent (10%) or more of such stock shall be presumed to result in a
                                     change of control for the purpose of the required notice.
                                     Failure to give the required notice shall result in termination of coverage for any
                                     loss involving a transferee, to be effective upon the date of the stock transfer.


 Representation Of             D.    The Insured represents that the information furnished in the application for this
 Insured                             bond is complete, true and correct. Such application constitutes part of this bond.
                                    Any misrepresentation, omission, concealment or any incorrect statement of a
                                    material fact, in the application or otherwise, shall be grounds for the rescission of
                                    this bond.




 Form 14(Rev. 10/87)
 Form TSB 5062b (Rev. 10/87)                                                                                     Page 4 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page77of
                                                                             of138
                                                                                138




  General Agreements
 (continued)

  Joint Insured                 E.   If two or more Insureds are covered under this bond, the first named Insured shall
                                     act for all Insureds. Payment by the Underwriter to the first named Insured of loss
                                     sustained by any Insured shall fully release the Underwriter on account of such
                                     loss. If the first named Insured ceases to be covered under this bond, the Insured
                                     next named shall thereafter be considered as the first named Insured. Knowledge
                                     possessed or discovery made by any Insured shall constitute knowledge or
                                     discovery by all Insureds for all purposes of this bond. The liability of the
                                     Underwriter for loss or losses sustained by all Insureds shall not exceed the
                                     amount for which the Underwriter would have been liable had all such loss or
                                     losses been sustained by one Insured.


  Notice Of Legal               F.   The Insured shall notify the Underwriter at the earliest practicable moment, not to
  Proceedings Against                exceed 30 days after notice thereof, of any legal proceeding brought to determine
  Insured - Election To              the Insured's liability for any loss, claim or damage, which, if established, would
  Defend                             constitute a collectible loss under this bond. Concurrently, the Insured shall
                                     furnish copies of all pleadings and pertinent papers to the Underwriter.
                                     The Underwriter, at its sole option, may elect to conduct the defense of such legal
                                     proceeding, in whole or in part. The defense by the Underwriter shall be in the
                                     Insured's name through attorneys selected by the Underwriter. The Insured shall
                                     provide all reasonable information and assistance required by the Underwriter for
                                     such defense.
                                     If the Underwriter elects to defend the Insured, in whole or in part, any judgment
                                     against the Insured on those counts or causes of action which the Underwriter
                                     defended on behalf of the Insured or any settlement in which the Underwriter
                                     participates and all attomeys' fees, costs and expenses incurred by the
                                     Underwriter in the defense of the litigation shall be a loss covered by this bond.
                                     If the Insured does not give the notices required in subsection (a) of Section 5 of
                                     this bond and in the first paragraph of this General Agreement, or if the
                                     Underwriter elects not to defend any causes of action, neither a judgment against
                                     the Insured, nor a settlement of any legal proceeding by the Insured, shall
                                     determine the existence, extent or amount of coverage under this bond for loss
                                     sustained by the Insured, and the Underwriter shall not be liable for any attorneys'
                                     fees, costs and expenses incurred by the Insured.
                                     With respect to this General Agreement, subsections (b) and (d) of Section 5 of
                                     this bond apply upon the entry of such judgment or the occurrence of such
                                     settlement instead of upon discovery of loss. In addition, the Insured must notify
                                     the Underwriter within 30 days after such judgment is entered against it or after
                                     the Insured settles such legal proceeding, and, subject to subsection (e) of
                                     Section 5, the Insured may not bring legal proceedings for the recovery of such
                                     loss after the expiration of 24 months from the date of such final judgment or
                                     settlement.




  Form 14(Rev. 10/87)
  Form TSB 5062h (Rev. 10(87)                                                                                 Page 5 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page88of
                                                                             of138
                                                                                138




  Conditions And
  Limitations

  Definitions                   Section 1. As used in this bond:
                                (a)   Acceptance means a draft which the drawee has, by signature written thereon,
                                      engaged to honor as presented
                                (b) Certificate of Deposit means an acknowledgment in writing by a financial
                                    institution of receipt of Money with an engagement to repay it.
                                (c)   Certificated Security means a share, participation or other interest in property of or
                                      an enterprise of the issuer or an obligation of the issuer, which is:
                                      (1)    represented by an instrument issued in bearer or registered form;
                                      (2) of a type commonly dealt in on securities exchanges or markets or
                                          commonly recognized in any area in which it is issued or dealt in as a
                                          medium for investment; and
                                      (3) either one of a class or series or by its terms divisible into a class or series of
                                          shares, participation's, interests or obligations.
                                (d) Counterfeit means an imitation of an actual valid original which is intended to
                                    deceive and to be taken as the original.
                                (e)    Employee means
                                      (1)   a natural person in the service of the Insured, at any of the Insured's offices
                                            or premises covered hereunder whom the Insured compensates directly by
                                            salary or commissions and whom the Insured has the right to direct and
                                            control while performing services for the Insured;
                                      (2) an attorney retained by the Insured and an employee of such attorney while
                                          either is performing legal services for the Insured;
                                      (3) a person provided by an employment contractor to perform employee duties
                                          for the Insured under the Insured's supervision at any of the Insured's offices
                                          or premises covered hereunder; and a guest student pursuing studies or
                                          duties in any of said offices or premises;
                                      (4) an employee of an institution merged or consolidated with the Insured prior
                                          to the effective date of this bond;
                                      (5) each natural person, partnership or corporation authorized by the Insured to
                                          perform services as data processor of checks or other accounting records of
                                          the Insured (not including preparation or modification of computer software
                                          or programs), herein called Processor. (Each such Processor, and the
                                          partners, officers and employees of such Processor shall, collectively, be
                                          deemed to be one Employee for all the purposes of this bond, excepting,
                                          however, the second paragraph of Section 12. A Federal Reserve Bank or
                                          clearing house shall not be construed to be a processor); and
                                      (6) a Partner of the Insured, unless not covered as stated in Item 4 of the
                                          Declarations.




  Form 14 (Rev. 10/87)
  Form TSB 5062b (Rev. 10187)                                                                                    Page 6 of 17
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page99of
                                                                             of138
                                                                                138




  Conditions And
  Limitations

 Definitions                    (f)   Evidence of Debt means an instrument, including a Negotiable Instrument,
 (continued)                          executed by a customer of the Insured and held by the Insured which in the
                                      regular course of business is treated as evidencing the customer's debt to the
                                      Insured.
                                (g)   Financial Interest in the Insured of the Insured's general partner(s), or limited
                                      partner(s), committing dishonest or fraudulent acts covered by this bond or
                                      concerned or implicated therein means:
                                      (1) as respects general partners the value of all right, title and interest of such
                                          general partner(s), determined as of the close of business on the date of
                                          discovery of loss covered by this bond, in the aggregate of
                                           (a)   the "net worth" of the Insured, which for the purposes of this bond,
                                                 shall be deemed to be the excess of its total assets over its total
                                                 liabilities, without adjustment to give effect to loss covered by this
                                                 bond,(except that credit balances and equities in proprietary accounts
                                                 of the Insured, which shall include capital account of partners,
                                                 investment and trading accounts of the Insured, participations of the
                                                 Insured in joint accounts and accounts of partners which are covered
                                                 by agreements providing for the inclusion of equities therein as
                                                 partnership property, shall not be considered as liabilities) with
                                                 securities, spot commodities, commodity future contracts in such
                                                 proprietary accounts and all other assets marked to market or fair value
                                                 and with adjustment for profits and losses at the market of contractual
                                                 commitments for such proprietary accounts of the Insured; and
                                           (b) the value of all other Money, securities and property belonging to such
                                               general partner(s), or in which such general partner(s) have a
                                               pecuniary interest, held by or in the custody of and legally available to
                                               the Insured as set-off against loss covered by this bond;
                                            provided, however, that if such "net worth" adjusted to give effect to loss
                                            covered by this bond and such value of all other Money, securities and
                                            property as set forth in (g)(1)(b) preceding, plus the amount of coverage
                                            afforded by this bond on account of such loss, is not sufficient to enable the
                                            Insured to meet its obligations, including its obligations to its partners other
                                            than to such general partner(s), then the Financial Interest in the Insured, as
                                            above defined, of such general partner(s) shall be reduced in an amount
                                            necessary, or eliminated if need be, in order to enable the Insured upon
                                            payment of loss under this bond to meet such obligations, to the extent that
                                            such payment will enable the Insured to meet such obligations, without any
                                            benefit accruing to such general partner(s) from such payment; and
                                      (2) as respects limited partners the value of such limited partners(') investment
                                          in the Insured.
                                (h)   Forgery means the signing of the name of another person or organization with
                                      intent to deceive; it does not mean a signature which consists in whole or in part of
                                      one's own name signed with or without authority, in any capacity, for any purpose.




  Form 14(Rev. 10/87)
  Form TSB 5062b (Rev. 10/87)                                                                                    Page 7 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                10 10
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Definitions                  0)     Guarantee means a written undertaking obligating the signer to pay the debt of
 (continued)                          another to the Insured or its assignee or to a financial institution from which the
                                      Insured has purchased participation in the debt, if the debt is not paid in
                                      accordance with its terms.
                               (j)    Instruction means a written order to the issuer of an Uncertificated Security
                                      requesting that the transfer, pledge, or release from pledge of the Uncertificated
                                      Security specified be registered.
                               (k)    Letter of Credit means an engagement in writing by a bank or other person made
                                      at the request of a customer that the bank or other person will honor drafts or
                                      other demands for payment upon compliance with the conditions specified in the
                                      Letter of Credit.
                               (I)    Money means a medium of exchange in current use authorized or adopted by a
                                      domestic or foreign government as a part of its currency.
                               (m) Negotiable Instrument means any writing
                                     (1) signed by the maker or drawer; and
                                     (2) containing any unconditional promise or order to pay a sum certain in Money
                                         and no other promise, order, obligation or power given by the maker or
                                         drawer; and
                                     (3) is payable on demand or at a definite time; and
                                     (4) is payable to order or bearer.
                               (n)    Partner means a natural person who
                                     (1) is a general partner of the Insured, or
                                     (2) is a limited partner and an Employee (as defined in Section 1(e)(1) of the
                                         bond) of the Insured.
                               (o) Property means Money, Certificated Securities, Uncertificated Securities of any
                                   Federal Reserve Bank of the United States, Negotiable Instruments, Certificates of
                                   Deposit, documents of title, Acceptances, Evidences of Debt, security
                                   agreements, Withdrawal Orders, certificates of origin or title, Letters of Credit,
                                   insurance policies, abstracts of title, deeds and mortgages on real estate, revenue
                                   and other stamps, tokens, unsold state lottery tickets, books of account and other
                                   records whether recorded in writing or electronically, gems, jewelry, precious
                                   metals of all kinds and in any form, and tangible items of personal property which
                                   are not hereinbefore enumerated.
                               (p) Statement of Uncertificated Security means a written statement of the issuer of an
                                   Uncertificated Security containing:
                                     (1) a description of the Issue of which the Uncertificated Security is a part;
                                     (2) the number of shares or units:
                                          (a)    transferred to the registered owner;
                                          (b)    pledged by the registered owner to the registered pledgee;
                                          (c)    released from pledge by the registered pledgee;




 Form 14(Rev. 10/87)
 Form TSB 5062b (Rev. 10/87)                                                                                  Page 8 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                11 11
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Definitions                               (d)   registered in the name of the registered owner on the date of the
 (continued)                                      statement; or
                                            (e)   subject to pledge on the date of the statement;
                                      (3) the name and address of the registered owner and registered pledgee;
                                      (4) a notation of any liens and restrictions of the issuer and any adverse claims
                                          to which the Uncertificated Security is or may be subject or a statement that
                                          there are none of those liens, restrictions or adverse claims; and
                                      (5) the date:
                                           (a) the transfer of the shares or units to the new registered owner of the
                                               shares or units was registered;
                                           (b) the pledge of the registered pledgee was registered; or
                                           (c)    of the statement, if it is a periodic or annual statement.
                                (q) Transportation Company means any organization which provides its own or leased
                                    vehicles for transportation or which provides freight forwarding or air express
                                    services.
                                (r)   Uncertificated Security means a share, participation or other interest in property of
                                      or an enterprise of the issuer or an obligation of the Issuer, which is:
                                      (1) not represented by an instrument and the transfer of which is registered
                                          upon books maintained for that purpose by or on behalf of the issuer;
                                      (2) of a type commonly dealt in on securities exchanges or markets; and
                                      (3) either one of a class or series or by its terms divisible into a class or series of
                                          shares, participation's, interests or obligations.
                                (s)   Withdrawal Order means a non-negotiable instrument, other than an Instruction,
                                      signed by a customer of the Insured authorizing the Insured to debit the
                                      customer's account in the amount of funds stated herein.


  Exclusions                    Section 2. This bond does not cover:
                                (a)   loss resulting directly or indirectly from forgery or alteration, except when covered
                                      under Insuring Agreements (A),(D), (E);
                                (b) loss due to riot or civil commotion outside the United States of America and
                                    Canada; or loss due to military, naval or usurped power, war or insurrection unless
                                    such loss occurs in transit in the circumstances recited in Insuring Agreement(C),
                                    and unless, when such transit was initiated, there was no knowledge of such riot,
                                    civil commotion, military, naval or usurped power, war or insurrection on the part of
                                    any person acting for the Insured in initiating such transit;
                                (c)   loss resulting directly or indirectly from the effects of nuclear fission or fusion or
                                      radioactivity; provided, however, that this paragraph shall not apply to loss
                                      resulting from industrial uses of nuclear energy;




  Form 14(Rev. 10/87)
  Form TSB 5062b (Rev. 10/87)                                                                                    Page 9 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                12 12
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Exclusions                    (d)   loss resulting directly or indirectly from any act or acts of any person who is a
 (continued)                          member of the Board of Directors of the Insured or a member of any equivalent
                                      body by whatsoever name known unless such person is also an Employee or an
                                      elected official of the Insured in some other capacity, nor, in any event, loss
                                      resulting from the act or acts of any person while acting in the capacity of a
                                      member of such Board or equivalent body;
                                (e)   loss resulting directly or indirectly from the complete or partial nonpayment of, or
                                      default upon, any loan or transaction involving the Insured as a lender or borrower,
                                      or extension of credit, including the purchase, discounting or other acquisition of
                                      false or genuine accounts, invoices, notes, agreements or Evidences of Debt,
                                      whether such loan, transaction or extension was procured in good faith or through
                                      trick, artifice, fraud or false pretenses; except when covered under Insuring
                                      Agreements (A),(D)or (E);
                                (f)   loss resulting from any violation by the Insured or by any Employee
                                      (1) of law regulating (i) the issuance, purchase or sale of securities, (ii) securities
                                          transactions upon security exchanges or over the counter market, (iii)
                                          investment companies, or (iv) investment advisers, or
                                      (2)   of any rule or regulation made pursuant to any such law,
                                      unless it is established by the Insured that the act or acts which caused the said
                                      loss involved fraudulent or dishonest conduct which would have caused a loss to
                                      the Insured in a similar amount in the absence of such laws, rules or regulations;
                                (g)   loss resulting directly or indirectly from the failure of a financial or depository
                                      institution, or its receiver or liquidator, to pay or deliver, on demand of the Insured,
                                      funds or Property of the Insured held by it in any capacity, except when covered
                                      under Insuring Agreement(A)or (B)(1)(a);
                                (h)   loss caused by an Employee, except when covered under Insuring Agreement(A)
                                      or when covered under Insuring Agreement (B) or (C) and resulting directly from
                                      misplacement, mysterious unexplainable disappearance or destruction of or
                                      damage to Property;
                                (i)   loss resulting directly or indirectly from transactions in a customers account,
                                      whether authorized or unauthorized, except the unlawful withdrawal and
                                      conversion of Money, securities or precious metals, directly from a customer's
                                      account by an Employee provided such unlawful withdrawal and conversion is
                                      covered under Insuring Agreement(A);
                                (j)   damages resulting from civil, criminal or other legal proceeding in which the
                                      Insured is alleged to have engaged in racketeering activity except when the
                                      Insured establishes that the act or acts giving rise to such damages were
                                      committed by an Employee under circumstances which result directly in a loss to
                                      the Insured covered by Insuring Agreement (A). For the purposes of this
                                      exclusion, "racketeering activity" is defined in 18 United States Code 1961 et seq.,
                                      as amended;




  Form 14(Rev. 10/87)
  Form TSB 5062b (Rev. 10/87)                                                                                    Page 10 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                13 13
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

 Exclusions                     (k)   loss resulting directly or indirectly from the use or purported use of credit, debit,
 (continued)                          charge, access, convenience, identification or other cards
                                      (1) in obtaining credit or funds, or
                                      (2)   in gaining access to automated mechanical devices which, on behalf of the
                                            Insured, disburse Money, accept deposits, cash checks drafts or similar
                                            written instruments or make credit card loans, or
                                      (3) in gaining access to point of sale terminals, customer-bank communication
                                          terminals, or similar electronic terminals of electronic funds transfer systems,
                                      whether such cards were issued, or purport to have been issued, by the Insured
                                      or by anyone other than the Insured, except when covered under Insuring
                                      Agreement (A);
                                (I)   loss involving automated mechanical devices which, on behalf of the Insured,
                                      disburse Money, accept deposits, cash checks, drafts or similar written
                                      instruments or make credit card loans, except when covered under Insuring
                                      Agreement (A);
                                (m)   loss through the surrender of Property away from an office of the Insured as a
                                      result of a threat
                                      (1) to do bodily harm to any person, except loss of Property in transit in the
                                          custody of any person acting as messenger provided that when such transit
                                          was initiated there was no knowledge by the Insured of any such threat, or
                                      (2) to do damage to the premises or property of the Insured,
                                      except when covered under Insuring Agreement(A);
                                (n) loss resulting directly or indirectly from payments made or withdrawals from a
                                     depositor's or customer's account involving erroneous credits to such account,
                                     unless such payments or withdrawals are physically received by such depositor or
                                     representative of such depositor who is within the office of the Insured at the time
                                    of such payment or withdrawal, or except when covered under Insuring Agreement
                                    (A);
                                (o)   loss involving items of deposit which are not finally paid for any reason, including
                                      but not limited to Forgery or any other fraud, except when covered under Insuring
                                      Agreement (A);
                                (p) loss resulting directly or indirectly from counterfeiting, except when covered under
                                    Insuring Agreements (A),(E) or (F);
                                (q) loss of any tangible item of personal property which is not specifically enumerated
                                     in the paragraph defining Property if such property is specifically insured by other
                                     insurance of any kind and in any amount obtained by the Insured, and in any
                                    event, loss of such property occurring more than 60 days after the Insured takes
                                     possession of such property shall have become aware that it is liable for the
                                     safekeeping of such property, except when covered under Insuring Agreements
                                    (A)or (B)(2);




  Form 14(Rev. 10(87)
  Form TSB 5062b (Rev. 10/87)                                                                                  Page 11 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                14 14
                                                                                   of 138
                                                                                      of
                                         138



  Conditions And
  Limitations

 Exclusions                     (r)   loss of Property while
 (continued)
                                      (1) in the mail, or
                                      (2) in the custody of any Transportation Company, unless covered under
                                          Insuring Agreement (C),
                                      except when covered under Insuring Agreement(A);
                                (s)   potential income, including but not limited to interest and dividends, not realized
                                      by the Insured or by any customer of the Insured;
                                (t)   damages of any type for which the Insured is legally liable, except compensatory
                                      damages, but not multiples thereof, arising directly from a loss covered under this
                                      bond;
                                (u) all fees, costs and expenses incurred by the Insured
                                    (1) in establishing the existence of or amount of loss covered under this bond,
                                             Or

                                      (2) as a party to any legal proceeding whether or not such legal proceeding
                                          exposes the Insured to loss covered by this bond;
                                (v)   indirect or consequential loss of any nature;
                                (w) loss involving any Uncertificated Security except an Uncertificated Security of any
                                    Federal Reserve Bank of the United States or when covered under Insuring
                                    Agreement (A);
                                (x)   loss resulting directly or indirectly from any dishonest or fraudulent act or acts
                                      committed by any non-Employee who is a securities, commodities, money,
                                      mortgage, real estate, loan, insurance, property management, investment banking
                                      broker, agent or other representative of the same general character;
                                (y)   loss caused directly or indirectly by a Partner of the Insured unless the amount of
                                      such loss exceeds the Financial Interest in the Insured of such Partner and the
                                      Deductible Amount applicable to this bond, and then for the excess only;
                                (z)   loss resulting directly or indirectly from any actual or alleged representation,
                                      advice, warranty or guarantee as to the performance of any investments;
                                (aa) loss due to liability imposed upon the Insured as a result of the unlawful disclosure
                                     of non-public material information by the Insured or any Employee, or as a result
                                     of any Employee acting upon such information, whether authorized or
                                     unauthorized.


  Discovery                     Section 3.
                                This bond applies to loss discovered by the Insured during the Bond Period. Discovery
                                occurs when the Insured first becomes aware of facts which would cause a reasonable
                                person to assume that a loss of a type covered by this bond has been or will be
                                incurred, regardless of when the act or acts causing or contributing to such loss
                                occurred, even though the exact amount or details of loss may not then be known.




  Form 14(Rev. 10/87)
  Form 188 5062b (Rev. 10/87)                                                                                 Page 12 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                15 15
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Discovery                     Discovery also occurs when the Insured receives notice of an actual or potential claim in
 (continued)                    which it is alleged that the Insured is liable to a third party under circumstances which, if
                                true, would constitute a loss under this bond.


  Limit Of Liability            Section 4.
                                The Underwriter's total liability for all losses discovered during the Bond Period shown in
  Aggregate Limit Of            Item 2 of the Declarations shall not exceed the Aggregate Limit of Liability shown in
  Liability                     Item 3 of the Declarations. The Aggregate Limit of Liability shall be reduced by the
                                amount of any payment made under the terms of this bond,
                                Upon exhaustion of the Aggregate Limit of Liability by such payments:
                                (a)   The Underwriter shall have no further liability for loss or losses regardless of when
                                      discovered and whether or not previously reported to the Underwriter, and
                                (b)   The Underwriter shall have no obligation under General Agreement F to continue
                                      the defense of the Insured, and upon notice by the Underwriter to the Insured that
                                      the Aggregate Limit of Liability has been exhausted, the Insured shall assume all
                                      responsibility for its defense at its own cost.
                                The Aggregate Limit of Liability shall not be increased or reinstated by any recovery
                                made and applied in accordance with subsections (a), (b) and (c) of Section 7, In the
                                event that a loss of Property is settled by the Underwriter through the use of a lost
                                instrument bond, such loss shall not reduce the Aggregate Limit of Liability.
  Single Loss Limit Of          Subject to the Aggregate Limit of Liability, the Underwriter's liability for each Single Loss
  Liability                     shall not exceed the applicable Single Loss Limit of Liability shown in Item 4 of the
                                Declarations. If a Single Loss is covered under more than one Insuring Agreement or
                                Coverage, the maximum payable shall not exceed the largest applicable Single Loss
                                Limit of Liability.
  Single Loss Defined           Single Loss means all covered loss, including court costs and attorneys' fees incurred
                                by the Underwriter under General Agreement F, resulting from
                                (a)   any one act or series of related acts of burglary, robbery or attempt thereat, in
                                      which no Employee is implicated, or
                                (b)   any one act or series of related unintentional or negligent acts or omissions on the
                                      part of any person (whether an Employee or not) resulting in damage to or
                                      destruction or misplacement of Property, or
                                (c)   all acts or omissions other than those specified in (a) and (b) preceding, caused
                                      by any person (whether an Employee or not) or in which such person is
                                      implicated, or
                                (d)   any one casualty or event not specified in (a),(b) or (c) preceding.




  Form 14(Rev. 10187)
  Form TSB 5062b (Rev, 10187)                                                                                   Page 13 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                16 16
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations
 (continued)

 Notice/Proof — Legal         Section 5.
 Proceedings Against
 Underwriter                  (a) At the earliest practicable moment, not to exceed 30 days, after discovery of loss,
                                  the Insured shall give the Underwriter notice thereof.
                              (b) Within 6 months after such discovery, the Insured shall furnish to the Underwriter
                                  proof of loss, duly sworn to, with full particulars.
                              (c)   Lost Certificated Securities listed in a proof of loss shall be identified by certificate
                                    or bond numbers if such securities were issued therewith.
                              (d) Legal proceedings for the recovery of any loss hereunder shall not be brought
                                  prior to the expiration of 60 days after the original proof of loss is filed with the
                                  Underwriter or after the expiration of 24 months from the discovery of such loss.
                              (e)   If any limitation embodied in this bond is prohibited by any law controlling the
                                    construction hereof, such limitation shall be deemed to be amended so as to
                                    equal the minimum period of limitation provided by such law.
                              (f)   This bond affords coverage only in favor of the Insured. No suit, action or legal
                                    proceedings shall be brought hereunder by any one other than the named
                                    Insured.


  Valuation                   Section 6,
                              Any loss of Money, or loss payable in Money, shall be paid, at the option of the Insured,
                              in the Money of the country in which the loss was sustained or in the United States of
                              America dollar equivalent thereof determined at the rate of exchange at the time of
                              payment of such loss.
 Securities                   The Underwriter shall settle in kind its liability under this bond on account of a loss of
                              any securities or, at the option of the Insured, shall pay to the Insured the cost of
                              replacing such securities, determined by the market value thereof at the time of such
                              settlement. However, if prior to such settlement the Insured shall be compelled by the
                              demands of a third party or by market rules to purchase equivalent securities, and gives
                              written notification of this to the Underwriter, the cost incurred by the Insured shall be
                              taken as the value of those securities. In case of a loss of subscription, conversion or
                              redemption privileges through the misplacement or loss of securities, the amount of
                              such loss shall be the value of such privileges immediately preceding the expiration
                              thereof. If such securities cannot be replaced or have no quoted market value, or if such
                              privileges have no quoted market value, their value shall be determined by agreement
                              or arbitration.
                              If the applicable coverage of this bond is subject to a Deductible Amount and/or is not
                              sufficient in amount to indemnify the Insured in full for the loss of securities for which
                              claim is made hereunder, the liability of the Underwriter under this bond is limited to the
                              payment for, or the duplication of, so much of such securities as has a value equal to
                              the amount of such applicable coverage.




 Form 14(Rev. 10187)
 Form TSB 5062b(Rev. 10/87)                                                                                     Page 14 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                17 17
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Valuation                     In case of loss of, or damage to, any books of account or other records used by the
 (continued)                    Insured in its business, the Underwriter shall be liable under this bond only if such
                                books or records are actually reproduced and then for not more than the cost of the
  Books Of Account And          blank books, blank pages or other materials plus the cost of labor for the actual
  Other Records                 transcription or copying of data which shall have been furnished by the Insured in order
                                to reproduce such books and other records.
  Property Other Than           In case of loss of, or damage to, any Property other than Money, securities, books of
  Money, Securities or          account or other records, or damage covered under Insuring Agreement (8)(2), the
  Records                       Underwriter shall not be liable for more than the actual cash value of such Property, or
                                of items covered under Insuring Agreement (B)(2). The Underwriter may, at its election,
                                pay the actual cash value of, replace or repair such property. Disagreement between the
                                Underwriter and the Insured as to the cash value or as to the adequacy of repair or
                                replacement shall be resolved by arbitration.
  Set-Off                       Any loss covered under this bond shall be reduced by a set-off consisting of any amount
                                owed to the Employee causing the loss if such loss is covered under Insuring
                                Agreement(A).


  Assignment-Subrogation-       Section 7.
  Recovery-Cooperation
                                (a)    In the event of payment under this bond, the Insured shall deliver, if so requested
                                       by the Underwriter, an assignment of such of the Insured's rights, title and interest
                                       and causes of action as it has against any person or entity to the extent of the loss
                                       payment.
                                (b)   In the event of payment under this bond, the Underwriter shall be subrogated to
                                      all of the Insured's rights of recovery therefor against any person or entity to the
                                      extent of such payment.
                                (c)   Recoveries, whether effected by the Underwriter or by the Insured, shall be
                                      applied net of the expense of such recovery first to the satisfaction of the Insured's
                                      loss which would otherwise have been paid but for the fact that it is in excess of
                                      either the Single or Aggregate Limit of Liability, secondly, to the Underwriter as
                                      reimbursement of amounts paid in settlement of the Insured's claim, and thirdly, to
                                      the Insured in satisfaction of any Deductible Amount. Recovery on account of loss
                                      of securities as set forth in the second paragraph of Section 6 or recovery from
                                      reinsurance and/or indemnity of the Underwriter shall not be deemed a recovery
                                      as used herein.
                                (d)   Upon the Underwriter's request and at reasonable times and places designated by
                                      the Underwriter the Insured shall
                                      (1) submit to examination by the Underwriter and subscribe to the same under
                                          oath; and




  Form 14(Rev, 10/87)
  Form TSB 5062b (Rev. 10/87)                                                                                  Page 15 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                18 18
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations

  Assignment-Subrogation-            (2)    produce for the Underwriter's examination all pertinent records; and
  Recovery-Cooperation
 (continued)                         (3) cooperate with the Underwriter in all matters pertaining to the loss.
                               (e)   The Insured shall execute all papers and render assistance to secure to the
                                     Underwriter the rights and causes of action provided for herein. The Insured shall
                                     do nothing after discovery of loss to prejudice such rights or causes of action.


  Limit Of Liability Under     Section 8.
  This Bond And Prior
                               With respect to any loss set forth in sub-section (c) of Section 4 of this bond which is
  Insurance
                               recoverable or recovered in whole or in part under any other bonds or policies issued by
                               the Underwriter to the Insured or to any predecessor in interest of the Insured and
                               terminated or canceled or allowed to expire and in which the period for discovery has not
                               expired at the time any such loss thereunder is discovered, the total liability of the
                               Underwriter under this bond and under such other bonds or policies shall not exceed, In
                               the aggregate, the amount carried hereunder on such loss or the amount available to
                               the Insured under such other bonds or policies, as limited by the terms and conditions
                               thereof, for any such loss if the latter amount be the larger.
                               If the coverage of this bond supersedes in whole or in part the coverage of any other
                               bond or policy of insurance issued by an Insurer other than the Underwriter and
                               terminated, canceled or allowed to expire, the Underwriter with respect to any loss
                               sustained prior to such termination, cancellation or expiration and discovered within the
                               period permitted under such other bond or policy for the discovery of loss thereunder,
                               shall be liable under this bond only for that part of such loss covered by this bond as is
                               in excess of the amount recoverable or recovered on account of such loss under such
                               other bond or policy, anything to the contrary in such other bond or policy
                               notwithstanding.


  Other Insurance Or           Section 9.
  Indemnity
                               Coverage afforded hereunder shall apply only as excess over any valid and collectible
                               insurance or indemnity obtained by the Insured, or by one other than the Insured on
                               Property subject to exclusion (q) or by a Transportation Company, or by another entity
                               on whose premises the loss occurred or which employed the person causing the loss or
                               the messenger conveying the Property involved.


  Ownership                    Section 10. This bond shall apply to loss of Property
                               (1) owned by the Insured,
                               (2) held by the Insured in any capacity, or
                               (3) for which the Insured is legally liable.
                               This bond shall be for the sole use and benefit of the Insured named in the
                               Declarations.




 Form 14(Rev. 10/87)
 Form TSB 5062b (Rev. 10/87)                                                                                  Page 16 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                19 19
                                                                                   of 138
                                                                                      of
                                         138




  Conditions And
  Limitations
 (continued)

  Deductible Amount             Section 11.
                                The Underwriter shall be liable hereunder only for the amount by which any single loss,
                                as defined in Section 4, exceeds the Single Loss Deductible amount for the Insuring
                                Agreement or Coverage applicable to such loss, subject to the Aggregate Limit of
                                Liability and the applicable Single Loss Limit of Liability.
                                The Insured shall, in the time and in the manner prescribed in this bond, give the
                                Underwriter notice of any loss of the kind covered by the terms of this bond, whether or
                                not the Underwriter is liable therefor, and upon the request of the Underwriter shall file
                                with it a brief statement giving the particulars concerning such loss.


  Termination Or                Section 12, This bond terminates as an entirety upon occurrence of any of the
  Cancelation                   following:
                               (a) 60 days after the receipt by the Insured of a written notice from the Underwriter of
                                   its desire to cancel this bond, or
                               (b) immediately upon the receipt by the Underwriter of a written notice from the
                                   Insured of its desire to cancel this bond, or
                               (c)    immediately upon the taking over of the Insured by a receiver or other liquidator or
                                      by State or Federal officials, or
                               (d) immediately upon the taking over of the Insured by another institution, or
                                (e) immediately upon exhaustion of the Aggregate Limit of Liability, or
                               (f)    immediately upon expiration of the Bond Period as set forth in Item 2 of the
                                      Declarations.
                                This bond terminates as to any Employee or any partner, officer or employee of any
                                Processor
                                (a) as soon as any Insured, or any director or officer not in collusion with such person,
                                    learns of any dishonest or fraudulent act committed by such person at any time,
                                    whether in the employment of the Insured or otherwise, whether or not of the type
                                    covered under Insuring Agreement (A), against the Insured or any other person or
                                    entity, without prejudice to the loss of any Property then in transit in the custody of
                                    such person, or
                               (b) 15 days after the receipt by the Insured of a written notice from the Underwriter of
                                   its desire to cancel this bond as to such person.
                                Termination of the bond as to any Insured terminates liability for any loss sustained by
                                such Insured which is discovered after the effective date of such termination.


  In witness whereof, the Underwriter has caused this bond to be executed on the Declarations page.




  Form 14(Rev. 10/87)
  Form TSB 50626(Rev. 10/87)                                                                                   Page 17 of 17
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                20 20
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 1

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                                      AMEND NAME OF INSURED RIDER

    In consideration of the premium charged, it is agreed that

   (1)      The complete Named Insured under the attached bond is as follows:

                                      RAYMOND JAMES FINANCIAL, INC.

            And/or any subsidiary, or acquired company or corporation, or other business entity which is
            more than 50% owned by the Insured or any of its subsidiary companies covered hereunder;

            And any company or corporation, or other business entity, which is owned 50% or less by the
            Insured or any of its subsidiary companies covered hereunder provided the Insured or any of its
            subsidiary companies covered hereunder has management control through contractual
            arrangement;

            In the event that 50% or less is owned but the Insured or any of its subsidiary companies does
            not have management control, coverage is limited to the equity interest of the Insured or any of
            its subsidiary companies covered hereunder in that entity.

    (2)     Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, limitations,
            conditions or agreements of the attached bond other than as stated above.


    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    Q13-1366(11/2013)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                21 21
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                  ENDORSEMENT/RIDER



       Effective date of
       this endorsement/rider: October 1, 2015               FEDERAL INSURANCE COMPANY

                                                             Endorsement/Rider No, 2


                                                             To be attached to and
                                                             form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC


                                             BROAD FORM ERISA RIDER

       In consideration of the premium charged, it is agreed that:

      (1)      The following shall be included as Insured:

               Any of the Insured's Employee Welfare or Pension Benefit Plans now existing or hereafter
               created or acquired whether or not required to be bonded under the Employee Retirement
               Income Security Act of 1974.

      (2)      An Employee, as used in the attached bond, shall include any natural person who is a fiduciary,
               director or trustee is engaged in handling funds or other property of any Employee Welfare or
               Pension Benefit Plan owned, controlled or operated by the Insured or any natural person who is a
               trustee, manager, officer or employee of such Plan.

      (3)      If the bond or policy, in accordance with the agreement, limitation and conditions thereof, convers
               Loss sustained by two or more Employee Welfare or Pension Benefit Plans or sustained by such
               Plan in addition to loss sustained by an Insured other than such Plan, it is the obligation of the
               Insured or the Plan Administrator(s) of such Plans under Regulations published by the Secretary
               of Labor implementing Section 13 of the Welfare and Pension Plans Disclosure Act of 1958 to
               obtain under one or more bonds or policies issued by one or more Insurers an amount of
               coverage for each such Plan at least equal to that which would be required if such Plans were
               bonded separately.

      (4)      In compliance with the forgoing, payment by the Underwriter in accordance with the agreements,
               limitations and conditions of the bond or policy shall be held by the Insured, or if more than one,
               by the Insured first named, for the use and benefit of any Employee Welfare or Pension Benefit
               Plan sustaining loss so covered and to the extent that such payment is in excess of the amount of
               coverage required by such Regulations to be carried by said Plan sustaining such loss such
               excess shall be held for the use and benefit of any other such Plan also covered in the event that
               such other Plan discovers that it has sustained loss covered thereunder.

      (5)      If money or other property of two or more Employee Welfare or Pension Benefit Plans covered
               under the bond or policy is commingled, recovery for loss of such money or other property
               through fraudulent or dishonest acts of Employees shall be shared by such Plan on a pro rata
               basis in accordance with the amount for which each such Plan is required to carry bonding
               coverage in accordance with applicable provisions of said Regulations.




       014-78 (04/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                22 22
                                                                                   of 138
                                                                                      of
                                         138




               The Single Loss Deductible of this bond applicable to loss sustained by a Plan through acts
               committed by an Employee of the Plan shall not apply to loss sustained by any Plan covered
               through acts or defaults committed by any Employee of any such Plan.

               Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,
               provisions, agreements or limitations of the bond or policy, other than as stated herein.



       The title and any headings in this endorsement/rider are solely for convenience and form no part of the
       terms and conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                 Authorized Representative




       Q14-78 (04/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                23 23
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                       FEDERAL INSURANCE COMPANY

                                                                  Endorsement/Rider No. 3

                                                                  To be attached to and
                                                                  form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                             AMEND FIDELITY INSURING AGREEMENT ENDORSEMENT

    In consideration of the premium charged, it is agreed that:

   (1) Insuring Agreement(A) Fidelity is deleted and replaced with the following:

        Fidelity

        Loss resulting directly from dishonest or fraudulent acts committed by an Employee, acting alone or in
        collusion with others, with the intent:

       (a) to cause the Insured to sustain such loss, or

       (b) to obtain financial benefit for the Employee, or another person or entity.

        Notwithstanding the foregoing, however, it is agreed that with regard to Loans and Trading this bond covers
        only loss resulting directly from dishonest or fraudulent acts committed by an Employee with the intent to
        cause the Insured to sustain such loss and to obtain financial benefit for the Employee.

        Financial benefit shall not include salary, salary increases, commissions, fees, bonuses, promotions, awards,
        profit sharing, incentive plans, pension or other emoluments earned in the normal course of employment.

        Notwithstanding the above, It Is agreed that in determining the amount of any loss payable under this
        bond, the Insured may include payments to individual employees which are bonuses, commissions or
        profit sharing as part of such loss provided that such payments have been made solely as the result of
        the employee committing a dishonest or fraudulent act as described in this Insuring Agreement.

   (2) It is also agreed that Section 1., Definitions, of the Conditions and Limitations section, is amended to
       include the following:

        Loan means all extensions of credit by the Insured and all transactions creating a creditor or lessor
        relationship in favor of the Insured and all transactions by which the Insured assumes an existing creditor
        or lessor relationship.

       Trading means trading or other dealings in securities, commodities, futures, options, foreign or Federal
       funds, currencies, foreign exchange and the like.




   Q14-464 (04/2014)                               Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                24 24
                                                                                   of 138
                                                                                      of
                                         138




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
    and conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                             Authorized Representative




   014-464 (04/2014)                             Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                25 25
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                    ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider. October 1, 2015
                                                                FEDERAL INSURANCE COMPANY

                                                                Endorsement/Rider No. 4
                                                                To be attached to and
                                                                form a part of Bond No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC

                                   MALICIOUS DESTRUCTION OF DATA ENDORSEMENT

    In consideration of the premium charged, it is agreed that:

   (1)      The following will be added to the end of Insuring Agreement(A), Fidelity, of this Bond:

            Malicious Destruction of Data

            Loss resulting from the malicious destruction of or the malicious damage of Property, Electronic Data or
            Electronic Data Processing Media committed by an Employee whether committed alone or in collusion with
            others, which acts are committed with the intent to cause such loss.

   (2)      For the purpose of the coverage afforded by this endorsement, the following definitions are
            added:

            Electronic Data means a presentation of information, knowledge, facts, concepts, or instructions
            which are being processed or have been processed in a computer.

            Electronic Data Processing Media means punched cards, magnetic tapes, punched tapes,
            magnetic discs, or other optical storage disks or other bulk media on which Electronic Data is
            recorded.

   (3)      The following will be added to the end of Section 6., Valuation, of the Conditions and Limitations of this Bond:

            Electronic Data Processing Media and Electronic Data

            In case of loss of, or damage to, Electronic Data Processing Media used by the ASSURED in its
            business, the COMPANY shall be liable under this bond only if such items are actually reproduced
            by other Electronic Data Processing Media of the same kind or quality and then for not more than
            the cost of the blank media plus the cost of labor for the actual transcription or copying of data which
            shall have been furnished by the ASSURED in order to reproduce such Electronic Data
            Processing Media, subject to the applicable Single Loss Limit of Liability.

            In case of loss of Electronic Data, the COMPANY shall be liable under this bond only if such data is
            actually reproduced by other Electronic Data of the same kind or quality and then for not more than
            the cost of labor for the actual transcription or copying of data which shall have been furnished by the
            ASSURED in order to reproduce such Electronic Data subject to the applicable Single Loss Limit of
            Liability.


    Q08-142 (04/2010)                               Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                26 26
                                                                                   of 138
                                                                                      of
                                         138




          However, if such Electronic Data cannot be reproduced and said Electronic Data represents securities or
          financial instruments having a value, then said loss will be valued as Indicated in the Securities and Other
          Property paragraphs of Section 6.



   The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
   conditions of coverage.

   All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                            Authorized Representative




    008-142 (04/2010)                            Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                27 27
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 5

                                                              To be attached to and
                                                              form a part of Policy No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                                       AUDIT EXPENSE COVERAGE RIDER

    In consideration of the premium charged, it is agreed that:

   (1)      The following paragraph is added to Insuring Agreement(A), Fidelity:

            Audit Expense Coverage: $100,000 in the aggregate as part of, and not in addition to, the
            Aggregate Limit of Liability shown on the Declarations Page of this Bond. The deductible of
            $10,000 applies to each and every loss.

            Expense incurred by the Insured for that part of the cost of audits or examinations required by
            State or Federal supervisory authorities to be conducted either by such authorities or by
            independent accountants by reason of the discovery of Loss sustained by the Insured through
            dishonest or fraudulent acts of any of the Employees The total limit of the Underwriter for such
            expense by reason of such acts of any Employee or in which such Employee is concerned or
            implicated or opposite Audit Expense Coverage, it being understood, however that such expense
            shall be deemed to be loss sustained by the Insured through dishonest or fraudulent acts of one
            or more of the Employees and the limit of the Underwriter under this paragraph of Insuring
            Agreement(A)shall be part of, and not in addition to, the Single Loss Limit of Liability stated in
            Item 4 of the Declarations.

   (2)      Exclusion 2.(d) of this bond is deleted and replaced with the following:

           (d)      loss resulting directly or indirectly from any acts of any director or trustee of the Insured
                    other than one employed as salaried, pensioned or elected official or an Employee of the
                    Insured, except when performing acts coming within the scope of the usual duties of any
                    Employee, or while acting as a member of any duly elected or appointed by resolution of
                    the board of directors or trustees of the Insured to perform specific, as distinguished from
                    general, directorial acts on behalf of the Insured;

   (3)      Exclusion 2.(u) of this bond is deleted and replaced with the following:

           (u)       all fees, costs and expenses incurred by the Insured

                   (1)       in establishing the existence of or amount of loss covered under this
                             bond, except to the extent covered under the portion of Insuring
                             Agreement(A)entitled Audit Expense; or




    Q14-75 (07/2015)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                28 28
                                                                                   of 138
                                                                                      of
                                         138




                    (2)      as party to any legal proceeding whether or not such legal proceeding
                             exposes the Insured to loss covered by this bond;


    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                              Authorized Representative




    Q14-75(07/2015)                               Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                29 29
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                   ENDORSEMENT/RIDER



      Effective date of
      this endorsement/rider: October 1, 2015                 FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No,6


                                                            To be attached to and
                                                            form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC


                              ADD CLAIMS EXPENSE INSURING AGREEMENT RIDER

       In consideration of the premium charged, it is agreed that:

       1.      The following Insuring Agreement is added:

               CLAIMS EXPENSE

               Reasonable expensed necessarily incurred and paid by the Insured in preparing any valid claim
               for loss, as defined in Insuring Agreements A,B, C,D,E, and F and any other valid coverage
               added by Rider. The Underwriter's aggregate liability for such expenses paid by the Insured in
               preparing all such claims shall be $100,000 which is part of, and not in addition to, the Aggregate
               Limit of Liability stated on the Declaration Page of this Bond. This coverage is subject to a
               deductible of $10,000 each and every loss.

               With respect to the Claims Expense Insuring Agreement, Exclusion (u)(1) is hereby deleted in its
               entirety.

       3.      Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, limitations,
               conditions or agreements of the attached bond other than as above stated.



       The title and any headings in this endorsement/rider are solely for convenience and form no part of the
       terms and conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                     Q,
                                                                 Authorized Representative




       Q14-250 (02//2014)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                30 30
                                                                                   of 138
                                                                                      of
                                         138




                                                                     FEDERAL INSURANCE COMPANY

                                                                     Rider No.:       7

                                                                     Bond Number: 70436970 BOND

       Name of Insured:      RAYMOND JAMES FINANCIAL INC



       It is agreed that:
       1.      Those premises of Depositories listed in the following Schedule shall be deemed to be premises
               of the Insured but only as respects coverage on Certificated Securities:
                                                       SCHEDULE
                DEPOSITORY                                                        LOCATION COVERED

             All depositories used by the Insured
       2.       Certificated Securities held by such Depository shall be deemed to be Property as defined in the
                attached bond to the extent of the Insured's interest therein as effected by the making of
                appropriate entries on the books and records of such Depository.
                The attached bond does not afford coverage in favor of any Depository listed in the Schedule
                above. When the Underwriter indemnifies the Insured for a loss covered hereunder, the Insured
                will assign the rights and causes of action to the extent of the claim payment against the
                Depository, or any other entity or person against whom it has a cause of action, to the
                Underwriter.
       4.       If the rules of the Depository named in the Schedule above provide that the Insured shall be
                assessed for a portion of the judgment (or agreed settlement) taken by the Underwriter based
                upon the assignment set forth in part 3. above and the Insured actually pays such assessment,
                then the Underwriter will reimburse the Insured for the amount of the assessment but not
                exceeding the amount of the loss payment by the Underwriter.
       5.         This rider shall become effective as of 12:01 am. on October 1, 2015 standard time.




      Date: October 14, 2015                                    By         c ,\
                                                                              Authorized Representative




                CENTRAL HANDLING OF SECURITIES
       FOR USE WITH FINANCIAL INSTITUTION BONDS,STANDARD FORMS
       NOS. 14, 24 AND 25 TO SCHEDULE THE PREMISES OF DEPOSITORIES
       REVISED TO OCTOBER. 1967.

       SR 5967e                                                                                       Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                31 31
                                                                                   of 138
                                                                                      of
                                         138




                                                                                       ENDORSEMENT/RIDER

    Effective date of
    this endorsement/rider. October 1, 2015                FEDERAL INSURANCE COMPANY

                                                           Endorsement/Rider No. 8

                                                         To be attached to and
                                                         form a part of Policy No. 70436970

    Issued to:      RAYMOND JAMES FINANCIAL INC


                                       AMEND SPACE SHARING RIDER


    In consideration of the premium charged, it is agreed that:

   (1)      The Underwriter hereby extends coverage under the attached bond to each office or branch of
            the Insured which is shared with any other broker or dealer, investment advisor, or other person
            who conducts a securities or commodities business with the public, as described in Financial
            Industry Regulatory Authority(FINRA) Rule 343 (a).

   (2)      Accordingly, the Underwriter hereby grants clearance to the Insured for all space-sharing
            arrangements, as specified in FINRA Rule 343(a)(2)(E).

   (3)      Nothing contained here shall be held to vary, alter, waive or extend any of the terms, limitations,
            conditions, or agreements of the attached bond other than as above stated.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the
    terms and conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Cc),,\Act
                                                               Authorized Representative




    013-1358 (11/2013)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                32 32
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                 ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 9


                                                              To be attached to and
                                                              form a part of Bond No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC



                            AMEND INSURING AGREEMENTS(0)AND (E) RIDER




    In consideration of the premium charged, it is agreed that:

   (1)      Insuring Agreement(D) FORGERY OR ALTERATION is amended by adding the following
            sentence at the end of paragraph (2):

            Telegraphic, cable or teletype instruction or advices as aforesaid, exclusive of transmissions of
            electronic funds transfer systems, sent by a person other than the said customer or employee of
            the Insured or financial institution purporting to send such instructions or advices, shall be
            deemed to bear a signature which is a Forgery

   (2)      Insuring Agreement(E)SECURITIES is amended as follows:

            A.      By deleting the subparagraphs(a) through (e) in paragraph (1)and replacing them with
                    the following:

                   (a) Certificated Security,
                   (b) Deed, mortgage or other instrument conveying title to or creating or discharging a lien
                       upon real property,
                   (c) Document of Title,
                   (d) Certificate of Origin or Title,
                   (e) Evidence of Debt,
                   (f) Corporate, partnership or personal Guarantee,
                   (g) Security Agreement,
                   (h) written instruction,
                   (i) Statement of Uncertificated Security in any book entry form, or
                   (j) Initial Transaction Statement

            B. Paragraph (2) is amended by adding the word "endorsement" after the word "Guarantee".

            C. Paragraph (2) is further amended by deleting "listed in (a)through (c) above" and replacing it
               with "listed in (a) through (h)above".

            D. Paragraph (3), by deleting "listed in (a) and (b) above" and replacing it with "listed in (a)
               through (d) above".


    Q14-74(01/2014)                               Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                33 33
                                                                                   of 138
                                                                                      of
                                         138




            E. By adding the following new paragraph immediately after paragraph (e):



                Actual physical possession, and continued actual physical possession if taken as collateral,
                of the items listed in (a) through C) above by the Insured, or by the Insured's authorized
                agent or representative, or by it correspondent Federal or State chartered deposit institution,
                is a precedent to the Insured's having relied on the faith of such items.



    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    Q14-74 (01/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                34 34
                                                                                   of 138
                                                                                      of
                                         138




                                                                     FEDERAL INSURANCE COMPANY

                                                                      Rider No.:        10

                                                                     Bond Number:       70436970 BOND

          Name of Insured:        RAYMOND JAMES FINANCIAL INC




          It is agreed that:
          1.    The attached bond is amended by deleting Insuring Agreement (F), Counterfeit Currency, in its
                entirety and substituting the following:
                Counterfeit Currency
               (F)    Loss resulting directly from the receipt by the Insured, in good faith, of any Counterfeit Money of
                      any country.




          2,    This Rider shall become effective as of 12:01 am. standard time on October 1, 2015,




          Date: October 14, 2015                                            By
                                                                                         Authorized Representative




          Amending Counterfeit Currency Rider
          For use with Surety Association Financial Institution Bond, Standard Form 14, 15 & 24
          Form 17-02-2867(Ed. 1-02)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                35 35
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 11


                                                             To be attached to and
                                                             form a part of Bond No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC



                               ADD FACSIMILE SIGNATURE COVERAGE RIDER


    In consideration of the premium charged, it is agreed that:

   (1)      The attached bond is hereby amended by adding the following additional Insuring Agreement:

            Loss resulting directly from the fact that an issuer of securities, transfer agent, bank banker or
            trust company received from the Insured or the New York Stock Exchange or any other exchange
            specimen copies of the Insured's mechanically reproduced facsimile signature and acted in
            reliance upon any false, fraudulent or unauthorized reproduction of such facsimile signature,
            whether such facsimile signature is the facsimile signature, regardless of by whom or by what
            means the same may have been imprinted, and whether or not such loss is sustained by reason
            of the Insured's having entered into an agreement to be legally liable when such facsimile
            signature or one resembling or purporting to be such facsimile signature is used, provided,
            however that:

           (a)      Such facsimile signature is used on a document

                    (1)     as the signature to an assignment or other instrument authorizing or effecting the
                            transfer of shares of stock , or other registered securities, which may now or at
                            any time hereafter be registered in the mane of the Insured on the books of the
                            association, company or corporation issuing the same: or
                   (2)      as the signature to a power of substitution, designating a substitute or substitutes
                            to make the actual transfer on the books of the issuer of shares of stock, or other
                            reregistered securities, in respect of which the Insured may now or at any time
                            hereafter be named as attorney to effect said transfer, whether said power of
                            substitution is embodied in an endorsement on the certificate for said shares of
                            stock or other registered security or in a separate instrument.

           (b)      The New York Exchange has not interposed any objections to the use by the Insured of
                    such facsimile signature and such agreement, if any, was required by said Exchange as
                    a condition to its filing to interpose any such objection.

           (c)      This Insuring Agreement shall not apply to any Certificated Securities which are
                    Counterfeit.

   (2)      Exclusions 2.(a) and 2.(e) of the attached bond shall not apply to the Facsimile Signature Insuring
            Agreement.


    Q14-76(01/2014)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                36 36
                                                                                   of 138
                                                                                      of
                                         138




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                             Authorized Representative




    Q14-76 (01/2014)                             Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                37 37
                                                                                   of 138
                                                                                      of
                                         138




                                                                 FEDERAL INSURANCE COMPANY

                                                                 Rider No.:      12

                                                                 Bond Number: 70436970
       Name of Insured: RAYMOND JAMES FINANCIAL INC


       It is agreed that:

       1.      The attached bond is amended by inserting an additional Insuring Agreement as follows:

                                              FRAUDULENT MORTGAGES

               "(H)     Loss resulting directly from the Insured's having, in good faith and in the course of
                        business in connection with any Loan, accepted or received or acted upon the faith of
                        any real property mortgages, real property deeds of trust or like instruments pertaining to
                        realty or assignments of such mortgages, deeds of trust or instruments which prove to
                        have been defective by reason of the signature thereon of any person having been
                        obtained through trick, artifice, fraud or false pretenses or the signature on the recorded
                        deed conveying such real property to the mortgagor or grantor of such mortgage or deed
                        of trust having been obtained by or on behalf of such mortgagor or grantor through trick,
                        artifice, fraud or false pretenses."

       2.      The Loan Exclusion Clause, Section 2(e), shall not apply to the Insuring Agreement set forth in
               paragraph 1 of this rider.

       3.      The Single Loss Limit of Liability for the Fraudulent Mortgages Insuring Agreement is limited to
               the amount shown on the Declarations Page, or amendment thereto.

       4.      This rider shall become effective as of 12:01 am. on October 1, 2015.




       Date: October 14, 2015                                          By       Q--Q%
                                                                                   Authorized Representative




             FRAUDULENT MORTGAGES INSURING AGREEMENT
      FOR USE WITH FINANCIAL INSTITUTION BOND,STANDARD FORM NO.24,
      "DISCOVERY' FORM,TO ADD AN INSURING AGREEMENT COVERING REAL
      PROPERTY MORTGAGES AND ASSIGNMENTS THEREOF WHICH ARE DEFECTIVE
      BY REASON OF FRAUD WITH RESPECT TO THE SIGNATURE ON SPECIFIED INSTRUMENTS.
       REVISED TO JUNE, 1990.

       SR 5609g                                                                                      Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                38 38
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                      ENDORSEMENT/RIDER

    Effective date of
    this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                               Endorsement/Rider No. 13

                                                               To be attached to and
                                                               form a part of Bond No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC


                                        SERVICING CONTRACTORS RIDER

    In consideration of the premium charged, it is agreed that:

    1.      The attached bond is hereby amended by adding an additional Insuring Agreement as follows:

                                            SERVICING CONTRACTORS

            A.      Loss through any dishonest or fraudulent act committed by any Servicing Contractor, as
                    hereinafter defined, acting alone or in collusion with others.

                    Dishonest or fraudulent acts as used in this Insuring Agreement shall mean any dishonest or
                    fraudulent acts committed by such Servicing Contractor with the intent:

                   (a)      to cause the Insured to sustain such loss; and

                   (b)       to obtain financial benefit for the Servicing Contractor or for another person or entity.

                    As used in this Insuring Agreement, financial benefit does not include any benefits earned in
                    the normal course of employment, or performance of the servicing contract, including
                    salaries, commissions, fees, bonuses, promotions, awards, profit sharing or pensions.

             B.     Loss of Money (including obligations of the United States of America) collected or received
                    for the Insured by any such Servicing Contractor through the failure of such Servicing
                    Contractor to pay to the Insured the Money so collected or received as is discovered to be
                    due and payable while this Insuring Agreement is in force, except, however, Money disbursed
                    by such Servicing Contractor in accordance with instructions from the Insured.

                    The term Servicing Contractor, as used in this bond, shall mean a natural person, partnership
                    or corporation, other than an officer or employee of the Insured, duly authorized by the
                    I nsured to perform any or all of the following:

                    (a) collect and record payments on real estate mortgage or home improvement loans made,
                     held or assigned to the Insured, and establish tax and insurance escrow accounts,

                   (b) manage real property owned by or under the supervision or control of the Insured,

                   (c) perform other acts directly related to the above, but only while such natural person,
                    partnership or corporation is actually performing such services within the United States of
                    America, the Virgin Islands, Puerto Rico or Canada. In no event shall any activity described
                    in (a),(b) or (c) above include the sale of real property mortgages to the Insured by the
                   Servicing Contractor or by any affiliate of the Servicing Contractor.

                    The term Servicing Contractor shall include the partners, officers and employees of such

    Q14-306 (02/2014)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                39 39
                                                                                   of 138
                                                                                      of
                                         138




                    Contractors and each such Servicing Contractor and its partners, officers and employees
                    shall collectively be deemed to be one person for all purposes of subsection (c) of the
                    last paragraph of the Section captioned LIMIT OF LIABILITY.

   2.      In addition to the exclusions in the attached bond, the Servicing Contractors Insuring Agreement does
           not cover:

           (a)      Loss resulting from the insolvency, bankruptcy or taking over by a receiver or other liquidator
                    or by State or Federal Officials of any depository institution, unless such depository is a
                    Servicing Contractor covered under this bond and unless such insolvency, bankruptcy or
                    taking over results from fraud or dishonesty of officers or employees of such depository
                    institution, or

           (b)      Under paragraph B, loss through the failure of any Servicing Contractor covered under this
                    bond to collect or receive Money for the account of the Insured, any agreement between such
                    Servicing Contractor and the Insured to the contrary notwithstanding, or

           (c)      Under paragraph B, loss of Money collected or received for the account of the Insured by any
                    Servicing Contractor covered under this bond unless such Servicing Contractor is legally
                    liable to the Insured on account of the loss of such Money, or

           (d)      Loss resulting directly or indirectly from the complete or partial non-payment of, or default
                    upon, any Loan made to a Servicing Contractor, including any such Loan established to
                    provide funds for interim financing or "warehousing" of mortgage loans, whether procured in
                    good faith or through fraud or false pretenses, or loss resulting directly or indirectly from the
                    failure of the Servicing Contractor to pay over Property held as security for any such Loan.

    3.      The attached bond shall be deemed canceled as to any Servicing Contractor:(a) immediately upon
            discovery by the Insured of any dishonest or fraudulent act on the part of such Servicing Contractor
            unless within five days after discovery of such act, the Insured shall give the Underwriter written
            notice thereof and in such event this bond shall be deemed canceled as to such Servicing Contractor
            at the expiration of thirty days after such discovery of such act; or(b) at 12:01 am., as aforesaid,
            u pon the effective date specified in a written notice served upon the Insured or sent by mail. Such
            date, if the notice be served, shall be not less than thirty days after such service, or if sent by mail, not
            less than thirty-five days after the date of mailing. The mailing by the Underwriter of notice, as
            aforesaid, to the Insured at its Principal Office shall be sufficient proof of notice,

    4.      The Single Loss Limit of Liability of the Underwriter under the foregoing Servicing Contractors
            Insuring Agreement, is limited to the amount shown in the Declarations or amendment thereto.

    5.       The attached bond does not afford coverage in favor of any Servicing Contractor, as aforesaid, and
             u pon payment to the Insured by the Underwriter on account of any loss for which such Contractor is
             liable to the Insured, an assignment of such of the Insured's rights and causes of action as it may
             have against such Contractor by reason of such liability shall, to the extent of such payment, be given
             by the Insured to the Underwriter, and the Insured shall execute all papers necessary to secure to the
             Underwriter the rights herein provided for.
    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                Authorized Representative

    Q14-306 (02/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                40 40
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 14


                                                              To be attached to and
                                                              form a part of Policy No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC


                                      AUTOMATED TELLER MACHINE RIDER

    In consideration of the premium charged, it is agreed that:

   (1)      Exclusion (I) of Section 2. of the Conditions and Limitations of this bond is deleted and replaced with
            the following:
                (I) loss involving automated mechanical devices which, on behalf of the Insured, disburse
                     Money, accept deposits, cash checks, drafts or similar written instruments or make credit
                     card loans unless:
                    (a) such automated mechanical devices are situated within an office of the Insured which is
                          permanently staffed by an Employee whose duties are those usually assigned to a teller,
                          even though public access to such devices is from outside the confines of such office, or
                    (b) such automated mechanical devices are not situated within an office covered under (a)
                          above, but are situated on premises at any other location except as noted in the
                          Schedule below, but in no event shall the Underwriter be liable under the attached bond
                          for loss (including loss of Property):
                         (i) as a result of damage to such automated mechanical devices situated within any
                               office referred to In (a) above resulting from vandalism or malicious mischief
                               perpetrated from outside such office, or
                         (ii) as a result of damage to such automated mechanical devices situated on any
                               premises referred to in (b) above resulting from vandalism or malicious mischief, or
                         (iii) as a result of damage to the interior of that portion of a building on any premises
                               referred to in (b) above to which the public has access resulting from vandalism or
                               malicious mischief, or
                         (iv) as a result of failure of such automated mechanical devices to function properly, or
                         (v) through misplacement or mysterious unexplainable disappearance while such
                               Property is located within any such automated mechanical devices, or
                         (vi) to any customer of the Insured or to any representative of such customer while such
                               person is on any premises referred to in (b) above, or
                         (vii) as a result of the use of credit, debit, charge, access, convenience, identification or
                               other cards in gaining access to such automated mechanical devices whether such
                               cards were issued, or purport to have been issued, by the Insured or by anyone other
                               than the Insured,
                     except when such loss is covered under Insuring Agreement(A).
   (2)      The liability of the Underwriter is limited to $120,000       for each device location as set forth in (b)
            above, after the application of a Deductible Amount of $5,000. Such liability shall be a part of and not
            in addition to the Single Loss Limit of Liability stated in the Declarations.


    Q14-305 (02/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                41 41
                                                                                   of 138
                                                                                      of
                                         138




   (3)      Schedule of Excluded Locations

            NONE




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                              Authorized Representative




    Q14-305 (02/2014)                             Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                42 42
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                         ENDORSEMENT/RIDER

    Effective date of
    this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                               Endorsement/Rider No. 15


                                                              To be attached to and
                                                              form a part of Policy No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INCAccount Name]


                                     AMEND GENERAL AGREEMENT B RIDER
    In consideration of the premium charged, it is agreed that the attached bond is amended by deleting General
    Agreement B., Additional Offices or Employees-Consolidation, Merger or Purchase of Assets-Notice, of this
    bond and replacing it with the following:
            Additional Offices or Employees-Consolidation, Merger or Purchase of Assets-Notice
            B.      If the Insured shall, while this bond is in force, establish any additional offices, other than
                    by consolidation or merger with, or purchase or acquisition of assets or liabilities of,
                    another institution, such offices shall be automatically covered hereunder from the date of
                    such establishment without the requirement of notice to the Underwriter or the payment
                    of additional premium for the remainder of the premium period.
                    Any newly created entities, which are majority owned or management controlled by the
                    Insured, shall be automatically covered hereunder from the date of incorporation.
                    If the Insured shall, while this bond is in force, consolidate or merge with, or purchase or
                    acquire assets or liabilities of, another entity whose assets are valued at less than 10% of
                    the Insured's total assets said entity shall be automatically covered hereunder from the
                    date of such consolidation or merger with, or purchase or acquisition
                    If the Insured shall, while this bond is in force, consolidate or merge with, or purchase or
                    acquire assets or liabilities of, another entity whose assets are valued at more than 10%
                    of the Insured's total assets , the Insured shall not have such coverage as is afforded
                    under this bond for loss which:
                   (a)      has occurred or will occur in offices or premises, or
                   (b)      has been caused or will be caused by an employee or employees of
                            such institution, or
                   (c)      has arisen or will arise out of the assets or liabilities, acquired by the
                            Insured as a result of such consolidation, merger or purchase or
                            acquisition of assets or liabilities unless the Insured shall
                           (1)       give the Underwriter written notice of the proposed
                                     consolidation, merger or purchase or acquisition of
                                     assets or liabilities within sixty(60)days of the proposed
                                     effective date of such action, during which coverage will
                                     be automatic and
                           (ii)      obtain the written consent of the Underwriter to extend
                                     the coverage provided by this bond to such additional
                                     offices or premises, Employees and other exposures,
                                     and


    Q14-90 (03/2014)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                43 43
                                                                                   of 138
                                                                                      of
                                         138




                             (iii)   upon obtaining such consent, pay to the Underwriter an
                                     additional premium if the assets of the entity to be
                                     consolidated or merged with, purchases or acquired are
                                     valued at 10% or more of the Insured's total assets.
                    Notwithstanding the above, coverage under this Bond shall apply to loss discovered
                    during the Bond period but which was sustained by entities sold by the Insured prior to
                    the sale date, provided, however, that the Insured is legally liable for such loss. Such
                    additional discovery period shall be for one year from the date of sale of such entities by
                    the Insured.



    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                              Authorized Representative




    Q14-90 (03/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                44 44
                                                                                   of 138
                                                                                      of
                                         138




                                                                                             ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                  FEDERAL INSURANCE COMPANY

                                                             Endorsement/Rider No. 16

                                                             To be attached to and
                                                             form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC



                                  AMEND GENERAL AGREEMENT C RIDER


    In consideration of the premium charged, it is agreed that General Agreement C., Change of Control —
    Notice, is amended by deleting the first sentence and replacing it with the following:

            When the Vice President of Corporate Insurance and/or Legal Department of the Insured learns
            of a change in control, he/she shall give written notice to the Underwriter,




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                             Authorized Representative




    Q13-1356(11/2013)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                45 45
                                                                                   of 138
                                                                                      of
                                         138




                                                                          FEDERAL INSURANCE COMPANY

                                                                          Rider No.:        17

                                                                          Bond Number: 70436970 BOND

          Name of Insured:        RAYMOND JAMES FINANCIAL INC




          It is agreed that:
          1.    The attached bond is hereby amended by deleting General Agreement D, Representation Of
                Insured, in its entirety and substituting the following:
                Representation Of Insured
               (D)             The Insured represents that the information furnished in the application for this
                               bond is complete, true and correct. Such application constitutes part of this bond.
                               Any intentional misrepresentation, omission, concealment or incorrect statement of
                               a material fact, in the application or otherwise, shall be grounds for the rescission of
                               this bond.




         2.     This Rider shall become effective as of 12:01 a.m. standard time on October 1,2015.




          Date: October 14,2015                                                 By
                                                                                              Authorized Representative




          Intentional Misrepresentation Rider
          For use with all Surety Association Financial Institution Bonds
          Form 17-02-2884 (Ed. 1-02)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                46 46
                                                                                   of 138
                                                                                      of
                                         138




                                                                    FEDERAL INSURANCE COMPANY

                                                                    Rider No.:         18

                                                                    Bond Number:       70436970 BOND

         Name of Insured:       RAYMOND JAMES FINANCIAL INC




         It is agreed that the attached bond is amended as follows:

         1.   By deleting in its entirety the first paragraph from General Agreement F., Notice Of Legal
              Proceedings Against Insured-Election To Defend, and substituting the following:

              The Insured shall notify the Underwriter at the earliest practicable moment, not to exceed sixty (60)
              days after notice thereof, of any legal proceeding brought to determine the Insured's liability for any
              loss, claim or damage, which, if established, would constitute a collectible loss under this bond.
              Concurrently, the Insured shall furnish copies of all pleadings and pertinent papers to the
              Underwriter.




         2.    This Rider shall become effective as of 12:01 am. standard time on October 1, 2015.




          Date: October 14, 2015                                          By
                                                                                        Authorized Representative




          Amending Notice of Legal Proceedings Against Insured-Election to Defend Rider(Number of Days)
          For use with all Surety Association Financial Institution Bonds
          Form 17-02-2873(Ed. 1-02)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                47 47
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                        ENDORSEMENT/RIDER



       Effective date of
       this endorsement/rider: October 1, 2015                  FEDERAL INSURANCE COMPANY

                                                                Endorsement/Rider No 19


                                                                To be attached to and
                                                                form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC


                                              AMEND DEFINITIONS RIDER

       In consideration of the premium charged, it is agreed that Section 1., Definitions, of the Conditions and
       Limitations of this bond is amended as follows:

      (1)      The following terms are added:

               Certificate of Origin or Title means a document issued by a manufacturer of personal property or
               a governmental agency evidencing the ownership of the personal property and by which
               ownership is transferred.

               Document of Title means a bill of lading, dock warrant, dock receipt, warehouse receipt or order
               of the delivery of goods and also any other document which in the regular course of business or
               financing is treated as adequately evidencing that the person in possession of it is entitled to
               receive hold and dispose of the document and goods it covers and must purport to be issued by
               or addressed to a bailee and purport to cover goods in the bailee's possession which are either
               identified or are fungible portions of an identified mass.

               Disclosed Agent(s) means a natural person in the immediate employment of agencies as
               hereinafter defined and also the individual agents or partners of those named agencies where
               such agencies are co-partnerships; the word "agencies" as used herein shall be deemed to mean
               those named firms, corporations and/or individuals that do business with the Insured on a
               disclosed account basis whereby the Insured executes orders or clears executed orders for (a)
               the purchase and sale of securities(b) contracts for the future delivery of commodities on any
               commodity exchange, and (c) spot transactions in such commodities, in customers' accounts
               carried on the Insured's books, which orders, contracts and transactions are transmitted to the
               Insured by said agencies on behalf of the respective customers.

               Registered Representative means a person who is a registered representative or a registered
               principal associated with the Insured except a: (i) sole proprietor, (ii) sole stockholder, (iii) director
               or a trustee of an insured who is not performing acts coming within the scope of the usual duties
               of an officer or an employee, or (iv) partner.

               Initial Transaction Statement means the first written statement signed by or on behalf of the
               issurer of an Uncertificated Security and sent to the registered owner or registered pledgee
               containing: (i) a description of the issue of which the Uncertificated Security is a part and (ii) the
               number of shares or units which are transferred to the registered owner, pledged by the
               registered owner to the registered pledgee or released from pledge by the registered pledgee and
              (iii) the name, address and taxpayer identification number, if any, of the registered owner or the
               registered pledgee and (iv) the date the transfer, pledge or release was registered.


       Q14-89 (01/2014)                                Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                48 48
                                                                                   of 138
                                                                                      of
                                         138




               Security Agreement means an agreement which creates an interest in personal property or
               fixtures and which secures payment or performance of an obligation.

      (2)      The definition of Employee is amended to include the following:

              (7)      Disclosed Agent(s);

              (8)      Registered Representatives;

              (9)      A person who resigns or is terminated from the service of the Insured during the Bond
                       Period subject to the following: (i) for a period of sixty (60) days subsequent to such
                       resignation or termination (but not beyond the date of expiration or termination of the
                       Bond and (ii) if such resignation or termination has not arisen from or in connection with
                       the discovery by the Insured of any actual or alleged dishonest, fraudulent or criminal
                       act(s) of such person;

              (10)     an independent contractor working under a written agreement with the Insured;

              (11)     Each natural person, partnership or corporation authorized under written contract with the
                       Insured to design, prepare, supply or service electronic computer instructions for
                       computer systems of the Insured, herein called independent software contractor, each
                       such independent software contractor and the partners, officers and employees of such
                       independent software contractor shall, collectively, be deemed to be one employee.

      (3)      The definition of Property is deleted and replaced by the following:

               Property means Money, Certificated Securities, Uncertificated Securities of any issuer, Initial
               Transaction Statement, Negotiable and non- negotiable instruments, Certificate of Deposit,
               Documents of Title, Acceptances Evidences of Debt, Security Agreements, Withdrawal Orders,
               Certificates of Origin or Title, Letters of Credit, Electronic Data, Electronic Data Processing
               Media, insurance policies, abstracts of title, deeds and mortgages on real estate, revenue and
               other stamps, tokens, unsold state lottery tickets, books of account and other records whether
               recorded in writing or electronically, gems jewelry, precious metals of all kinds and in any form
               and articles made therefrom and tangible items of personal property which are not hereinbefore
               enumerated.



       The title and any headings in this endorsement/rider are solely for convenience and form no part of the
       terms and conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                 Authorized Representative




       Q14-61 (04/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                49 49
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                   ENDORSEMENT/RIDER



       Effective date of
       this endorsement/rider: October 1, 2015                  FEDERAL INSURANCE COMPANY

                                                                Endorsement/Rider No. 20


                                                                To be attached to and
                                                                form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC



                                              AMEND EXCLUSIONS RIDER


       In consideration of the premium charged, it is agreed that:

      (1)      The following are added to Section 2., Exclusions, of this bond:

              (bb)     Loss resulting directly or indirectly from trading with or without the knowledge of the
                       Insured, whether or not represented by any indebtedness or balance shown to be due the
                       Insured on any customer's account, actual or fictitious, and notwithstanding any act or
                       omission on the part of any Employee in connection with any account relating to such
                       trading, indebtedness, or balance, except when covered under Insuring Agreements(D)
                       or(E) if coverage is carried thereunder or Insuring Agreement(A) to the extent that the
                       loss does not exceed the Single Loss Limit of Liability for Trading Loss Coverage as set
                       forth on the Declaration Page or amendment thereto:

              (cc)     loss of Property contained in customers safe deposit boxes, except when the Insured is
                       legally liable therefore and the loss is covered under Insuring Agreement (A);

              (dd)     loss through cashing or paying forged or altered travelers' checks or travelers' checks
                       bearing forged endorsement, except when covered under Insuring Agreement(A) loss of
                       unsold travelers' checks or unsold money orders placed in the custody of the Insured with
                       authority to sell, unless (a) the Insured is legally liable for such loss and (b)such checks
                       or money orders are later paid or honored by the drawer thereof, except when covered
                       under Insuring Agreement (A);

              (ee)     shortage in any teller's cash due to error regardless of the amount of such shortage, and
                       any shortage in any teller's cash which is not in excess of the normal shortage shall occur
                       shall be presumed to be due to error.

      (2)     Exclusion (j) is amended by deleting the word "alleged" and replacing it with the word
              "adjudicated".

      (3)     Exclusion (x) is amended by adding the words "under Insuring Agreement (A)" before the words
              "loss resulting directly or indirectly".

      (4)      Exclusion (w) is deleted in its entirety.




       Q14-89 (01/2014)                                Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                50 50
                                                                                   of 138
                                                                                      of
                                         138




      The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
      conditions of coverage.

       All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                Authorized Representative




       Q14-80 (01/2014)                              Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                51 51
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                    ENDORSEMENT/RIDER


    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 21

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: [RAYMOND JAMES FINANCIAL INCAccount Name]


                                                 AMEND EXCLUSION (s) RIDER

    In consideration of the premium charged, it is agreed that Section 2., Exclusion (s), of this bond is deleted and replaced
    with the following:

   (s)      potential income, include but not limited to interest and dividends, not realized by the Insured or by any customer
            of the Insured, except for loss of accrued interest and/or dividends for which the Insured is legally liable;



    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    Q13-1357(04/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                52 52
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider. October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 22


                                                              To be attached to and
                                                              form a part of Bond No. 70436970

    Issued to: RAYMOND JAMES FINANCIAL INC

                                           AMEND EXCLUSION (v) RIDER

    In consideration of the premium charged, it is agreed that Exclusion (v) of Section 2. of the Conditions and
    Limitations of this bond is deleted and replaced with the following:

   (v)      indirect or consequential loss of any nature; provided, however, that this exclusion shall not apply to
            loss of accrued interest and/or dividends for which the Insured is legally liable;




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged,




                                                              Authorized Representative




    Q14-307 (04/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                53 53
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                 ENDORSEMENT/RIDER


    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 23

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                                          AMEND DISCOVERY RIDER

    I n consideration of the premium charged, it is agreed that Section 3., Discovery, of the Conditions and
    Limitations of this bond is deleted and replaced with the following:

    Section 3.      This bond applies to loss discovered by the Vice President of Corporate Insurance and/or
                    Legal Department of the Insured located at the Insured's principal address as stated in
                    Item 1 of the Declarations during the Bond Period. Discovery occurs when the Vice
                    President of Corporate Insurance and/or Legal Department of the Insured first becomes
                    aware of facts which would cause a reasonable person to assume that a loss of a type
                    covered by this bond has been or will be incurred, regardless of when the act or acts
                    causing or contributing to such loss occurred, even though the exact amount or details of
                    loss may not then be known.
                    Discovery also occurs when the Vice President of Corporate Insurance and/or Legal
                    Department of the Insured receives notice of an actual or potential claim in which it is
                    alleged that the Insured is liable to a third party under circumstances which, if true, would
                    constitute a loss under this bond.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    Q14-465 (04/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                54 54
                                                                                   of 138
                                                                                      of
                                         138




                                                                 FEDERAL INSURANCE COMPANY

                                                                 Rider No.: 24

                                                                 Bond Number      70436970 BOND

       Name of Insured: RAYMOND JAMES FINANCIAL INC




       It is agreed that in addition to this bond, the Underwriter has issued to the Insured all policies and bonds
       listed below. It is expressly acknowledged by the Insured that the premium for this bond and all policies
       and bonds listed below has been negotiated with the understanding that this bond and all policies and
       bonds listed below combine and share a single aggregate limit of liability. Therefore, in consideration of
       the premium charged:
       1.   The Underwriter and the Insured agreed that the Underwriter's maximum aggregate limit of liability
            for all Loss under this bond, and for all payments of Loss under all policies and bonds listed below,
            in the aggregate, shall not exceed $20,000,000.
       2.   It is agreed that the Underwriter shall have no obligation under this bond to make any payment of
            Loss to the extent that the amount of such Loss, when added to the amount of any Loss paid
            under this bond and any Loss paid under any policies and bonds listed below, would exceed
            $20,000,000. Any payment of Loss under any policies and bonds listed below shall reduce the
            Limits of Liability available under this bond for the payment of any Loss during the Bond Period.
       3.    If the Underwriter shall have paid Loss under this bond and Loss under any policies and bonds
             listed below in an aggregate amount equaling $20,000,000, any and all obligations of the
             Underwriter under this bond and the policies and bonds listed below shall be completely fulfilled
             and extinguished, and the Underwriter shall have no further obligations of any kind or nature under
             this bond and the policies and bonds listed below.

       4.    If a Loss is covered by this bond and one or more of the policies and bonds listed below, and if
             more than one deductible amount applies to such Loss, the largest applicable deductible amount
             shall be the deductible amount applicable to such Loss.
             Policy/Bond Type                                            Policy/Bond Number


             Computer Crime Policy For Financial Institutions            7043-6971




       For the purposes of this Rider, Loss shall include Single Loss as defined in this bond and any bond or
       policy listed above and Loss as defined in any policy listed above.
       THIS RIDER DOES NOT INCREASE THE LIMITS OF LIABILITY, AS SET FORTH IN THE
       DECLARATIONS.

                                                 Name and Address of Insured:
                                                 RAYMOND JAMES FINANCIAL INC

       Shared Aggregate Limits Rider
       For use with all Surety Association Financial Institution Bonds
       Form 17-02-5462(Ed. 2-04)                                                                         Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                55 55
                                                                                   of 138
                                                                                      of
                                         138




                                               880 CARILLON PARKWAY
                                               SAINT PETERSBURG, FL 33716



                                                Signature of Insured's Representative


                                                Position/Title


                                                Date



      5.    This Rider shall become effective as of 12:01 am. standard time on October 1, 2015.




       Date: October 14, 2015                                            By   Q,\Authorized Representative




       Shared Aggregate Limits Rider
       For use with all Surety Association Financial Institution Bonds
       Form 17-02-5462(Ed. 2-04)                                                                             Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                56 56
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                          ENDORSEMENT/RIDER



       Effective date of
       this endorsement/rider: October 1, 2015                  FEDERAL INSURANCE COMPANY

                                                                Endorsement/Rider No. 25


                                                                To be attached to and
                                                                form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC



                                                AMEND SECTION 5 RIDER

       In consideration of the premium charged, it is agreed that Section 5., Notice/Proof-Legal Proceedings
       Against Underwriter, of the attached bond in amended as follows:

       1.      Paragraph (a) is deleted and replaced with the following:

              (a)      At the earliest practical moment, not to exceed sixty (60)days, after discovery of loss, the Vice

                       President of Corporate Insurance and/or Legal Department located at the Insured's principal

                       address as stated in Item 1 ofthe Declarations shall give the Underwriter notice thereof in an

                       amount that is in excess of50% ofthe applicable Single Loss Deductible amount, as stated in Item

                       4 ofthe Declarations.



       2.      Paragraph (c) is deleted and replaced with the following:

              (c)      Lost Certificated Securities listed in a proof of loss may be identified by certificate or
                       Bond numbers if such securities were issued therewith and Uncertificated Securities may
                       be identified by a Statement of Uncertificated Security.

       3.      The following paragraph is added as follows:

              (9)      If the Insured is an institution under the supervision of the Federal Home Loan Bank
                       Board, it is understood and agreed that in case of any loss hereunder discovered either
                       by the Insured or the Federal Home Bank of which the Insured is a member, the said
                       Federal Home Bank is empowered to give notice of the loss to the Underwriter within the
                       period limited thereof.




       Q14-249 (04/2014)                               Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                57 57
                                                                                   of 138
                                                                                      of
                                         138




       The title and any headings in this endorsement/rider are solely for convenience and form no part of the
       terms and conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                 Authorized Representative




       Q14-7249 (04/2014)                            Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                58 58
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER



       Effective date of
       this endorsement/rider: October 1, 2015                FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 26


                                                              To be attached to and
                                                              form a part of Bond No. 70436970

       Issued to: RAYMOND JAMES FINANCIAL INC


                                        AMEND SECTION 6 VALUATION RIDER

       In consideration of the premium charged, it is agreed that Section 6., Valuation, of this bond is amended
       as follows:

      (1)      By deleting the phrase "rate of exchange at time of payment" from the first sentence of Section 6.,
               and replacing it with the following:

              "rate of exchange at the time of discovery of such loss"

      (2)      By deleting the first two sentences of the second paragraph of Section 6 and replacing them with
               the following:

               The value of any securities for the loss of which claim shall be made hereunder, shall be
               determined by the average market value of such securities at the time of discovery of such loss.
               However, if prior to the settlement of the claim by the Underwriter, the Insured shall be compelled
               by the demands of a third party or by market rules to purchase equivalent securities, and gives
               written notification of this to the Underwriter, the cost incurred by the Insured shall be taken as the
               value of those securities.


      (3)      By deleting the title "Property other than Money, Securities or Records" and replacing it with the
               following:

               Property other than Money, Securities, Books of Account and Other Records Electronic Data and
               Electronic Data Processing Media




       Q14-89(01/2014)                               Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                59 59
                                                                                   of 138
                                                                                      of
                                         138




       The title and any headings in this endorsement/rider are solely
       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                 Authorized Representative




       Q14-148 (04/2014)                             Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                60 60
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                     ENDORSEMENT/RIDER

    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 27

                                                              To be attached to and
                                                              form a part of Bond No. 70436970
    Issued to: RAYMOND JAMES FINANCIAL INC


                                            AMEND DEDUCTIBLE RIDER

    In consideration of the premium charged, it is agreed that:

    1.      All references to "Single Loss Deductible" are deleted from the Declarations Page.

    2.      Subject to the provisions of the attached bond with respect to the Single Loss Limit of Liability and
            Single Loss Deductible amounts, the Single Loss Deductible shown for each of the following
            deductible groups applies to each of the Insureds listed within each group.


                              JOINT INSURED SINGLE LOSS DEDUCTIBLE GROUPS

            GROUP A            SINGLE LOSS DEDUCTIBLE:                 $1,000,000

                               I NSUREDS: Raymond James Financial, Inc. and all wholly or majority-owned
                                          subsidiaries with the exception of Raymond James Bank FBS, Raymond
                                          James(USA)Ltd and
                                          Raymond James Trust Company

           GROUP B             SINGLE LOSS DEDUCTIBLE:                 $250,000

                               INSUREDS: Raymond James Bank FBS, Raymond James(USA) Ltd and
                                         Raymond James Trust Company

    3.      In the event of a loss involving two or more Insureds with different Single Loss Deductibles, the
            average of the two deductibles will be applied to the loss.

    4.      Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,
            provisions, agreements or limitations of the attached bond, other than as stated herein.

    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    013-1365 (04/2014)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                61 61
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                 ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                               Endorsement/Rider No. 28

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: [RAYMOND JAMES FINANCIAL INC


                               AMEND TERMINATION OR CANCELATION RIDER

    In consideration of the premium charged, it is agreed that:

   (1)      The second paragraph of Section 12., Termination or Cancelation, is amended to state that
            dishonest or fraudulent acts of any Employee, independent contractor, Disclosed Agent or of any
            partner, officer or employee of any Processor will not require notification to the Underwriter if the
            act involved an amount of less than Ten Thousand ($10,000) Dollars; occurred prior to three (3)
            years from the Insured's discovery or knowledge; and did not occur during employment with the
            Insured.

   (2)      Further, "dishonest or fraudulent acts" for purposes of Section 12., shall not include any default
            on a personal loan by an Employee due to the insolvency or bankruptcy of such Employee.

   (3)      Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, limitations,
            conditions or agreements of the attached bond other than as above stated.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    Q13-1363(11/2013)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                62 62
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                  ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                               Endorsement/Rider No. 29

                                                               To be attached to and
                                                               form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC



                                               CANCELATION ENDORSEMENT

    In consideration of the premium charged, it is agreed that the Underwriter will mark its records to indicate that The
    Financial Industry Regulatory Authority is to be notified promptly concerning the cancelation or substantial
    modification of the attached bond, whether at the request of the Insured or the Underwriter, and will use its best efforts
    to so notify said Authority but failure to so notify said Authority shall not impair or delay the effectiveness of any such
    cancelation or modification.


    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                               Authorized Representative




    Q10-909(04/2010)                                       Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                63 63
                                                                                   of 138
                                                                                      of
                                         138




                                                                                         ENDORSEMENT/RIDER

    Effective date of
    this endorsement/rider. October 1, 2015                 FEDERAL INSURANCE COMPANY

                                                            Endorsement/Rider No. 30

                                                            To be attached to and
                                                            form a part of Policy No. 70436970

    Issued to:      RAYMOND JAMES FINANCIAL INC


                                        CANCELLATION NOTICES RIDER


    In consideration of the premium charged, it is agreed that:

   (1)      The Underwriter will marks its records to indicate that the Federal Home Loan Bank, Arkansas
            Securities Department, Philadelphia Stock Exchange and the Chicago Board of Options are to be
            notified promptly concerning the cancellation or substantial modification of the attached bond,
            whether at the request of the Insured or the Underwriter, and will use its best efforts to so notify
            said entities but failure to so notify said entities shall not impair or delay the effectiveness of any
            such cancellation or modification.

   (2)      Nothing herein contained shall be held to vary, alter, waive, extend any of the terms, limitations,
            conditions or agreements of the attached bond other than as above stated.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the
    terms and conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                               Q,,Yks
                                                                Authorized Representative




    013-1359(11/2013)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                64 64
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                      ENDORSEMENT/RIDER


    Effective date of
    this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                               Endorsement/Rider No: 31

                                                               To be attached to and
                                                               form a part of Policy No: 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                                                 CANCELATION RIDER

    In consideration of the premium charged, it is agreed that the Underwriter will mark its records to indicate that
    the Department of Member Firms of the New York Stock Exchange is to be notified promptly concerning
    substantial modification of the attached bond, or the cancelation of the attached bond as an entirety as
    provided under parts (a) and (b) of Section 12, or as to any Employee or Partner covered thereunder, whether
    such modification or cancelation be effected by notice from the Insured or the Underwriter, The Underwriter
    will use its best efforts to so notify said Department but failure to so notify said Department shall not impair or
    delay the effectiveness of any such modification or cancelation.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged,




                                                               Authorized Representative




    014-337 (03/2014)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                65 65
                                                                                   of 138
                                                                                      of
                                         138




                                                                         FEDERAL INSURANCE COMPANY

                                                                         Rider No.:        32

                                                                         Bond Number: 70436970 BOND

       Name of Insured:       RAYMOND JAMES FINANCIAL INC



       It is agreed that:

       1.      The term "Underwriter as used in the attached bond shall be construed to mean, unless
               otherwise specified in this bond, all the Companies executing the attached bond.

       2.      Each of said Companies shall be liable only for such proportion of any Single Loss under the
               attached bond as the amount underwritten by such Company as specified in the Schedule
               forming a part hereof, bears to the Aggregate Limit of Liability of the attached bond, but in no
               event shall any of said Companies be liable for an amount greater than that underwritten by it.

       3.      In the absence of a request from any of said Companies to pay premiums directly to it, premiums
               for the attached bond may be paid to the Controlling Company for the account of all of said
               Companies.

       4.          In the absence of a request from any of said Companies that notice of claim and proof of loss be
                  given to or filed directly with it, the giving of such notice to and the filing of such proof with, the
                  Controlling Company shall be deemed to be in compliance with the conditions of the attached
                  bond for the giving of notice of loss and the filing of proof of loss, if given and filed in accordance
                  with said conditions.

       5.      The Controlling Company may give notice in accordance with the terms of the attached bond,
               terminating or canceling the attached bond as an entirety or as to any Employee, and any notice
               so given shall terminate or cancel the liability of all of said Companies as an entirety or as to such
               Employee, as the case may be.

       6.         Any Company other than the Controlling Company may give notice in accordance with the terms
                  of the attached bond, terminating or canceling the entire liability of such other Company under
                  the attached bond or as to any Employee.

       7.         In the absence of a request from any of said Companies that notice of termination or cancelation
                  by the Insured of the attached bond in its entirety be given to or filed directly with it, the giving of
                  such notice in accordance with the terms of the attached bond to the Controlling Company shall
                  terminate or cancel the liability of all of said Companies as an entirety. The Insured may terminate
                  or cancel the entire liability of any Company, other than the Controlling Company, under the
                  attached bond by giving notice of such termination or cancelation to such other Company, and
                  shall send copy of such notice to the Controlling Company,




              COSURETY RIDER FOR
       USE WITH ALL FORMS OF STANDARD BONDS.

       REVISED TO OCTOBER,1987.

       SR 5261b                                                                                                  Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                66 66
                                                                                   of 138
                                                                                      of
                                         138




      8.      In the event of the termination or cancelation of the attached bond as an entirety, no Company
              shall be liable to the Insured for a greater proportion of any return premium due the Insured than
              the amount underwritten by such Company bears to the Aggregate Limit of Liability of the
              attached bond.

      9.      In the event of the termination or cancelation of the attached bond as to any Company, such
              Company alone shall be liable to the Insured for any return premium due the Insured on account
              of such termination or cancelation. The termination or cancelation of the attached bond as to any
              Company other than the Controlling Company shall not terminate, cancel or otherwise affect the
              liability of the other Companies under the attached bond.


       10.    This rider shall become effective as of 12:01 am. on October 1, 2015 standard time.


      U nderwritten for the sum of                    FEDERAL INSURANCE COMPANY
      $5,000,000 part of $10,000,000 Single Loss & Controlling Company
      $10,000,000 part of $20,000,000 Aggregate Limit
      of Liability
                                                      CHUBB & SON
                                                      A Division of Federal Insurance Company
                                                      Manager




       Date: October 14, 2015                          By
                                                                           Authorized Representative



       Underwritten for the sum of                          Beazley Insurance Company
       $5,000,000 part of $10,000,000 Single Loss &
       $10,000,000 part of $20,000,000 Aggregate
       Limit of Liability

                                                            By
                                                                               Attorney-In-Fact




              COSURETY RIDER FOR
       USE WITH ALL FORMS OF STANDARD BONDS.

       REVISED TO OCTOBER, 1987.

       SR 5261b                                                                                         Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                67 67
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                    ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 33

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     COVERAGE TERRITORY ENDORSEMENT

    Payment of loss under this policy shall only be made in full compliance with all United States of America
    economic or trade sanction laws or regulations, including, but not limited to, sanctions, laws and regulations
    administered and enforced by the U.S. Treasury Department's Office of Foreign Assets Control ("OFAC").




                                                              Authorized Representative




    14-02-20130(11/2013)                          Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                68 68
                                                                                   of 138
                                                                                      of
                                         138




                                                                                               ENDORSEMENT/RIDER



    Effective date of
    this endorsement/rider: October 1, 2015                  FEDERAL INSURANCE COMPANY

                                                             Endorsement/Rider No. 34

                                                             To be attached to and
                                                             form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                                   TERMINATION OR CANCELATION RIDER

    In consideration of the premium charged, it is agreed that notwithstanding anything to the contrary set
    forth in Section 12, Termination or Cancelation, of this Bond (and any endorsement or rider amending
    such cancellation or termination clause, including but not limited to any state cancellation/non-renewal
    amendatory attached to this Bond), if this Bond shall be cancelled by the Insured, the Underwriter shall
    return to the Insured the unearned pro rata proportion of the premium as of the effective date of
    cancellation.




    The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    014-450 (04/2014)                             Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                69 69
                                                                                   of 138
                                                                                      of
                                         138




                                                                                                ENDORSEMENT/RIDER


    Effective date of
    this endorsement/rider: October 1, 2015                   FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 35

                                                              To be attached to and
                                                              form a part of Bond No. 70436970


    Issued to: RAYMOND JAMES FINANCIAL INC


                              FRAUDULENT TRANSFER INSTRUCTIONS RIDER
                                      (For use with the Form 14)

    In consideration of the premium charged, it is agreed that this bond is amended as follows:

   (1)      The following Insuring Agreement is added:

            FRAUDULENT TRANSFER INSTRUCTIONS

            Loss resulting directly from the Insured having, in good faith, transferred Money on deposit in a
            Customers account, or a Customer's Certificated Security or Uncertificated Security, in reliance
            upon.a fraudulent instruction transmitted to the Insured via telefacsimile, telephone or electronic
            mail; provided, however, that:

            A. the fraudulent instruction purports, and reasonably appears, to have originated from:
               i. such Customer, or
               ii. an Employee acting on instructions of such Customer, or
               Hi another financial institution acting on behalf of such Customer with authority to make such
                    Instructions; and

            B. the sender of the fraudulent instruction verified the instruction with the password, PIN, or
               other security code of such Customer; and

            C. the sender was not, in fact, such Customer, was not authorized to act on behalf of such
               Customer, and was not an Employee; and

            D. the instruction was received by an Employee specifically authorized by the Insured to receive
               and act upon such instructions; and

            E. for any transfer exceeding the amount set forth in paragraph (9) of this Rider, the Insured
               verified the instructions via a call back to a predetermined telephone number set forth in the
               Insured's written agreement with such Customer or other verification procedure approved in
               writing by the Underwriter; and




    14-02-21332 (10/2014)                         Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                70 70
                                                                                   of 138
                                                                                      of
                                         138




          F. the Insured preserved a contemporaneous record of the call back, if any, and the instruction which
             verifies use of the authorized password, PIN or other security code of the Customer.

   (2)    For the purposes of the coverage afforded by this Rider, Customer means any corporation,
          partnership, proprietor, trust or natural person having an account with the Insured and having a
          written agreement with the Insured authorizing the Insured to transfer Money on deposit in an
          account or Certificated Security or Uncertificated Security in reliance upon instructions
          transmitted to the Insured via telefacsimile, telephone or electronic mail to transmit the fraudulent
          instruction.


   (3)    It shall be a condition precedent to coverage under this Insuring Agreement that the Insured
          assert any available claims, offsets or defenses against such Customer, any financial institution
          or any other party to the transaction.

   (4)    Solely with respect to the Fraudulent Transfer Instruction Insuring Agreement, the following
          Exclusions are added:

          A     Loss resulting directly or indirectly from a fraudulent instruction if the sender, or anyone
                acting in collusion with the sender, ever had authorized access to such Customer's
                password, PIN or other security code; and

           B. Loss resulting directly or indirectly from the fraudulent alteration of an instruction to initiate an
              automated clearing house(ACH)entry, or group of ACH entries, transmitted as an electronic
              message, or as an attachment to an electronic message, sent via the internet, unless:

                i. each ACH entry was individually verified via the call back procedure without regard to the
                   amount of the entry; or
                H. the instruction was formatted, encoded or encrypted so that any altercation in the ACH
                   entry or group of ACH entries would be apparent to the Insured.


   (5)     Exclusions 2.(I) and 2.(w) are deleted and replaced with the following:

          (I)        loss resulting directly or indirectly from transactions in a customer's account, whether
                     authorized or unauthorized, except the unlawful withdrawal and conversion of Money,
                     securities or precious metals, directly from a customer's account by an Employee
                      provided such unlawful withdrawal and conversion is covered under Insuring Agreement
                     (A)or the Fraudulent Transfer Instruction Insuring Agreement;

          (w)        loss involving any Uncertificated Security except an Uncertificated Security of any
                     Federal Reserve Bank of the United States or when covered under Insuring
                     Agreement(A) or the Fraudulent Transfer Instruction Insuring Agreement;

           Liability of the Underwriter under the Fraudulent Transfer Instruction Insuring Agreement shall be
           part of, not in addition to, the Aggregate Limit of Liability of this bond.

          For the purposes of the Fraudulent Transfer Instruction Insuring Agreement, all loss or losses
          involving one natural person or entity, or one group of natural persons or entities acting together,
          shall be a Single Loss without regard to the number of transfers or the number of instructions
          involved.




    14-02-21332 (10/2014)                          Page 2
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                71 71
                                                                                   of 138
                                                                                      of
                                         138




            For the purposes of the Fraudulent Transfer Instruction Insuring Agreement, the Single Loss Limit
            of Liability shall be $ 10,000,000. The Single Loss Deductible Amount shall be $ 1,000,000.

            The amount of any single transfer for which verification via call back will be required is: $ 50,000.



    The title and any headings in this endorsemenVrider are solely for convenience and form no part of the terms and
    conditions of coverage.

    All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                              Authorized Representative




    14-02-21332(10/2014)                          Page 3
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                72 72
                                                                                   of 138
                                                                                      of
                                         138




                          IMPORTANT NOTICE TO POLICYHOLDERS


               All of the members of the Chubb Group of Insurance companies doing business in the United
       States (hereinafter "Chubb") distribute their products through licensed insurance brokers and agents
      ("producers"). Detailed information regarding the types of compensation paid by Chubb to producers on
       US insurance transactions is available under the Producer Compensation link located at the bottom of
       the page at www.chubb.com, or by calling 1-866-588-9478. Additional information may be available from
       your producer.

              Thank you for choosing Chubb.




       10-02-1295(ed. 6/2007)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                73 73
                                                                                   of 138
                                                                                      of
                                         138




                                POLICYHOLDER
                             DISCLOSURE NOTICE OF
                        TERRORISM INSURANCE COVERAGE
                      (for policies with no terrorism exclusion or sublimit)

     You are hereby notified that, under the Terrorism Risk Insurance Act (the "Act"), effective
     December 26, 2007, this policy makes available to you insurance for losses arising out of
     certain acts of terrorism. Terrorism is defined as any act certified by the Secretary of the
     Treasury, in concurrence with the Secretary of State and the Attorney General of the
     United States, to be an act of terrorism; to be a violent act or an act that is dangerous to
     human life, property or infrastructure; to have resulted in damage within the United
     States, or outside the United States in the case of an air carrier or vessel or the premises
     of a United States Mission; and to have been committed by an individual or individuals as
     part of an effort to coerce the civilian population of the United States or to influence the
     policy or affect the conduct of the United States Government by coercion.


     You should know that the insurance provided by your policy for losses caused by acts of
     terrorism is partially reimbursed by the United States under the formula set forth in the
     Act. Under this formula, the United States pays 85% of covered terrorism losses that
     exceed the statutorily established deductible to be paid by the insurance company
     providing the coverage.


     However, if aggregate insured losses attributable to terrorist acts certified under the Act
     exceed $100 billion in a Program Year(January 1 through December 31), the Treasury
     shall not make any payment for any portion of the amount of such losses that exceeds
     $100 billion.




     10-02-1281 (Ed. 1/2003)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                74 74
                                                                                   of 138
                                                                                      of
                                         138




     If aggregate insured losses attributable to terrorist acts certified under the Act exceed
     $100 billion in a Program Year (January 1 through December 31) and we have met our
     insurer deductible under the Act, we shall not be liable for the payment of any portion of
     the amount of such losses that exceeds $100 billion, and in such case insured losses up
     to that amount are subject to pro rata allocation in accordance with procedures
     established by the Secretary of the Treasury.


     The portion of your policy's annual premium that is attributable to insurance for such acts
     of terrorism is: $ -0-.


     If you have any questions about this notice, please contact your agent or broker.




     10-02-1281 (Ed. 1/2003)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                75 75
                                                                                   of 138
                                                                                      of
                                         138




                                      POLICYHOLDER INFORMATION NOTICE




                                                IMPORTANT NOTICE



       To obtain information or make a complaint

       You may call Chubb & Son, Inc, toll-free telephone number for information or to make a complaint at:

                                                   1-800-36-CHUBB




       ATTACH THIS NOTICE TO YOUR POLICY:
       This notice is for information only and does not become a part or condition of the attached
       document.




      Form 99-10-0353(Ed. 3-94)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                76 76
                                                                                   of 138
                                                                                      of
                                         138



                        CHUBB GROUP OF INSURANCE COMPANIES
                        6200 Courtney Campbell Causeway, Tampa, FL 33607-1489 Phone (813)281-7400




                               NOTICE OF RISK MANAGEMENT PROGRAM AVAILABILITY


       Insured:            RAYMOND JAMES FINANCIAL INC



       Policy No.:         70436970

       Date:               October 14, 2015

       In accordance with Florida law, we are pleased to advise you that we have established a "Risk
       Management Program" for the use of our clients in the handling of certain risks. Our overall "Risk
       Management Program" includes measures, services, guidelines and plans developed by us for our
       customers. The general scope of our "Risk Management Program" is intended to include the following:
       1.      Safety measures, including, as applicable, the following areas:
               a.    Pollution and environmental hazards;
               b.    Disease hazards;
            c.       Accidental occurrences;
            d.       Fire hazards and fire prevention and detection;
            e.       Liability for acts from the course of business;
            f.       Slip and fall hazards;
            g.       Products injury; and
               h.    Hazards unique to a particular class or category of policyholders.
       2.   Training to policyholders in safety management techniques.
       3.   Safety management counseling services.
       As part of our overall "Risk Management Program", we have developed general "Guidelines" concerning
       the establishment of individual "Risk Management Plans", dealing with specific aspects of risk handling
       appropriate to our clients.
      If you are interested in obtaining general "Guidelines" from us as a guide to developing your own "Risk
      Management Plan", please contact your agent. At your request, we will send you a copy of applicable
      "Guidelines" at no charge.
       Again, if you are interested in obtaining more details on this subject, please contact your agent.




       Form 14-02-1387 (Ed. 2/98)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                77 77
                                                                                   of 138
                                                                                      of
                                         138



                      CHUBB GROUP OF INSURANCE COMPANIES
                      6200 Courtney Campbell Causeway, Tampa, FL 33607-1489 Phone (813)281-7400




                                                     MEMORANDUM



       TO:

       FROM:          R, H. ZINN

       SUBJECT:       FLORIDA: RULE 4-75,001 - RISK MANAGEMENT PLANS



      To comply with the above rule which became effective January 1, 1989, we are attaching a copy of a
      "Notice of Risk Management Program Availability" for our insured.
       Please ensure that this Notice is delivered to the client.

      As you can see, we have designated you as our contact representative to receive the initial request for the
      "Guidelines."

       Once you have received a request, please contact Ron Lynch, our Loss Control Manager in Tampa, so
       that we can promptly respond to the insured's request.




       RHZ/ckb
       Enclosure




       Form 14-02-1388 (Ed. 2/98)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                78 78
                                                                                   of 138
                                                                                      of
                                         138

                                                Countersignature/Signature Statement




     Countersignature/Signature Agent:         Effective Date October 1, 2015
     Paul Morrissette                          Policy No.     70436970
     Chubb & Son A Div. Of Federal Ins. Co.    Issued by      FEDERAL INSURANCE COMPANY
     15 Mountain View Rd.
     Warren, NJ 07061-1615
                                               Policy Period
                                               October 1, 2015 to
                                               October 1, 2016

      Name and address of Insured:
      RAYMOND JAMES FINANCIAL INC

     880 CARILLON PARKWAY
     SAINT PETERSBURG, FL 33716


     Producer of Record
      MARSH USA,INC
      1166 AVE OF AMERICAS 37F




     Countersignature for policy no.   70436970
     State                             FL
     Name of Insured                   RAYMOND JAMES FINANCIAL INC



                                               It is agreed that the signature appearing on this
                                               document is the signature of a person duly authorized
                                               to countersign on behalf of the company in the state
                                               indicated above and that this document constitutes
                                               countersignature of the attached policy in compliance
                                               with state law.




                                               Authorized Representative




     Form 99-10-0797(Ed. 3/04)
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                79 79
                                                                                   of 138
                                                                                      of
                                         138


                                                                                                    I             fSM


TRAVELERS]                                                                               Excess Bond Coverage
                                                                                                  Declarations
                                                                                   POLICY NO.               106384318

                                Travelers Casualty and Surety Company of America
                                                 One Tower Square
                                            Hartford, Connecticut 06183
                               (A Stock Insurance Company, herein called the Company)

ITEM I      THE COMPANY ISSUES THIS EXCESS BOND COVERAGE TO:

            NAMED INSURED:
            RAYMOND JAMES FINANCIAL INC
            Principal Address:
            880 CARILLON PARKWAY
            SAINT PETERSBURG, FL 33716

            (herein called Insured).


ITEM 2      EXCESS BOND COVERAGE PERIOD:

            The Excess Bond Coverage Period shall be effective at:

            Inception Date: October 01, 2015              Expiration Date: October 01, 2016
            12:01 A.M on standard time both dates at the Principal Address stated in ITEM 1, subject to SECTION 5.
            EXCESS BOND COVERAGE PERIOD of the TERMS, CONDITIONS AND LIMITATIONS of this Excess
            Bond Coverage.

ITEM 3      ALL NOTICES OF CLAIM OR LOSS MUST BE SENT TO THE COMPANY BY EMAIL, FACSIMILE, OR
            MAIL AS SET FORTH BELOW:

            Email: BSlclaims@travelers.com
            FAX:(888) 460-6622
            Mail:Travelers Bond & Specialty Insurance Claim
                 385 Washington St. Mail Code 9275-NBO3F
                                       —



                 St Paul, MN 55102

ITEM 4      LIMIT OF INSURANCE:
            A.      SINGLE LOSS LIMIT OF INSURANCE:                  $10,000,000

            B.      AGGREGATE LIMIT OF INSURANCE:                    $20,000,000

ITEM 5      SCHEDULE OF UNDERLYING INSURANCE:
                                                               Single Loss                 .    .
                      Bond or Policy       Bond or Policy                      Aggregate Limit          Single Loss
                                                                 Limit of
                         Number               Period                            of Insurance            Deductible
                                                                Insurance

A. Issuer of Primary Bond or Policy


XSB-2001 Ed. 01-12                                                                                          Page 1 of 3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                80 80
                                                                                   of 138
                                                                                      of
                                         138

        Beazley
                            70436970!         10/0112015 to        $5,000,000 plo      $10,000,000 plo
       Insurance                                                                                               $1,000,000
                            70436971           1010112016           $10 000 000          $20 000,000
     Company, Inc.

Federal Insurance           70436970 I        1010112015 to        $5,000,000 plo      $10,000,000 plo
    Company                 70436971           10101/2016           $10,000,000          $20,000,000


B. Other Underlying Insurers




C.          TOTAL AMOUNT OF UNDERLYING SINGLE LOSS LIMIT OF INSURANCE:

            The total amount of Underlying Single Loss Limit of Insurance is $10,000,000 plus any Single Loss Deductible
            under the Bond or Policy identified in ITEM 5 A. of the Declarations of this Excess Bond Coverage

D.          TOTAL AMOUNT OF UNDERLYING AGGREGATE LIMIT OF INSURANCE EACH EXCESS BOND
            COVERAGE PERIOD:

            The total amount of Underlying Aggregate Limit of Insurance each Excess Bond Coverage Period is
            $20,000,000 plus any Single Loss Deductible under the Bond or Policy identified in ITEM 5 A. of the
            Declarations of this Excess Bond Coverage

ITEM 6               SUBJECT TO THE DECLARATIONS, INSURING AGREEMENT, TERMS, CONDITIONS AND
                     LIMITATIONS, AND ENDORSEMENTS OF THIS EXCESS BOND COVERAGE AND AS EXCEPTED
                     BELOW, THIS EXCESS BOND COVERAGE FOLLOWS THE FORM OF:

                     Insurer’s Name:                  Federal Insurance Company
                     Bond or Policy Number:           70436970 I 70436971
                     Policy Period:                   From: October 01, 2015    To:            October 01, 2016
                     Except as provided below:

                     None

ITEM 7               PREVIOUS BONDS OR POLICIES:

                     The Insured, by acceptance of this Excess Bond Coverage, gives notice to the Company canceling or
                     terminating prior bond or policy numbers:

                     51M15818

                     such cancellation or termination to be effective as of the time this bond becomes effective.
ITEM 8               FORMS AND ENDORSEMENTS ATTACHED AT ISSUANCE:

                     XSB-3001-0112




PRODUCER INFORMATION:




XSB-2001 Ed. 01-12                                                                                                  Page 2 of 3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                81 81
                                                                                   of 138
                                                                                      of
                                         138

MARSH USA-NYC
1166 AVE OF THE AMERICAS
NEW YORK, NY 10036




Countersigned By
IN WITNESS WHEREOF, the Company has caused this policy/bond to be signed by its authorized officers.




      President, Bond & Specialty Insurance                                      Corporate Secretary




XSB-2001 Ed. 01-12                                                                                     Page 3 of 3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                82 82
                                                                                   of 138
                                                                                      of
                                         138

                                                                                                         SI        tO      SM

TRAVELERS]
                                                                                                   Excess Bond Coverage

INSURING A GREEMENT

IN CONSIDERATION of the payment of an agreed premium, and in reliance upon completeness and accuracy of the
statements and disclosures made to the Company and any issuer of Underlying Insurance by application, including all
attachments, subject to the Declarations, Insuring Agreements, Terms, Conditions And Limitations, and Endorsements of
this Excess Bond Coverage, this Excess Bond Coverage is subject to the same Insuring Agreements, Terms, Conditions
And Limitations, and Endorsements as provided by the Bond or Policy identified in ITEM 6 of the Declarations of this
Excess Bond Coverage. In no event shall this Excess Bond Coverage provide broader coverage than would be provided
by the most restrictive Underlying Insurance.

This Excess Bond Coverage is not subject to the same premium or the Limit of Insurance of the Bond or Policy identified
in ITEM 6 of the Declarations.

TERMS, CONDITIONS AND LIMITATIONS

        SECTION 1.        UNDERLYING COVERAGE

                 A.       The Insured(s) shall notify the Company in writing, as soon as practicable, of a failure to maintain
                          in full force and effect, without alteration, the coverage and provisions of the Bond(s) or Policy(ies)
                          identified in ITEM 5 A. and B. of the Declarations.

                 B.       In the event there is no recovery available to the Insured as a result of the insolvency of any
                          Underlying Insurer or the Insured’s failure to comply with the maintenance of any Underlying
                          Insurance, the coverage hereunder shall apply as excess of the amount of all Underlying
                          Insurance plus the amount of any applicable deductible to the same extent as if the Underlying
                          Insurance were maintained in full force and effect.

                 C.       If the coverage and provisions of the Bond or Policy identified in ITEM 6 of the Declarations are
                          altered, the Insured shall, as soon as practicable, give the Company written notice of such
                          alteration(s); and upon receipt of written consent to such alteration(s) from the Company, the
                          Insured shall pay any additional premium required by the Company. This Excess Bond Coverage
                          shall not follow the form of any alteration(s) to the Bond or Policy identified in ITEM 6 of the
                          Declarations unless such written notice thereof is given by the Insured(s) to the Company, the
                          Company gives written consent to such alteration(s) and the Insured(s) pay(s) any additional
                          premium required by the Company.

                 D.       Except as provided in Section 2. Limit Of Insurance, D. and E. below, in no event shall the
                          Company be liable to pay loss under this Excess Bond Coverage until the total amount of the
                          Underlying Single Loss Limit of Insurance as stated in ITEM 5 C. of the Declarations has been
                          exhausted solely by reason of the payment of loss by the Underlying Insurer(s) as covered loss
                          under the applicable Underlying Insurance.

                 E.      Any claim, loss or coverage that is subject to a Sublimit in any Underlying Insurance shall not be
                         considered covered loss under this Excess Bond Coverage, but shall, for purposes of this Excess
                         Bond Coverage, reduce or exhaust the Underlying Limit of Insurance to the extent such payment
                         reduces or exhausts the aggregate limit(s) of insurance of such Underlying Insurance.

        SECTION 2.        LIMIT OF INSURANCE

                 A.      Payment by the Company of loss covered under this Excess Bond Coverage shall reduce the
                         Aggregate Limit of Insurance of this Excess Bond Coverage set forth in ITEM 4 B. of the
                         Declarations. In the event of exhaustion of the Aggregate Limit of Insurance of this Excess Bond
                         Coverage set forth in ITEM 4 B. of the Declarations, the Company shall be relieved of all further
                         liability under this Excess Bond Coverage.

XSB-3001 Ed. 01-12                                                                                                   Page 1 of 3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                83 83
                                                                                   of 138
                                                                                      of
                                         138


                 B.       The Company’s maximum liability for a Single Loss covered under this Excess Bond Coverage
                          shall not exceed the amount of the Single Loss Limit of Insurance stated in ITEM 4 A. of the
                          Declarations. Also, the Company’s maximum liability for all loss(es) in the aggregate covered
                          under this Excess Bond Coverage shall not exceed the amount of the Aggregate Limit of
                          Insurance stated in ITEM 4 B. of the Declarations, which shall be the maximum liability of the
                          Company in the Excess Bond Coverage Period stated in ITEM 2 of the Declarations.

                 C.       Except as provided in Section 2. Limit Of Insurance, D. and E. below, the Company shall only be
                          liable to make payment for a Single Loss covered under this Excess Bond Coverage after the total
                          amount of the Underlying Single Loss Limit of Insurance as stated in ITEM 5 C. of the
                          Declarations has been paid solely by reason of the payment of loss by the Underlying Insurer(s)
                          as covered loss under the applicable Underlying Insurance.

                 D.       In the event the total amount of the Underlying Aggregate Limit of Insurance as stated in ITEM 5
                          D. of the Declarations is reduced solely by reason of the payment of covered loss by any
                          Underlying Insurer to an amount less than the total amount of the Underlying Single Loss Limit of
                          Insurance as stated in ITEM 5 C. of the Declarations, this Excess Bond Coverage shall pay
                          covered loss excess of the reduced total amount of Underlying Aggregate Limit of Insurance, but
                          not to exceed the amount of the Single Loss Limit of Insurance stated in ITEM 4 A. of the
                          Declarations, and subject always to the remaining Aggregate Limit of Insurance of this Excess
                          Bond Coverage.
                 E.      In the event of exhaustion of the total amount of Underlying Aggregate Limit of Insurance as set
                         forth in ITEM 5 D. of the Declarations, solely by reason of the payment of covered loss by the
                         Underlying Insurer(s), this Excess Bond Coverage shall continue in force as primary insurance,
                         provided always that this policy shall only pay covered loss excess over any retention or
                         deductible amount otherwise applicable under the Underlying Insurance scheduled in ITEM 5 A. of
                         the Declarations, such amount not to exceed the Single Loss Limit of Insurance stated in ITEM 4
                         A. of the Declarations and subject always to the remaining Aggregate Limit of Insurance of this
                         Excess Bond Coverage.

        SECTION 3.        JOINT INSUREDS

        If two or more Insureds are covered under this Excess Bond Coverage, the first named Insured shall act for all
        Insureds. Payment by the Company to the first named Insured or to any named Insured of loss covered under this
        Excess Bond Coverage shall fully release the Company on account of such loss. The liability of the Company for
        Ioss(es) sustained by all Insureds shall not exceed the amount for which the Company would have been liable had
        all such loss(es) been sustained by one Insured.

        SECTION 4.        NOTICEIPROOF OF LOSS         —   LEGAL PROCEEDINGS AGAINST COMPANY

                 A.      The Insured(s) shall, within the time and manner prescribed in the Bond or Policy identified in
                         ITEM 6 of the Declarations, give the Company notice of any loss of the kind covered by this
                         Excess Bond Coverage, whether or not the Company is liable therefor in whole or in part, and
                         upon request of the Company, the Insured(s) shall file with the Company a written statement of
                         such loss and a copy of all correspondence between the Insured(s) and any Insurer identified in
                         ITEM 5 A. and B. of the Declarations. Notice given to any Insurer identified in ITEM 5 A. and B. of
                         the Declarations of this Excess Bond Coverage shall not constitute notice as required under
                         Section 4. Notice/Proof Of Loss Legal Proceedings Against Company.
                                                            —




                 B.      The Insured(s) shall, within the time and manner prescribed in the Bond or Policy identified in
                         ITEM 6 of the Declarations, file with the Company a proof of loss for any loss of the kind covered
                         by this Excess Bond Coverage, whether or not the Company is liable therefore in whole or in part,
                         and upon request of the Company the Insured(s) shall furnish a copy of all documents provided to
                         or made available to any Insurer identified in ITEM 5 A. and B. of the Declarations in support of
                         any proof of loss filed with such Insurer. Filing of a proof of loss with any Insurer identified in
                         ITEM 5 A. and B. of the Declarations shall not constitute filing a proof of loss with the Company as
                         required in Section 4. Notice/Proof Of Loss Legal Proceedings Against Company.
                                                                     —




XSB-3001 Ed. 01-12                                                                                                Page 2 of 3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                84 84
                                                                                   of 138
                                                                                      of
                                         138

                 C.       Legal proceedings against the Company shall be commenced within the time prescribed in the
                          Bond or Policy identified in ITEM 6 of the Declarations and only after complying with all the Terms,
                          Conditions And Limitations of this Excess Bond Coverage.

                 D.       Notice and proof of loss under this Excess Bond Coverage shall be given as set forth in ITEM 3 of
                          the Declarations.

        SECTION 5.        EXCESS BOND COVERAGE PERIOD

                 A.       The term Excess Bond Coverage Period as used in this Excess Bond Coverage shall mean the
                          lesser of the period stated in ITEM 2 of the Declarations or the time between the effective date
                          and the termination date of this Excess Bond Coverage.

                 B.      The Aggregate Limit of Insurance set forth in ITEM. 4 B. of the Declarations shall not be
                         cumulated regardless of the number of Excess Bond Coverage Periods this Excess Bond
                         Coverage has been in force; the number of renewals of this Excess Bond Coverage by the
                         Company; any extensions of the Excess Bond Coverage Period of this Excess Bond Coverage by
                         the Company; the number of and amount of premiums paid by the Insured, or the number of
                         Excess Bond Coverage Periods of this Excess Bond Coverage in which the acts giving rise to a
                         Ioss(es) were committed or occurred.

        SECTION 6.        SINGLE LOSS DEFINED

        As used herein, Single Loss shall be defined as that term, or any similar term, as defined in the Bond or Policy
        identified in ITEM 6 of the Declarations.

        SECTION 7.        CANCELLATION OF THIS EXCESS BOND COVERAGE BY THE COMPANY OR THE
        INSURED

        This Excess Bond Coverage terminates as an entirety upon occurrence of any of the following:

                 A.       after the receipt by the Insured of a written notice from the Company of its desire to cancel this
                          Excess Bond Coverage in accordance with the conditions and limitations of any Bond or Policy
                          identified in ITEM 5 A. and B. of the Declarations,

                 B.       immediately upon the receipt by the Company of a written notice from the Insured of its desire to
                          cancel this Excess Bond Coverage, or

                 C.       immediately upon cancellation, termination or nonrenewal of the Underlying Bond or Policy
                          identified in ITEM 6 of the Declarations, whether by the Insured or the underwriter.




XSB-3001 Ed. 01-12                                                                                                Page 3of3
© 2012 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                85 85
                                                                                   of 138
                                                                                      of
                                         138


                       IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                     BROKER COMPENSATION


For information on how Travelers compensates independent agents, brokers, or other insurance producers, please visit
this website: www.traveIers.com/w3c/Iegal/Producer_Compensation_Disclosure. html

If you prefer, you can call the following toll-free number: 1-866-904-8348. Or you can write to us at Travelers, Agency
Compensation, One Tower Square, Hartford, CT 06183.




NTC-1 9036 Ed. 08-15                                                                                       Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                86 86
                                                                                   of 138
                                                                                      of
                                         138

                                           FLORIDA IMPORTANT NOTICE


To present inquiries, obtain information about coverage or make a complaint:

You may contact your agent first, or you may call us for information or to make a complaint at:

                                                               860-954-2382

You may also write to us at:

                                                                  Travelers
                                                              Consumer Affairs
                                                          One Tower Square 5GS
                                                          Hartford, CT 061 83-9079


ATTACH THIS NOTICE TO YOUR POLICY:

This notice is for information only and does not become a part or condition of the attached document.




ACF-4002 Ed. 01-09 Printed in U.S.A.                                                                    Page 1 of 1
@2009 The Travelers Companies, Inc. All Rights Reserved
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                87 87
                                                                                   of 138
                                                                                      of
                                         138


                HOW TO REPORT ACTUAL OR POTENTIAL LOSS OR CLAIM TO TRAVELERS


ALL NOTICES OF ACTUAL OR POTENTIAL LOSS OR CLAIM MUST BE SENT TO TRAVELERS BY EMAIL,
FACSIMILE OR MAIL AS SET FORTH BELOW:




This is a general notice of how to report actual or potential losses or claims under this policy or bond. This notice if for
information only and does not replace or add to the terms of this policy or bond. The policy or bond alone determines the
scope of coverage. Please read it carefully for complete information on coverage. Contact your agent or broker if you
have any questions about coverage.




ACF-4032 Ed. 01-12                                                                                              Page 1 of 1
© 2012 The Travelers Indemnity Company. All tights reserved.
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                88 88
                                                                                   of 138
                                                                                      of
                                         138
                   Chubb Group of Insurance Companies                                DECLARATIONS
                                                                                     FINANCIAL INSTITUTION
                   15 Mountain View Road, Warren, NewJersey 07059                    EXCESS BOND FORM E

 NAME OF ASSURED:                                                                    Bond Number: 82126526

 RAYMOND JAMES FINANCIAL INC                                                         FEDERAL INSURANCE COMPANY
                                                                                     Incorporated under the laws of Indiana,
 880 CARl LLON PARKWAY                                                               a stock insurance company, herein called the COMPANY
 SAINT PETERSBURG, FL 33716
                                                                                     Capital Center, 251 North Illinois, Suite 1100
                                                                                     Indianapolis, IN 46204-1927



 ITEM 1.       BOND PERIOD:           from     12:01 am. on October 1, 2015
                                         to    12:01 am. on Octoberl,2016
 ITEM 2.       AGGREGATE LIMIT OF LIABILITY: $20,000,000 excess of $40,000,000
 ITEM 3.       SINGLE LOSS LIMIT OF LIABILITY:                      $10,000,000 excess of $20,000,000
 ITEM 4.       DEDUCTIBLE AMOUNT: $ 21,000,000
 ITEM 5.       PRIMARY BOND:
                    Insurer:                       Federal Insurance Company
                    Form and Bond No.              Form 14/Policy # 70436970
                    Limit                         $20,000,000 aggregate
                                                   $10,000,000 single loss
                    Deductible:                    $1,000,000
                    Bond Period                    October 1, 2015     —   October 1, 2016


                    Insurer:                       Federal Insurance Company
                    Form and Bond No.              ECCP Form/Policy# 70436971
                    Limit                         $20,000,000 aggregate
                                                  $10,000,000 single loss
                    Deductible:                   $1,000,000
                    Bond Period                   October 1, 2015      —   October 1, 2016



 ITEM 6.       COVERAGE EXCEPTIONS TO PRIMARY BOND:
               NOJWITHSTANDING ANY COVERAGE PROVIDED BY THE PRIMARY BOND, THIS EXCESS BOND
               DOES NOT DIRECTLY OR INDIRECTLY COVER: NONE
 ITEM 7.       TOTAL OF LIMITS OF LIABILITY OF OTHER UNDERLYING BONDS, EXCESS OF PRIMARY BOND:


 ITEM 8.       THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING
               ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH:
               1-7
 IN WITNESS WHEREOF, THE COMPANY issuing this Bond has caused this Bond to be signed by its authorized
 officers, but it shall not be valid unless also signed by a duly authorized representative of the Company.



 Excess Bond (7-92)
 Form 17-02-0842 (Ed. 7-92)                                                                                                     Page 1 of 1
 Case
  Case1:20-cv-21707-UU
       1:20-cv-21707-XXXX
                       Document
                          Document
                                39-11-3Entered
                                         Entered
                                               on on
                                                  FLSD
                                                     FLSD
                                                        Docket
                                                          Docket
                                                               07/08/2020
                                                                  04/23/2020Page
                                                                              Page
                                                                                 89 89
                                                                                    of 138
                                                                                       of
                                          138


                    afr
                    Secretary                                           President



             February 22,_2016
                      Date                                       Authorized Representative




Excess Bond (7-92)
Form 17-02-0842 f Ed. 7-92)                                                              Page 1 of 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                90 90
                                                                                   of 138
                                                                                      of
                                         138




                               The COMPANY, in consideration of the required premium, and in reliance on the
                               statements and information furnished to the COMPANY by the ASSURED, and subject
                               to the DECLARATIONS made a part of this bond and to all other terms and conditions
                               of this bond, agrees to pay the ASSURED for:


 Insuring Clause               Loss which would have been paid under the Primary Bond but for the fact the loss
                               exceeds the Deductible Amount.
                               Coverage under this bond shall follow the terms and conditions of the Primary Bond,
                               except with respect to:
                               a.   The coverage exceptions in ITEM 6. of the DECLARATIONS; and
                               b.   The limits of liability as stated in ITEM 2. and ITEM 3. of the DECLARATIONS.
                               With respect to the exceptions stated above, the provisions of this bond shall apply.


 General Agreements

 Change Or Modification        A.   If after the inception date of this bond the Primary Bond is changed or modified,
 Of Primary Bond                    written notice of any such change or modification shall be given to the COMPANY
                                    as soon as practicable, not to exceed thirty (30) days after such change or
                                    modification, together with such information as the COMPANY may request.
                                    There shall be no coverage under this bond for any loss related to such change or
                                    modification until such time as the COMPANY is advised of and specifically
                                    agrees by written endorsement to provide coverage for such change or
                                    modification.


 Representations Made          B.   The ASSURED represents that all information it has furnished to the COMPANY
 By Assured                         for this bond or otherwise is complete, true and correct. Such information
                                    constitutes part of this bond.
                                    The ASSURED must promptly notify the COMPANY of any change in any fact or
                                    circumstance which materially affects the risk assumed by the COMPANY under
                                    this bond.
                                    Any misrepresentation, omission, concealment or incorrect statement cia material
                                    fact by the ASSURED to the COMPANY shall be grounds for recision of this bond.


Notice To Company Of      C.        The ASSURED shall notify the COMPANY at the earliest practical moment, not to
Legal Proceedings Against           exceed thirty (30) days after the ASSURED receives notice, of any legal
Assured Election To
            -                       proceeding brought to determine the ASSURED’S liability for any loss, claim or
Defend                              damage which, if established, would constitute a collectible loss under this bond
                                    or any of the Underlying Bonds. Concurrent with such notice, and as requested
                                    thereafter, the ASSURED shall furnish copies of all pleadings and pertinent
                                    papers to the COMPANY.




Excess Bond (7-92) R
Form 17-02-0842 (Ed. 7-92) R                                                                                   Page 1 of 5
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                91 91
                                                                                   of 138
                                                                                      of
                                         138




General Agreements

Notice To Company Of              If the COMPANY elects to defend all or part of any legal proceeding, the court
Legal Proceedings Against         costs and attorneys’ fees incurred by the COMPANY and any settlement or
Assured Election To
            -                     judgment on that part defended by the COMPANY shall be a loss under this
Defend                            bond. The COMPANY’S liability for court costs and attorneys’ fees incurred in
(continued)                       defending all or part of such legal proceeding is limited to the proportion of such
                                  court costs and attorneys’ fees incurred that the amount recoverable under this
                                  bond bears to the amount demanded in such legal proceeding.
                                  If the COMPANY declines to defend the ASSURED, no settlement without the
                                  prior written consent of the COMPANY or judgment against the ASSURED shall
                                  determine the existence, extent or amount of coverage under this bond, and the
                                  COMPANY shall not be liable for any costs, fees and expenses incurred by the
                                  ASSURED.


Conditions And
Limitations

Definitions                  1.   As used in this bond:
                                  a.   Deductible Amount means the amount stated in ITEM 4. of the
                                       DECLARATIONS. In no event shall this Deductible Amount be reduced for
                                       any reason, including but not limited to, the non-existence, invalidity,
                                       insufficiency or uncollectibility of any of the Underlying Bonds, including the
                                       insolvency or dissolution of any Insurer providing coverage under any of the
                                       Underlying Bonds.
                                  b.   Primary Bond means the bond scheduled in ITEM 5. of the
                                       DECLARATIONS or any bond that may replace or substitute for such bond.
                                  c.   Single Loss means all covered loss, including court costs and attorneys’
                                       fees incurred by the COMPANY under General Agreement C., resulting
                                       from:
                                       (1)   any one act of burglary, robbery or attempt either, in which no
                                             employee of the ASSURED is implicated, or
                                       (2)   any one act or series of related acts on the part of any person resulting
                                             in damage to or destruction or misplacement of property, or
                                       (3)   all acts other than those specified in c.(1) and c.(2), caused by any
                                             person or in which such person is implicated, or
                                       (4)   any one event not specified above, in c.(1), c.(2) or c.(3).
                                  d.   Underlying Bonds means the Primary Bond and all other insurance
                                       coverage referred to in ITEM 7. of the DECLARATIONS.




Excess Bond (7-92)
Form 17-02-0842 (Ed. 7-92)                                                                                  Page 2 of 5
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                92 92
                                                                                   of 138
                                                                                      of
                                         138




 Conditions And
 Limitations
 (continued)

 Limit Of Liability          2.    The COMPANY’S total cumulative liability for all Single Losses of all ASSUREDS
                                   discovered during the BOND PERIOD shall not exceed the AGGREGATE LIMIT
                                   OF LIABILITY as stated in ITEM 2. of the DECLARATIONS. Each payment made
A re ate Limit
                                   under the terms of this bond shall reduce the unpaid portion of the AGGREGATE
Liabiit
                                   LIMIT OF LIABILITY until it is exhausted.
                                   On exhausting the AGGREGATE LIMIT OF LIABILITY by such payments:
                                   a.   the COMPANY shall have no further liability for loss or losses regardless of
                                        when discovered and whether or not previously reported to the COMPANY,
                                        and
                                   b.   the COMPANY shall have no obligation under General Agreement C. to
                                        continue the defense of the ASSURED, and on notice by the COMPANY to
                                        the ASSURED that the AGGREGATE LIMIT OF LIABILITY has been
                                        exhausted, the ASSURED shall assume all responsibility for its defense at
                                        its own cost.
                             The unpaid portion of the AGGREGATE LIMIT OF LIABILITY shall not be increased or
                             reinstated by any recovery made and applied in accordance with Section 4. In the event
                             that a loss of property is settled by indemnity in lieu of payment, then such loss shall not
                             reduce the unpaid portion of the AGGREGATE LIMIT OF LIABILITY.
Single Loss Limit Of         The COMPANY’S liability for each Single Loss shall not exceed the SINGLE LOSS
Liability                    LIMIT OF LIABILITY as stated in ITEM 3. of the DECLARATIONS or the unpaid portion
                             of the AGGREGATE LIMIT OF LIABILITY, whichever is less.


Discovery                    3.   This bond applies only to loss first discovered by the ASSURED during the BOND
                                  PERIOD. Discovery occurs at the earlier of the ASSURED being aware of:
                                  a.    facts which may subsequently result in a loss of a type covered by this bond,
                                        or
                                  b.    an actual or potential claim in which it is alleged that the ASSURED is liable
                                        to a third party,
                                  regardless of when the act or acts causing or contributing to such loss occurred,
                                  even though the amount of loss does not exceed the applicable Deductible
                                  Amount, or the exact amount or details of loss may not then be known.


Subrogation-Assignment-      4.   In the event of a payment under this bond, the COMPANY shall be subrogated to
Recovery                          all of the ASSURED’S rights of recovery against any person or entity to the extent
                                  of such payments. On request, the ASSURED shall deliver to the COMPANY an
                                  assignment of the ASSURED’S rights, title and interest and causes of action
                                  against any person or entity to the extent of such payment.




Excess Bond (7-92)
Form 17-02-0842 (Ed. 70-2)                                                                                     Page 3 of 5
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                93 93
                                                                                   of 138
                                                                                      of
                                         138




Conditions And
Limitations

Subrogation-Assignment-           Recoveries, whether effected by the COMPANY or by the ASSURED, shall be
Recovery                          applied net of the expense of such recovery, first, to the satisfaction of the
(continued)                       ASSURED’S loss which would otherwise have been paid but for the fact that it is
                                  in excess of the AGGREGATE LIMIT OF LIABILITY, second, to the COMPANY in
                                  satisfaction of amounts paid in settlement of the ASSURED’S claim and third, to
                                  the ASSURED in satisfaction of the DEDUCTIBLE AMOUNT. Recovery from
                                  reinsurance and/or indemnity of the COMPANY shall not be deemed a recovery
                                  under this Section.


Cooperation Of Assured       5.   At the COMPANY’S request and at reasonable times and places designated by
                                  the COMPANY the ASSURED shall:
                                  a.    submit to examination by the COMPANY and subscribe to the same under
                                        oath, and
                                  b.    produce for the COMPANY’S examination all pertinent records, and
                                  c.   cooperate with the COMPANY in all matters pertaining to the loss.
                                  The ASSURED shall execute all papers and render assistance to secure to the
                                  COMPANY the rights and causes of action provided for under this bond. The
                                  ASSURED shall do nothing after loss to prejudice such rights or causes of action.


Termination                  6.   This bond terminates as an entirety on the earliest occurrence of any of the
                                  following:
                                  a.   sixty (60) days after the receipt by the ASSURED of a written notice from the
                                       COMPANY of its decision to terminate this bond, or
                                  b.   immediately on the receipt by the COMPANY of a written notice from the
                                       ASSURED of its decision to terminate this bond, or
                                  c.   immediately on the appointment of a trustee, receiver or liquidator to act on
                                       behalf of the ASSURED, or the taking over of the ASSURED by State or
                                       Federal officials, or
                                  d.   immediately on the dissolution of the ASSURED, or
                                  e.   immediately on exhausting the AGGREGATE LIMIT OF LIABILITY, or
                                  f.   immediately on expiration of the BOND PERIOD, or
                                  g.   immediately on cancellation, termination or recision of the Primary Bond.


Conformity                   7.   If any limitation within this bond is prohibited by any law controlling this bond’s
                                  construction, such limitation shall be deemed to be amended so as to equal the
                                  minimum period of limitation provided by such law.




Excess Bond (7-92)
Form 17-02-0842 (Ed. 7-92)                                                                                 Page 4 of 5
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                94 94
                                                                                   of 138
                                                                                      of
                                         138




 Conditions And
 Limitations
 (continued)

 Change Or Modification      8.   This bond or any instrument amending or affecting this bond may not be changed
 Of This Bond                     or modified orally. No change in or modification of this bond shall be effective
                                  except when made by written endorsement to this bond signed by an Authorized
                                  Representative of the COMPANY.




Excess Bond (7-92)
Form 17-02-0842 (Ed. 70-2)                                                                              Page 5 of 5
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                95 95
                                                                                   of 138
                                                                                      of
                                         138




                                                                                         ENDORSEM ENTIRIDER

     Effective date of
     this endorsement/rider: October 1,2015                FEDERAL INSURANCE COMPANY

                                                           Endorsement/Rider No. 1

                                                           To be attached to and
                                                           form a part of Bond No. 82126526

     Issued to: RAYMOND JAMES FINANCIAL INC



                                AMEND GENERAL AGREEMENT A. ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting GENERAL
     AGREEMENT A., CHANGE OR MODIFICATION OF PRIMARY BOND in its entirety and substituting the
     following:
     If after the inception date of this bond the Primary Bond is changed or modified, written notice of any such
     change or modification shall be given to the COMPANY as soon as practicable, not to exceed thirty (30) days
     after such change or modification, together with such information as the COMPANY may request.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.


     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                       Authorized Representative




     Q07-111 (01/2007)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                96 96
                                                                                   of 138
                                                                                      of
                                         138




                                                                                     ENDORSEMENTIRIDER

  Effective date of
  this endorsement/rider October 1, 2015                 FEDERAL INSURANCE COMPANY

                                                         Endorsement/Rider No. 2

                                                         To be attached to and
                                                         form a part of Policy No. 82126526

  Issued to:      RAYMOND JAMES FINANCIAL INC




                 AMENDING REPRESENTATIONS MADE BY ASSURED ENDORSEMENT


  In consideration of the premium charged, it is agreed that this bond is amended by deleting in its entirety
  General Agreement B., Representations Made By Assured, and substituting the following:

  B.      The ASSURED represents that all information it has furnished to the COMPANY for this bond or
          otherwise is complete, true and correct. Such information constitutes part of this bond.

                  Any intentional misrepresentation, omission, concealment or incorrect statement of a
                  material fact by the ASSURED to the COMPANY shall be grounds for recision of this bond.




  The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
  and conditions of coverage.

  All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                            Authorized Representative




  Q11-166 (1/2011)                              Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                97 97
                                                                                   of 138
                                                                                      of
                                         138




                                                                                            ENDORSEM ENTIRIDER

     Effective date of
     this endorsement/rider: October 1,2015                 FEDERAL INSURANCE COMPANY

                                                            Endorsement/Rider No. .3

                                                            To be attached to and
                                                            form a part of Bond No. 82126526

      Issued to: RAYMOND JAMES FINANCIAL INC



                                        AMEND DISCOVERY ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting CONDITIONS
     AND LIMITATIONS SECTION 3., DISCOVERY in its entirety and substituting the following:
     This bond applies only to loss first discovered by the Vice President of Corporate Insurance and/or Legal
     Department of the ASSURED during the BOND PERIOD. Discovery occurs at the earlier of the Vice
     President of Corporate Insurance and/or Legal Department of the ASSURED being aware of:
          a.    facts which may subsequently result in a loss of a type covered by this bond, or
          b.    an actual or potential claim in which it is alleged that the ASSURED is liable to a third party,
     regardless of when the act or acts causing or contributing to such loss occurred, even though the amount of
     loss does not exceed the applicable Deductible Amount, or the exact amount or details of loss may not then
     be known.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.

     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                         Authorized Representative




     007-1 08 (01/2007)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                98 98
                                                                                   of 138
                                                                                      of
                                         138




                                                                                         ENDORSEM ENTIRIDER

     Effective date of
     this endorsement/rider: October 1,2015                FEDERAL INSURANCE COMPANY

                                                           Endorsement/Rider No. 4

                                                           To be attached to and
                                                           form a part of Bond No. 82126526

     Issued to: RAYMOND JAMES FINANCIAL INC



                                AMEND GENERAL AGREEMENT C. ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting the first
     paragraph of GENERAL AGREEMENT C., NOTICE TO COMPANY OF LEGAL PROCEEDINGS AGAINST
     ASSURED ELECTION TO DEFEND in its entirety and substituting the following:
                —




     The ASSURED shall notify the COMPANY at the earliest practical moment, not to exceed sixty (60) days after
     the Vice President of Corporate Insurance and/or Legal Department receives notice, of any legal proceeding
     brought to determine the ASSURED’S liability for any loss, claim or damage which, if established, would
     constitute a collectible loss under this bond or any of the Underlying Bonds. Concurrent with such notice,
     and as requested thereafter, the ASSURED shall furnish copies of all pleadings and pertinent papers to the
     COMPANY.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.

     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                       Authorized Representative




     Q07-109 (01/2007)                            Page 1
Case
 Case1:20-cv-21707-UU
      1:20-cv-21707-XXXX
                      Document
                         Document
                               39-11-3Entered
                                        Entered
                                              on on
                                                 FLSD
                                                    FLSD
                                                       Docket
                                                         Docket
                                                              07/08/2020
                                                                 04/23/2020Page
                                                                             Page
                                                                                99 99
                                                                                   of 138
                                                                                      of
                                         138




                                                               FEDERAL INSURANCE COMPANY

                                                               Endorsement No.         5

                                                               Bond Number:            82126526

      NAME OF ASSURED: RAYMOND JAMES FINANCIAL INC




                          AMENDED DEDUCTIBLEIDROP DOWN ENDORSEMENT

      It is agreed that this bond is amended by deleting ITEM 4., DEDUCTIBLE AMOUNT of the
      DECLARATIONS, in its entirety and substituting the following:

     “ITEM 4. DEDUCTIBLE AMOUNT

            a.      $1,000,000, plus any unpaid portion of the AGGREGATE LIMIT OF LIABILITY of the
                    Underlying Bonds on the date of payment of any Single Loss under this bond.

            b.      The ASSURED shall notify the COMPANY immediately of any payment made or
                    intended to be made under any of the Underlying Bonds.

            c.      This bond shall drop down but only by the amount paid under the Underlying Bonds.”




     This Endorsement applies to loss discovered after 12:01 a.m. on October 1,2015.


     ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED.




                                                     By
     Date: February 22, 2016
                                                                 Authorized Representative




     Excess Bond
     Form 17-02-1 003 (Ed. 7-92)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page100
                                                                           100of
                                                                               of
                                       138




                                                                FEDERAL INSURANCE COMPANY

                                                                Endorsement No:      6

                                                                Bond Number:         82126526

    NAME OF ASSURED:             RAYMOND JAMES FINANCIAL INC



                                           PREMIUM ENDORSEMENT

    It is agreed that:

    1.         The premium for this bond for the period October 1, 2015 to October 1, 2016 is:

               Premium:    One hundred two thousand three hundred dollars ($102,300.00)

    2.         It is further agreed that this premium is subject to change during this period if amendments are
               made to this bond at the request of the ASSURED.


    This Endorsement applies to loss discovered after 12:01 am. on October 1,2015.


    ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED.




    Date: February 22, 2016                                        By
                                                                                Authorized Representative




    Excess Bond
    Form 17-02-0735 (Rev. 1-97)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page101
                                                                           101of
                                                                               of
                                       138




                                                                                              ENDORSEMENTIRIDER

 Effective date of
 this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                            Endorsement/Rider No. 7

                                                            To be attached to and
                                                            form a part of Policy No. 82126526


  Issued to: RAYMOND JAMES FINANCIAL INC




                            COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS

 It is agreed that this insurance does not apply to the extent that trade or economic sanctions or other similar laws or
 regulations prohibit the coverage provided by this insurance.


 The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
 conditions of coverage.

 All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                           Authorized Representative




 14-02-9228 (2/2010)                                    Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page102
                                                                           102of
                                                                               of
                                       138




                                POLICYHOLDER
                            DISCLOSURE NOTICE OF
                       TERRORISM INSURANCE COVERAGE
                       (for policies with no terrorism exclusion or sublimit)
                                     Insuring Company:

   You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), this
   policy makes available to you insurance for losses arising out of certain acts of terrorism.
   Terrorism is defined as any act certified by the Secretary of the Treasury of the United
   States, to be an act of terrorism; to be a violent act or an act that is dangerous to human
   life, property or infrastructure; to have resulted in damage within the United States,
   or outside the United States in the case of an air carrier or vessel or the premises of a
   United States Mission; and to have been committed by an individual or individuals as part
   of an effort to coerce the civilian population of the United States or to influence the policy
   or affect the conduct of the United States Government by coercion.


   You should know that the insurance provided by your policy for losses caused by acts of
   terrorism is partially reimbursed by the United States under the formula set forth in the
   Act. Under this formula, the United States pays 85% of covered terrorism losses that
   exceed the statutorily established deductible to be paid by the insurance company
   providing the coverage. Beginning in 2016, the Federal share will be reduced by 1% per
   year until it reaches 80%, where it will remain.


   However, if aggregate insured losses attributable to terrorist acts certified under the Act
   exceed $100 billion in a calendar year, the Treasury shall not make any payment for
   any portion of the amount of such losses that exceeds $100 billion.




       10-02-1281 (Ed. 03/2015)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page103
                                                                           103of
                                                                               of
                                       138


   If aggregate insured losses attributable to terrorist acts certified under the Act exceed
   $100 billion in a calendar year and we have met our insurer deductible under the Act,
   we shall not be liable for the payment of any portion of the amount of such losses that
   exceeds $100 billion, and in such case insured losses up to that amount are subject to
   pro rata allocation in accordance with procedures established by the Secretary of the
   Treasury.


   The portion of your policy’s annual premium that is attributable to insurance for such acts
   of terrorism is: $ -0-.


   If you have any questions about this notice, please contact your agent or broker.




       10-02-1281 (Ed. 03/2015)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page104
                                                                           104of
                                                                               of
                                       138




                        IMPORTANT NOTICE TO POLICYHOLDERS


            All of the members of the Chubb Group of Insurance companies doing business in the United
    States (hereinafter Chubb”) distribute their products through licensed insurance brokers and agents
    (‘producers”). Detailed information regarding the types of compensation paid by Chubb to producers on
    US insurance transactions is available under the Producer Compensation link located at the bottom of
    the page at www.chubb.com, or by calling 1 -866-588-9478. Additional information may be available from
    your producer.

            Thank you for choosing Chubb.




    10-02-1 295 (ed. 6/2007)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page105
                                                                           105of
                                                                               of
                                       138
                                               CountersignaturelSignature Statement




   CountersignatureISignature Agent:           Effective Date October 1,2015
   Paul Morrissette                            Policy No.     82126526
   Chubb & Son A Div. Of Federal Ins. Co.      Issued by      FEDERAL INSURANCE COMPANY
   15 Mountain View Rd.
   Warren, NJ 07061 -1 615
                                               Policy Period
                                               October 1,2015 to
                                               October 1,2016

   Name and address of Insured:
   RAYMOND JAMES FINANCIAL INC

   880 CARILLON PARKWAY
   SAINT PETERSBURG, FL 33716


   Producer of Record
   MARSH USA, INC
   1166 AVE OF AMERICAS 37F




   Countersignature for policy no.    82126526
   State                              FL
   Name of Insured                    RAYMOND JAMES FINANCIAL INC



                                              It is agreed that the signature appearing on this
                                              document is the signature of a person duly authorized
                                              to countersign on behalf of the company in the state
                                              indicated above and that this document constitutes
                                              countersignature of the attached policy in compliance
                                              with state law.




                                              Authorized Representative




   Form 99-1 0-0797 (Ed. 3/04)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page106
                                                                           106of
                                                                               of
                                       138




                                   POLICYHOLDER INFORMATION NOTICE




                                             IMPORTANT NOTICE



    To obtain information or make a complaint:

    You may call Chubb & Son, Inc. toll-free telephone number for information or to make a complaint at:

                                                 1 -800-36-CHUBB




    ATTACH THIS NOTICE TO YOUR POLICY:
    This notice is for information only and does not become a part or condition of the attached
    document.




    Form 99-10-0353 (Ed. 3-94)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page107
                                                                           107of
                                                                               of
                                       138

                      Chubb Group of Insurance Companies                                DECLARATIONS
                                                                                        FINANCIAL INSTITUTION
                      15 Mountain View Road, Warren, New Jersey 07059                   EXCESS BOND FORM E

  NAME OF ASSURED:                                                                      Bond Number: 82210871

  RAYMOND JAMES FINANCIAL INC                                                           FEDERAL INSURANCE COMPANY
                                                                                        Incorporated trider the laws of Irijiaria,
  880 CARILLON PARKWAY                                                                  a stock insurance company, herein called the COMPANY
  SAiNT PETERSBURG, FL 33716
                                                                                        Capital Center, 251 North Illinois, Suite 1100
                                                                                        Indianapolis, IN 46204-1927


  ITEM 1.       BOND PERIOD:             from      12:01 am. on October 1, 2015
                                            to     12:01 am. on October 1, 2016
  ITEM 2.      AGGREGATE LIMIT OF LIABILITY:$40,000,000 excess of $60,000,000
  ITEM 3.      SINGLE LOSS LIMIT OF LIABILITY:                          $20,000,000 excess of $30,000,000
  ITEM 4.      DEDUCTIBLE AMOUNT: $ 31,000,000
  ITEM 5.      PRIMARY BOND:
                      Insurer:                        Federal Insurance Company
                      Form and Bond No.               Form 14/Poiicy# 70436970
                      Limit                           $20,000,000 aggregate
                                                      $10,000,000 single loss
                      Deductible:                     $1,000,000
                      Bond Period                     October 1,2015—October 1,2016


                      Insurer:                        Federal Insurance Compay
                      Form and Bond No.               70436971
                      Limit                           $20,000,000 aggregate
                                                      $10,000,000 single loss
                      Deductible:                     $1,000,000
                      Bond Period                     October 1, 2015      —   October 1, 2016




  ITEM 6.      COVERAGE EXCEPTIONS TO PRIMARY BOND:
               NO1WITHSTANDING ANY COVERAGE PROVIDED BY THE PRIMARY BOND, THIS EXCESS BOND
               DOES NOT DIRECTLY OR INDIRECTLY COVER: NONE
  ITEM 7.      TOTAL OF LIMITS OF LIABILITY OF OTHER UNDERLYING BONDS, EXCESS OF PRIMARY BOND:
               $20,000,000

  ITEM 8.      THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING
               ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH:
               1-8
 IN WITNESS WHEREOF, THE COMPANY issuing this Bond has caused this Bond to be signed by its authorized
 officers, but it shall not be valid unless also signed by a duly authorized representative of the Company.

 Excess Bond (7-92)
 Form 17020842 (Ed. 7-92)                                                                                                         Page 1 of 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page108
                                                                           108of
                                                                               of
                                       138




                    Secretary                                    President



             December 7,_2015
                      Date                                Authorized Representative




Excess Bond (7-92)
FOrm 17-02-0842 fEd. 7-92)                                                        Page 1 of I
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page109
                                                                           109of
                                                                               of
                                       138




                                 The COMPANY, in consideration of the required premium, and in reliance on the
                                 statements and information furnished to the COMPANY by the ASSURED, and subject
                                 to the DECLARATIONS made a part of this bond and to all other terms and conditions
                                 of this bond, agrees to pay the ASSURED for:


 Insuring Clause                 Loss which would have been paid under the Primary Bond but for the fact the loss
                                 exceeds the Deductible Amount.
                                 Coverage under this bond shall follow the terms and conditions of the Primary Bond,
                                 except with respect to:
                                 a.   The coverage exceptions in ITEM 6. of the DECLARATIONS; and
                                 b.   The limits of liability as stated in ITEM 2. and ITEM 3. of the DECLARATIONS.
                                 With respect to the exceptions stated above, the provisions of this bond shall apply.


 General Agreements

 Change Or Modification          A.   If after the inception date of this bond the Primary Bond is changed or modified,
 Of Pdmanj Bond                       written notice of any such change or modification shall be given to the COMPANY
                                      as soon as practicable, not to exceed thirty (30) days after such change or
                                      modification, together with such information as the COMPANY may request.
                                      There shall be no coverage under this bond for any loss related to such change or
                                      modification until such time as the COMPANY is advised of and specifically
                                      agrees by written endorsement to provide coverage for such change or
                                      modification.


 Representations Made            B.   The ASSURED represents that all information it has furnished to the COMPANY
 By Assured                           for this bond or otherwise is complete, true and correct. Such information
                                      constitutes part of this bond.
                                      The ASSURED must promptly notify the COMPANY of any change in any fact or
                                      circumstance which materially affects the risk assumed by the COMPANY under
                                      this bond.
                                      Any misrepresentation, omission, concealment or incorrect statement of a material
                                      fact by the ASSURED to the COMPANY shall be grounds for recision of this bond.


 Notice To Company Of     C.          The ASSURED shall notify the COMPANY at the earliest practical moment, not to
 Legal Pmceedings Against             exceed thirty (30) days after the ASSURED receives notice, of any legal
 Assured Election To
             -                        proceeding brought to determine the ASSURED’S liability for any loss, claim or
 Defend                               damage which, if established, would constitute a collectible loss under this bond
                                      or any of the Underlying Bonds. Concurrent with such notice, and as requested
                                      thereafter, the ASSURED shall furnish copies of all pleadings and pertinent
                                      papers to the COMPANY.




 Excess Bond (7-92) R
 Form 17-02-0842 C Ed. 7-92) R                                                                                   Page 1 of 5
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page110
                                                                           110of
                                                                               of
                                       138




 General Agreements                               -   -________________________________________




 Notice To Company Of             If the COMPANY elects to defend all or part of any legal proceeding, the court
 Legal Proceedings Against        costs and attorneys’ fees incurred by the COMPANY and any settlement or
 Assured Election To
            -                     judgment on that part defended by the COMPANY shall be a loss under this
 Defend                           bond. The COMPANY’S liability for court costs and attorneys’ fees incurred in
 (continued)                      defending all or part of such legal proceeding is limited to the proportion of such
                                  court costs and attorneys’ fees incurred that the amount recoverable under this
                                  bond bears to the amount demanded in such legal proceeding.
                                  If the COMPANY declines to defend the ASSURED, no settlement without the
                                  prior written consent of the COMPANY or judgment against the ASSURED shall
                                  determine the existence, extent or amount of coverage under this bond, and the
                                  COMPANY shall not be liable for any costs, fees and expenses incurred by the
                                  ASSURED.


 Conditions And
 Limitations

 Definitions                 1.   As used in this bond:
                                  a.   Deductible Amount means the amount stated in ITEM 4. of the
                                       DECLARATIONS. In no event shall this Deductible Amount be reduced for
                                       any reason, including but not limited to, the non-existence, invalidity,
                                       insufficiency or uncollectibility of any of the Underlying Bonds, including the
                                       insolvency or dissolution of any Insurer providing coverage under any of the
                                       Underlying Bonds.
                                  b.   Primary Bond means the bond scheduled in ITEM 5. of the
                                       DECLARATIONS or any bond that may replace or substitute for such bond.
                                  c.   Single Loss means all covered loss, including court costs and attorneys’
                                       fees incurred by the COMPANY under General Agreement C., resulting
                                       from:
                                       (1)   any one act of burglary, robbery or attempt either, in which no
                                             employee of the ASSURED is implicated, or
                                       (2)   any one act or series of related acts on the part of any person resulting
                                             in damage to or destruction or misplacement of property, or
                                       (3)   all acts other than those specified in c.(1) and c.(2), caused by any
                                             person or in which such person is implicated, or
                                       (4)   any one event not specified above, in c.(1), c.(2) or c.f3).
                                  d.   Underlying Bonds means the Primary Bond and all other insurance
                                       coverage referred to in ITEM 7. of the DECLARATIONS.




Excess Bor1 (7-92)
Form 17-02-0842 (Ed. 7-92)                                                                                  Page 2 of 5
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page111
                                                                           111of
                                                                               of
                                       138




 Conditions And
 Limitations
  (continued)

 Limit Of Liability         2.    The COMPANY’S total cumulative liability for all Single Losses of all ASSUREDS
                                  discovered during the BOND PERIOD shall not exceed the AGGREGATE LIMIT
                                  OF LIABILITY as stated in ITEM 2. of the DECLARATIONS. Each payment made
 A re ate Limit Of                under the terms of this bond shall reduce the unpaid portion of the AGGREGATE
 Liabilit
                                  LIMIT OF LIABILITY until it is exhausted.
                                  On exhausting the AGGREGATE LIMIT OF LIABILITY by such payments:
                                  a.   the COMPANY shall have no further liability for loss or losses regardless of
                                       when discovered and whether or not previously reported to the COMPANY,
                                       and
                                  b.   the COMPANY shall have no obligation under General Agreement C. to
                                       continue the defense of the ASSURED, and on notice by the COMPANY to
                                       the ASSURED that the AGGREGATE LIMIT OF LIABILITY has been
                                       exhausted, the ASSURED shall assume all responsibility for its defense at
                                       its own cost.
                            The unpaid portion of the AGGREGATE LIMIT OF LIABILITY shall not be increased or
                            reinstated by any recovery made and applied in accordance with Section 4. In the event
                            that a loss of property is settled by indemnity in lieu of payment, then such loss shall not
                            reduce the unpaid portion of the AGGREGATE LIMIT OF LIABILITY.
 Single Loss Limit Of       The COMPANY’S liability for each Single Loss shall not exceed the SINGLE LOSS
 Liability                  LIMIT OF LIABILITY as stated in ITEM 3. of the DECLARATIONS or the unpaid portion
                            of the AGGREGATE LIMIT OF LIABILITY, whichever is less.


 Discovery                  3.   This bond applies only to loss first discovered by the ASSURED during the BOND
                                 PERIOD. Discovery occurs at the earlier of the ASSURED being aware of:
                                 a,    facts which may subsequently result in a loss of a type covered by this bond,
                                       or
                                 b.    an actual or potential claim in which it is alleged that the ASSURED is liable
                                       to a third party,
                                 regardless of when the act or acts causing or contributing to such loss occurred,
                                 even though the amount of loss does not exceed the applicable Deductible
                                 Amount, or the exact amount or details of loss may not then be known.


 Subrogation-Assignment-    4.   In the event of a payment under this bond, the COMPANY shall be subrogated to
 Recovery                        all of the ASSURED’S rights of recovery against any person or entity to the extent
                                 of such payments. On request, the ASSURED shall deliver to the COMPANY an
                                 assignment of the ASSURED’S rights, title and interest and causes of action
                                 against any person or entity to the extent of such payment.




 Excess Bond (7-92)
 Form 17O2O842 (Ed. 70-2)                                                                                     Page 3 of 5
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page112
                                                                           112of
                                                                               of
                                       138




 Conditions And
 Limitations

 Subrogation-Assignment-          Recoveries, whether effected by the COMPANY or by the ASSURED, shall be
 Recovery                         applied net of the expense of such recovery, first, to the satisfaction of the
 (continued)                      ASSURED’S loss which would otherwise have been paid but for the fact that ft is
                                  in excess of the AGGREGATE LIMIT OF LIABILITY, second, to the COMPANY in
                                  satisfaction of amounts paid in settlement of the ASSURED’S claim and third, to
                                  the ASSURED in satisfaction of the DEDUCTIBLE AMOUNT. Recovery from
                                  reinsurance and!or indemnity of the COMPANY shall not be deemed a recovery
                                  under this Section.


 Cooperation Of Assured      5.   At the COMPANY’S request and at reasonable times and places designated by
                                  the COMPANY the ASSURED shall:
                                  a.    submit to examination by the COMPANY and subscribe to the same under
                                        oath, and
                                  b.    produce for the COMPANY’S examination all pertinent records, and
                                  c.    cooperate with the COMPANY in all matters pertaining to the loss.
                                  The ASSURED shall execute all papers and render assistance to secure to the
                                  COMPANY the rights and causes of action provided for under this bond. The
                                  ASSURED shall do nothing after loss to prejudice such rights or causes of action.


 Termination                 6.   This bond terminates as an entirety on the earliest occurrence of any of the
                                  following:
                                  a.    sixty (60) days after the receipt by the ASSURED of a written notice from the
                                        COMPANY of its decision to terminate this bond, or
                                  b.   immediately on the receipt by the COMPANY of a written notice from the
                                       ASSURED of its decision to terminate this bond, or
                                  c.   immediately on the appointment of a trustee, receiver or liquidator to act on
                                       behalf of the ASSURED, or the taking over of the ASSURED by State or
                                       Federal officials, or
                                  U.   immediately on the dissolution of the ASSURED, or
                                  e.   immediately on exhausting the AGGREGATE LIMIT OF LIABILITY, or
                                  f.   immediately on expiration of the BOND PERIOD, or
                                  g.   immediately on cancellation, termination or recision of the Primary Bond.


 Conformity                  7.   If any limitation within this bond is prohibited by any law controlling this bond’s
                                  construction, such limitation shall be deemed to be amended so as to equal the
                                  minimum period of limitation provided by such law.




Excess Bond (7-92)
Form 17-02-0842 (Ed. 7-92)                                                                                  Page 4 of 5
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page113
                                                                           113of
                                                                               of
                                       138




 Conditions And                                    -



 Limitations
 (continued)

 Change Or Modification      8,   This bond or any instrument amending or affecting this bond may not be changed
 Of This Bond                     or modified orally. No change in or modification of this bond shall be effective
                                  except when made by written endorsement to this bond signed by an Authorized
                                  Representative of the COMPANY.




 Excess Bond (7-92)
 Fomi 17.O2O842 (Ed. 70-2)                                                                              Page 5 of 5
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page114
                                                                           114of
                                                                               of
                                       138




                                   POLICYHOLDER INFORMATION NOTICE




                                              IMPORTANT NOTICE



     To obtain information or make a complaint

     You may call Chubb & Son, Inc. toll-free telephone number for information otto make a complaint at:

                                                 I -800-36-CHUBB




     ATTACH THIS NOTICE TO YOUR POLICY:
     This notice is for information only and does not become a part or condition of the attached
     document.




     Form 99-1 0-0353 fEd. 3-94)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page115
                                                                           115of
                                                                               of
                                       138


                                                CountersignaturelSignature Statement




    CountersignaturelSignature Agent:           Effective Date October 1, 2015
    Paul Morrissette                            Policy No.     82210871
    Chubb & Son A Div. Of Federal Ins. Co.      Issued by      FEDERAL INSURANCE COMPANY
    15 Mountain View Rd.
    Warren, NJ 07061-1615
                                                Policy Period
                                                October 1,2015 to
                                                October 1,2016

    Name and address of Insured:
    RAYMOND JAMES FINANCIAL INC

    880 CARILLON PARKWAY
    SAINT PETERSBURG, FL 33716


    Producer of Record
    MARSH USA, INC
    1166 AVE OF AMERICAS 37F



    Countersignature for policy no.    82210871
    State                              FL
    Name of Insured                    RAYMOND JAMES FINANCIAL INC



                                               It is agreed that the signature appearing on this
                                               document is the signature of a person duly authorized
                                               to countersign on behalf of the company in the state
                                               indicated above and that this document constitutes
                                               countersignature of the attached policy in compliance
                                               with state law.




                                               Authonzed Representative




    Form 99-10-0797 (Ed. 3104)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page116
                                                                           116of
                                                                               of
                                       138




                                                                                         ENDORSEM ENT!RIDER

      Effective date of
      this endorsement/rider: October 1, 2015              FEDERAL INSURANCE COMPANY

                                                           Endorsement/Rider No. 1

                                                           To be attached to and
                                                           form a part of Bond No. 82210871

      Issued to: RAYMOND JAMES FINANCIAL INC



                                AMEND GENERAL AGREEMENT A. ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting GENERAL
     AGREEMENT A., CHANGE OR MODIFICATION OF PRIMARY BOND in its entirety and substituting the
     following:
      If after the inception date of this bond the Primary Bond is changed or modified, written notice of any such
      change or modification shall be given to the COMPANY as soon as practicable, not to exceed thirty (30) days
      after such change or modification, together with such information as the COMPANY may request.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.


     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                       Authorized Representative




     Q07-111 (01/2007)                            Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page117
                                                                           117of
                                                                               of
                                       138




                                                                                      ENDORSEM ENTIRIDER

   Effective date of
   this endorsementMdec October 1 2015                   FEDERAL INSURANCE COMPANY

                                                         Endorsement/Rider No. 2

                                                         To be attached to and
                                                         form a part of Policy No. 82210871

   Issued to:      RAYMOND JAMES FINANCIAL INC



                  AMENDING REPRESENTATIONS MADE BY ASSURED ENDORSEMENT


   In consideration of the premium charged, it is agreed that this bond is amended by deleting in its entirety
   General Agreement B., Representations Made By Assured, and substituting the foIlNing:

   B.      The ASSURED represents that all information it has furnished to the COMPANY for this bond or
           otherwise is complete, true and correct Such information constitutes part of this bond.

                   Any intentional misrepresentation, omission, concealment or incorrect statement of a
                   material fact by the ASSURED to the COMPANY shall be grounds for recision of this bond.



   The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
   and conditions of coverage.

   All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                            Authorized Representative




   Qfl-166(1/2011)                              Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page118
                                                                           118of
                                                                               of
                                       138




                                                                                             ENDORSEM ENTIRIDER

     Effective date of
     this endorsement/rider October 1, 2015                 FEDERAL INSURANCE COMPANY

                                                            Endorsement/Rider No. 3

                                                            To be attached to and
                                                            form apart of Bond No. 82210871

     Issued to: RAYMOND JAMES FINANCIAL INC



                                        AMEND DISCOVERY ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting CONDITIONS
     AND LIMITATIONS SECTION 3., DISCOVERY in its entirety and substituting the following:
     This bond applies only to loss first discovered by the Vice President of Corporate Insurance and/or Legal
     Department of the ASSURED during the BOND PERIOD. Discovery occurs at the earlier of the Vice
     President of Corporate Insurance and/or Legal Department of the ASSURED being aware of:
          a.    facts which may subsequently result in a loss of a type covered by this bond, or
          b.    an actual or potential claim in which it is alleged that the ASSURED is liable to a third party,
     regardless of when the act or acts causing or contributing to such loss occurred, even though the amount of
     loss does not exceed the applicable Deductible Amount, or the exact amount or details of loss may not then
     be known.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.

     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                         Authorized Representative




     007-108 (01/2007)                             Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page119
                                                                           119of
                                                                               of
                                       138




                                                                                         ENDORSEM ENT!RIDER

      Effective date of
      this endorsement/rider: October 1, 2015              FEDERAL INSURANCE COMPANY

                                                           Endorsement/Rider No. 4

                                                           To be attached to and
                                                           form a part of Bond No. 82210871

      Issued to: RAYMOND JAMES FINANCIAL INC



                                AMEND GENERAL AGREEMENT C. ENDORSEMENT

     In consideration of the premium charged, it is agreed that this bond is amended by deleting the first
     paragraph of GENERAL AGREEMENT C., NOTICE TO COMPANY OF LEGAL PROCEEDINGS AGAINST
     ASSURED ELECTION TO DEFEND in its entirety and substituting the following:
                 —




     The ASSURED shall notify the COMPANY at the earliest practical moment, not to exceed sixty (60) days after
     the Vice President of Corporate Insurance and/or Legal Department receives notice, of any legal proceeding
     brought to determine the ASSURED’S liability for any loss, claim or damage which, if established, would
     constitute a collectible loss under this bond or any of the Underlying Bonds. Concurrent with such notice,
     and as requested thereafter, the ASSURED shall furnish copies of all pleadings and pertinent papers to the
     COMPANY.



     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms
     and conditions of coverage.

     All other terms, conditions and limitations of this Bond shall remain unchanged.




                                                                       Authorized Representative




     Q07-109 (01/2007)                            Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page120
                                                                           120of
                                                                               of
                                       138




                                                                FEDERAL INSURANCE COMPANY

                                                                Endorsement No.        5

                                                                Bond Number            82210871

      NAME OF ASSURED: RAYMOND JAMES FINANCIAL INC




                           AMENDED DEDUCTIBLEIDROP DOWN ENDORSEMENT

      It is agreed that this bond is amended by deleting ITEM 4., DEDUCTIBLE AMOUNT of the
      DECLARATIONS, in its entirety and substituting the following:

      “ITEM 4. DEDUCTIBLE AMOUNT

             a.     $1,000,000, plus any unpaid portion of the AGGREGATE LIMIT OF LIABILITY of the
                    Underlying Bonds on the date of payment of any Single Loss under this bond.

             b.     The ASSURED shall notify the COMPANY immediately of any payment made or
                    intended to be made under any of the Underlying Bonds.

             c.     This bond shall drop down but only by the amount paid under the Underlying Bonds.”




     This Endorsement applies to loss discovered after 12:01 a.m. on October 1, 2015.


     ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED.




                                                     By
     Date: December 7, 2015
                                                                  AiAhcñzed Representative




     Excess Bond
     Form 17-02-1 003 (Ed. 7-92)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page121
                                                                           121of
                                                                               of
                                       138




                                                                 FEDERAL INSURANCE COMPANY

                                                                 Endorsement No:      6

                                                                 Bond Number          82210871

     NAME OF ASSURED:             RAYMOND JAMES FINANCIAL INC



                                            PREMIUM ENDORSEMENT

     It is agreed that:

     1.         The premium for this bond for the period October 1, 2015 to October 1,2016 is:

                Premium:    Seventy seven thousand dollars ($77,000.00)

     2.         It is further agreed that this premium is subject to change during this period if amendments are
                made to this bond at the request of the ASSURED.


     This Endorsement applies to loss discovered after 12:01 am. on October 1, 2015.


     ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED.




     Date: December 7, 2015                                         By
                                                                                 Authorized Representative




     Excess Bond
     Form 17-02-0735 (Rev. 1-97)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page122
                                                                           122of
                                                                               of
                                       138




                                                                                                ENDORSEMENT/RIDER

   Effective date of
   this endorsement/rider: October 1, 2015                    FEDERAL INSURANCE COMPANY

                                                              Endorsement/Rider No. 7

                                                              To be attached to and
                                                              form a part of Policy No. 82210871


   Issued to: RAYMOND JAMES FINANCIAL INC




                              COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS

   It is agreed that this insurance does not apply to the extent that trade or economic sanctions or other similar laws or
   regulations prohibit the coverage provided by this insurance.


   The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
   conditions of coverage.

   All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                             Authorized Representative




   14-02-9228 (2/2010)                                   Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page123
                                                                           123of
                                                                               of
                                       138




                                                                         FEDERAL INSURANCE COMPANY

                                                                         Endorsement No. 8

                                                                         Bond Number:   82210871

      NAME OF ASSURED:              RAYMOND JAMES FINANCIAL INC




                                             CO-SURETY ENDORSEMENT

      It is agreed that this bond is amended as follows:
           By adding to Section 1., Definitions, the following:
           “e.      Controlling Company means FEDERAL INSURANCE COMPANY.
           f.       Company means, unless otherwise specified, each insurance company, including the
                    Controlling Company, executing this Endorsement.
           g.       Companies means, unless otherwise specified, all of the insurance companies, including the
                    Controlling Company, executing this Endorsement.”
     2.    By adding to Section 2., Limit of Liability, the following:
                “Each Company shall be liable only for such proportion of any Single Loss as the AGGREGATE
                LIMIT OF LIABILITY underwritten by such Company, as specified in this Endorsement, bears to
                the AGGREGATE LIMIT OF LIABILITY as stated in ITEM 2. of the DECLARATIONS, but in no
                event shall any Company be liable for an amount greater than that underwritten by it.’
     3.    By adding to General Agreement C., Notice To Company Of Legal Proceedings Against Assured             -



           Election To Defend, the following:
           ‘In the absence of a request from any Company to pay premiums directly to it, premiums for this
           bond may be paid to the Controlling Company for the account of all Companies.
           In the absence of a request from any Company that notice of claim and proof of loss be given to or
           filed directly with it, the ASSURED giving such notice to and the filing of such proof with the
           Controlling Company shall be deemed to be in compliance with the conditions of this bond for the
           giving of notice of loss and the filing of proof of loss, if given and filed in accordance with said
           conditions.”
     4.    By adding to Section 6., Termination, the following:
           “The Controlling Company may give notice in accordance with the terms of this bond terminating
           the bond as an entirety or as to any Employee or ASSURED, and any notice so given shall
           termination the liability of all Companies as an entirety or as to such Employee or ASSURED, as
           the case may be.
           Any Company other than the Controlting Company may give notice in accordance with the terms
           of this bond, terminating the entire liability of such other Company under this bond or as to any
           person or entity.
           In the absence of a request from any Company that notice of termination by the ASSURED of this
           bond in its entirety may be given to or filed directly with it, the giving of such notice in accordance
           with the terms of this bond to the Controlling Company shall terminate the liability of all
           Companies as an entirety. The ASSURED may terminate the entire liability of any Company
           under this bond by giving notice of such termination to that Company and by sending a copy of
           such notice to the Controlling Company.


     Excess Bond
     Form 1 7-02-0698 (Rev. 5-02)                                                                  Page 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page124
                                                                           124of
                                                                               of
                                       138




           In the event of the termination of this bond as an entirety, no Company shall be liable to the
           ASSURED for a greater proportion of any return premium due the ASSURED than the
           AGGREGATE LIMIT OF LIABILITY underwritten by that Company bears to the AGGREGATE
           LIMIT OF LIABILITY as stated in ITEM 2. of the DECLARATIONS.
           In the event of the termination of this bond as to any Company, such Company alone shall be
           liable to the ASSURED for any return premium due the ASSURED on account of such termination.
           The termination of the attached bond as to any Company other than the Controlling Company
           shall not terminate or otherwise affect the liability of the other Companies under this bond.”
      5.   By adding a new Section:
           Section 9. Controlling Company
           “The execution by the Controlling Company of the DECLARATIONS, 1-7, shall constitute
           execution by all the Companies signing this Endorsement.
           In the event this bond is modified during the BOND PERIOD, the Controlling Company shall
           notify the Companies or their respective representatives, in writing, of such change. Each
           Company shall be deemed to agree to such modification, unless such Company notifies the
           Controlling Company or the Controlling Company’s representative in writing, that they do not
           agree to such modification. If a Company fails to object to a modification within fifteen (15) days of
           receipt of notice from the Controlling Company, such Company shall be deemed to agree to
           such modification.”

     This Endorsement applies to loss discovered after 12:01 am. on October 1, 2015.

     ALL OThER TERMS AND CONDI11ONS OF THIS BOND REMAIN UNCHANGED.

     Underwritten for a SINGLE LOSS                     ENTER WRITING COMPANY
     LIMIT OF LIABILITY of $10,000,000 and an           Controlling Company
     AGGREGATE LIMIT OF LIABILITY of                    CHUBB & SON,
     $20,000,000                                        A DIVISION OF FEDERAL INSURANCE COMPANY
                                                        Manager




     Date: December 7, 2015                             By
                                                                      Authorized Representative

     Underwritten for a SINGLE LOSS                     ENTER WRITING COMPANY
     LIMIT OF LIABILITY of $10,000,000 and an           Controlling Company
     AGGREGATE LIMIT OF LIABILITY of                    Great American Insurance Company
     $20,000,000
                                                             Authorized Representative




     Excess Bond
     Form 17-02-0698 (Rev. 5-02)                                                                  Page 2
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page125
                                                                           125of
                                                                               of
                                       138
                                                                                               t




            In the event of the termination of this bond as an entirety, no Company shall be liable to the
            ASSURED for a greater proportion of any return premium due the ASSURED than the
            AGGREGATE LIMIT OF LIABILITY underwritten by that Company bears to the AGGREGATE
            LIMIT OF LIABILITY as stated In ITEM 2. of the DECLARATIONS.
            In the event of the termination of this bond as to any Company, such Company alone shall be
            liable to the ASSURED for any return premium due the ASSURED on account of such termination.
            The termination of the attached bond as to any Company other than the Controlling Company
            shall not terminate or otherwise affect the liability of the other Companies under this bond,’
       5.   By adding a new Section:
            Section 9. Controlling Company
            “The execution by the Controlling Company of the DECLARATIONS, 1-7, shall constitute
            execution by all the Companies signing this Endorsement.
                                                                                                                 shall
            In the event this bond is modified during the BOND PERIOD, the Controlling Company
            notify the Companies or their respective representativ      es, In writing,   of such     change.    Each
                                                                                                                  the
            Company shall be deemed to agree to such modificatIon, unless such Company notifies
                                                                                     e In  writing,  that they do  not
            Controlling Company or the Controlling Company’s representativ
                                      . If a Company   falls to object to a modification  within  fifteen (15) days of
            agree to such modification
                                                                                                                    to
            receipt of notice from the Controlling Company, such Company shall be deemed to agree
            such modification.”

       This Endorsement applies to loss discovered after 12:01 a.m. on October 1, 2015.

       ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED.

       Underwritten for a SINGLE LOSS                       ENTER WRITING COMPANY
       LIMIT OF LIABILITY of $1 0,000,000 and an            ControllIng Company
       AGGREGATE LIMIT OF LIABILITY of                      CHUBB & SON,
       $20,000,000                                          A DIVISION OF FEDERAL INSURANCE COMPANY
                                                            Manager




        Date: December 7, 2015                             By
                                                                             Authortze Representative


        Underwritten for a SINGLE LOSS                      ENTER WRITING COMPANY
        LIMIT OF LIABILITY of $10,000,000 and an            Controlling Company
        AGGREGATE LIMIT OF LIABILITY of                     Great A erican Insurance Company
        $20,000,000                                                            ,-




                                                                 Authorize     epresenlative




        Excess Bond
        Form 1 7-02-0698 (Rev. 5-02)                                                                    Page 2
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page126
                                                                           126of
                                                                               of
                                       138




                                 POLICYHOLDER
                              DISCLOSURE NOTICE OF
                         TERRORISM INSURANCE COVERAGE
                        (for policies with no terrorism exclusion or sublimit)
                                      Insuring Company:

    You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), this
    policy makes available to you insurance for losses arising out of certain acts of terrorism.
    Terrorism is defined as any act certified by the Secretary of the Treasury of the United
    States, to be an act of terrorism; to be a violent act or an act that is dangerous to human
    life, property or infrastructure; to have resulted in damage within the United States,
    or outside the United States in the case of an air carrier or vessel or the premises of a
    United States Mission; and to have been committed by an individual or individuals as part
    of an effort to coerce the civilian population of the United States or to influence the policy
    or affect the conduct of the United States Government by coercion.


    You should know that the insurance provided by your policy for losses caused by acts of
    terrorism is partially reimbursed by the United States under the formula set forth in the
    Act. Under this formula, the United States pays 85% of covered terrorism losses that
    exceed the statutorily established deductible to be paid by the insurance company
    providing the coverage. Beginning in 2016, the Federal share will be reduced by 1% per
    year until it reaches 80%, where it will remain.


    However, if aggregate insured losses attributable to terrorist acts certified under the Act
    exceed $100 billion in a calendar year, the Treasury shall not make any payment for
    any portion of the amount of such losses that exceeds $100 billion.




        10-02-1281 (Ed. 0312015)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page127
                                                                           127of
                                                                               of
                                       138



    If aggregate insured losses attributable to terrorist acts certified under the Act exceed
    $100 billion in a calendar year and we have met our insurer deductible under the Act,
    we shall not be liable for the payment of any portion of the amount of such losses that
    exceeds $100 billion, and in such case insured losses up to that amount are subject to
    pro rata allocation in accordance with procedures established by the Secretary of the
    Treasury.


    The portion of your policy’s annual premium that is attributable to insurance for such acts
    of terrorism is: $ -0-.


    If you have any questions about this notice, please contact your agent or broker.




        10-02-1281 (Ed 03/2015)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page128
                                                                           128of
                                                                               of
                                       138




                          IMPORTANT NOTICE TO POLICYHOLDERS


              All of the members of the Chubb Group of Insurance companies doing business in the United
      States (hereinafter Chubb”) distribute their products through licensed insurance brokers and agents
      (“producers”). Detailed information regarding the types of compensation paid by Chubb to producers on
      US insurance transactions is available under the Producer Compensation link located at the bottom of
      the page at www.chubb.com, or by calling 1 -866-588-9478. Additional information may be available from
      your producer.

             Thank you for choosing Chubb.




     10-02-1295 ted. 6/2007)
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page129
                                                                           129of
                                                                               of
                                       138




    DECLARATIONS

    EXCESS FIDELITY AND CRIME POLICY


    SUBJECT TO THE PROVISIONS OF THE UNDERLYING INSURANCE, THIS POLICY MAY
    ONLY APPLY TO ANY CLAIM FIRST MADE AGAINST THE INSUREDS OR LOSS
    DISCOVERED DURING THE POLICY PERIOD PROVIDED THAT SUCH CLAIM OR LOSS IS
    REPORTED IN WRITING TO THE INSURER PURSUANT TO THE POLICY PROVISIONS.
    AMOUNTS INCURRED AS DEFENSE COSTS SHALL REDUCE AND MAY EXHAUST THE
    APPLICABLE LIMIT OF LIABILITY AND ARE SUBJECT TO THE RETENTIONS. THE
    INSURER SHALL NOT BE LIABLE FOR ANY DEFENSE COSTS OR FOR ANY JUDGMENT
    OR SETTLEMENT AFTER THE LIMIT OF LIABILITY HAS BEEN EXHAUSTED. PLEASE
    READ THIS POLICY CAREFULLY.

    These Declarations along with the completed and signed application and the Policy with
    endorsements shall constitute the contract between the Insureds and the Insurer.


    Insurer:                           Beazley Insurance Company, Inc.
    Policy Number:                     V1431F150301


     Item 1.     Insured:

                 Raymond James Financial, Inc.

                 Principal Address:
                 880 Carillon Parkway
                 St. Petersburg, FL 33716
     Item 2.     Policy Period:

                 From:      01-Oct-2015

                 To:        01-Oct-2016

                 Both dates at 12:01 a.m. Local Time at the Principal Address stated in Item 1.

     Item 3.     Limit of Liability:

                 a. $10,000,000 excess of $50,000,000 Single Loss Limit of Liability

                 b. $20,000,000 excess of $100,000,000 Aggregate Limit of Liability

     Item 4.     Premium:       $55,000




    F00299                                                                             Page 1 of 3
    092012 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page130
                                                                           130of
                                                                               of
                                       138




     Item 5.     Notification under this Policy:

                 a.   Notification pursuant to Clause VII shall          b.    All other notices under this Policy
                      be given to:                                            shall be given to:
                         Beazley USA Services, Inc.                                 Beazley USA Services, Inc.
                         30 Batterson Park Road                                     30 Batterson Park Road
                         Farmington, CT 06032                                       Farmington, CT 06032
                         Tel: (860) 677-3700                                        Tel: (860) 677-3700
                         Fax: (860) 679-0247                                        Fax: (860) 679-0247




     Item 7.     Endorsements Effective at Inception:


                 1.     BICMU00080405              Countersignature Endorsement
                 2.     E02804AFL092011            Sanction Limitation and Exclusion Clause – Florida
                 3.     BICMU05070406              War and Civil War Exclusion
                 4.     BICMU05021207              Reliance on Another Insurance Company's Application



    Dated: 03-Mar-2016
    At:    30 Batterson Park Road
           Farmington
           Connecticut 06032
           (the office of the Correspondent)       by ___________________________
                                                   Beazley USA Services, Inc., (Correspondent)




    F00299                                                                                  Page 2 of 3
    092012 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page131
                                                                           131of
                                                                               of
                                       138




    SCHEDULE OF UNDERLYING COVERAGE

    EXCESS FIDELITY AND CRIME POLICY


    Type of Insurance:
    Primary Policy:
    Insurer:              Federal Insurance Company
    Policy No.:           Form 14: 70436970
                          ECCP: 70436971
    Limit of Liability:       a. $10,000,000          Single Loss Limit of Liability
                              b. $20,000,000          Aggregate Limit of Liability
    Retention:            $1,000,000


    Excess Policies:
    Insurer:              Travelers Casualty and Surety Company of America
    Policy No.:           106384318
    Limit of Liability:      a. $10,000,000 excess of $10,000,000 Single Loss Limit of Liability
                             b. $20,000,000 excess of $20,000,000 Aggregate Limit of Liability


    Insurer:              Federal Insurance Company
    Policy No.:           82126526
    Limit of Liability:      a. $10,000,000 excess of $30,000,000 Single Loss Limit of Liability
                             b. $20,000,000 excess of $40,000,000 Aggregate Limit of Liability


    Insurer:              Federal Insurance Company
    Policy No.:           82210871
    Limit of Liability:      a. $10,000,000 excess of $40,000,000 Single Loss Limit of Liability
                             b. $20,000,000 excess of $60,000,000 Aggregate Limit of Liability




    F00299                                                                             Page 3 of 3
    092012 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page132
                                                                           132of
                                                                               of
                                       138




    Effective date of this Endorsement: 01-Oct-2015
    This Endorsement is attached to and forms a part of Policy Number: V1431F150301
    Beazley Insurance Company, Inc. referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                   COUNTERSIGNATURE ENDORSEMENT

    This endorsement modifies insurance provided under the following:
    Excess Fidelity and Crime Policy


    The Excess Fidelity and Crime Policy Declarations is amended by the addition of the following:




    _______________________________________        ________03-Mar-2016____
    Authorized Representative                      Date




    BICMU00080415                         Beazley Insurance Company, Inc.                       Page 1 of 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page133
                                                                           133of
                                                                               of
                                       138




    Effective date of this Endorsement: 01-Oct-2015
    This Endorsement is attached to and forms a part of Policy Number: V1431F150301
    Beazley Insurance Company, Inc., referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                       SANCTION LIMITATION AND EXCLUSION CLAUSE- FLORIDA

    This endorsement modifies insurance provided under the following:


    Excess Fidelity and Crime Policy


    Beazley Insurance Company, Inc. shall not be deemed to provide coverage and shall not be liable to pay
    any claim or provide any benefit hereunder to the extent that the provision of such coverage, payment of
    such claim or provision of such benefit would expose Beazley Insurance Company, Inc. to any sanction,
    prohibition or restriction under United Nations resolutions or the trade or economic sanctions, law or
    regulations of the European Union, United Kingdom or United States of America.




    All other terms and conditions of this Policy remain unchanged.




                                                             ______________________________________
                                                             Authorized Representative




    E02804AFL                                                                                   Page 1 of 1
    092011 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page134
                                                                           134of
                                                                               of
                                       138




    Effective date of this Endorsement: 01-Oct-2015
    This Endorsement is attached to and forms a part of Policy Number: V1431F150301
    Beazley Insurance Company, Inc., referred to in this endorsement as either the “Insurer” or the
    “Underwriters”

                                        WAR AND CIVIL WAR EXCLUSION

    This endorsement modifies insurance provided under the following:


    Excess Fidelity and Crime Policy
    In consideration of the premium charged for the Policy, it is hereby understood and agreed that
    notwithstanding anything to the contrary contained herein this Policy does not cover loss or damage
    directly or indirectly occasioned by, happening through or in consequence of war, invasion, acts of foreign
    enemies, hostilities (whether war be declared or not), civil war, rebellion, revolution, insurrection, military
    or usurped power or confiscation or nationalisation or requisition or destruction of or damage to property
    by or under the order of any government or public or local authority.




    All other terms and conditions of this Policy remain unchanged.




                                                               ______________________________________
                                                               Authorized Representative




    BICMU05070406                                                                                      Page 1 of 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page135
                                                                           135of
                                                                               of
                                       138




       Effective date of this Endorsement: 01-Oct-2015
       This Endorsement is attached to and forms a part of Policy Number: V1431F150301
       Beazley Insurance Company, Inc., referred to in this endorsement as either the “Insurer”
       or the “Underwriters”

                   RELIANCE ON ANOTHER INSURANCE COMPANY’S APPLICATION

       This endorsement modifies insurance provided under the Policy referenced above.

       EXCESS FIDELITY AND CRIME POLICY

       In consideration of the premium charged for this Policy, it is hereby understood and agreed that
       the Insurer has relied upon the statements in the following application(s):

       Chubb
       Form 17-03-0112 (Ed. 12-97)

       including materials attached thereto, completed by the entity designated in Item 1. of the
       Declarations and such application is made a part of this insurance Policy and operates as the
       Insurer’s own Application.

       All other terms and conditions of this Policy remain unchanged.



                                                                ________________________________
                                                                Authorized Representative




       BICMU05021207                                                                       Page 1 of 1
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page136
                                                                           136of
                                                                               of
                                       138




    EXCESS FIDELITY AND CRIME POLICY



    In consideration of the payment of the premium, in reliance on all statements made and
    information provided to the Underwriters by the Insured, and subject to all of the provisions of
    this Policy, the Underwriters agree:

    I.     INSURING AGREEMENT

           To indemnify the Insured excess of the Underlying Coverage, for any loss which
           triggers coverage under the Underlying Coverage, and is not otherwise excluded by
           the terms, conditions or endorsements of this Policy. Coverage will apply only when the
           loss is reported to the Underwriters in accordance with Clause VI. of this Policy.
           Coverage under this Policy shall attach only after all of the Underlying Limits has been
           exhausted by the actual payment of loss(es).

    II.    DEFINITIONS

           The following terms whenever used in this Policy in boldface type shall have the
           meanings indicated.

           A.     “Insured” means the entity set forth in Item 1. of the Declarations.

           B.     “Policy Period” means the period set forth in Item 2. of the Declarations.

           C.     “Primary Policy” means the policy designated as such in the Schedule of
                  Underlying Coverage.

           D.     “Sublimit” means the limit(s) of liability under any Underlying Coverage which:

                  1.      applies only to a particular grant of coverage under such Underlying
                          Coverage; and

                  2.      reduces and is part of the otherwise applicable limit(s) of liability of such
                          Underlying Coverage.

           E.     “Underlying Coverage” means all policies designated in the Schedule of
                  Underlying Coverage.

           F.     “Underlying Limits” means the limit(s) of liability under all Underlying
                  Coverage.

    III.   LIMIT OF LIABILITY

           A. The Limit of Liability shown in Item 3.a. of the Declarations shall apply separately to
              each loss under this Policy. If the Underlying Coverage is written with an
              “Aggregate Limit of Liability” then the Underwriters’ Limit of Liability shown in Item
              3.b. of the Declarations shall be the maximum Limit of Liability of the Underwriters
              under this Policy for all losses.



    F00300                                                                     Page 1 of 3
    092012 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page137
                                                                           137of
                                                                               of
                                       138




              B        Payment by the Underwriters of any amount shall reduce the Limits of Liability
                       available under this Policy.

              C.       If any Underlying Limits are subject to a Sublimit then coverage hereunder
                       shall not apply to any loss which is subject to such Sublimit.

    IV.       MAINTENANCE OF UNDERLYING COVERAGE

              It is a condition of this Policy that the Underlying Coverage shall be maintained in full
              effect during the Policy Period except for any reduction of the Underlying Limits solely
              by payment of any losses where the Underlying Coverage is written with an “Aggregate
              Limit of Liability”. If this condition is breached then this Policy shall automatically and
              immediately terminate with effect from the date when the Underlying Coverage ceases
              to be maintained or is deemed to have ceased to be maintained.

              In the event the insurer under one or more of the Underlying Coverages fails to pay
              any loss as a result of the insolvency, bankruptcy or liquidation of said insurer, then the
              Insured shall be deemed self-insured for any amount of the limit of liability of said
              insurer which is not paid as a result of such insolvency, bankruptcy or liquidation.

    V.        REDUCTION / EXHAUSTION OF THE UNDERLYING COVERAGES

              If by reason of the payment of any losses by the insurers of the Underlying Coverages
              where the Underlying Coverages are written with an “Aggregate Limit of Liability”, the
              amounts of the Underlying Limits are:

              A.       Partially reduced, then this Policy shall continue to apply in excess of the
                       reduced amounts of the Underlying Limits; or

              B.       Totally exhausted, then this Policy shall continue in force as primary insurance
                       with respect to any subsequent loss; provided, however that this Policy shall only
                       pay in excess of the retention or deductible applicable to the Primary Policy and
                       in conformance with the terms, conditions and limitations of the Primary Policy
                       except as stated herein, which shall be applied to any subsequent loss in the
                       same manner as specified in the Primary Policy.

    VI.       NOTICE OF LOSS

              For all losses, the Insured must provide written notice (in the same manner as required
              by the Primary Policy) to the Underwriters via the entity named in Item 5.a. of the
              Declarations. Notice to any insurer of the Underlying Coveragesis not notice to the
              Underwriters.

    VII.      CONDITIONS

              A.       In the event of a loss for which the Underwriters may be liable to contribute, no
                       costs or expenses shall be incurred without the Underwriters’ written consent
                       being first obtained (such consent not to be unreasonably withheld). No
                       settlement of a loss shall be effected by the Insured for any sum that will involve
                       this Policy, without the prior written consent of the Underwriters.

          F00300                                                                          Page 2 of 3
          092012 ed.
Case
Case1:20-cv-21707-XXXX
     1:20-cv-21707-UU Document
                       Document39-1
                                 1-3 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket07/08/2020
                                                           04/23/2020 Page
                                                                      Page138
                                                                           138of
                                                                               of
                                       138




          B.       All recoveries or payments recovered or received subsequent to a loss
                   settlement under this Policy shall be distributed as follows:

                   1.      first, to subrogation expenses;
                   2.      second, to the Insured for the amount of loss otherwise covered but in
                           excess of the Limits of Liability;
                   3.      third, to the Underwriters for the amount paid to the Insured for covered
                           loss;
                   4.      fourth, to losses paid by the insurers of the Underlying Coverage;

                   5.      fifth, to the Insured for the applicable retention or deductible under the
                           Primary Policy.
                   Recovery from reinsurance or indemnity of the Underwriters shall not be deemed
                   a recovery hereunder.

                   Provided always that nothing in this Policy shall be construed to mean that loss
                   settlements under this Policy are not payable until the Insured’s ultimate net loss
                   has been finally ascertained.

          C.       If the Insured shall proffer any loss knowing the same to be false or fraudulent,
                   as regards amount or otherwise, this Policy shall become void and all losses
                   hereunder shall be forfeited.

          D.       By acceptance of this Policy, the Insured agrees the Underwriters may at their
                   own discretion and expense retain counsel to associate in the defense or
                   settlement of any claim, and to cooperate fully with such counsel.

          E.       If during the Policy Period the provisions of the Primary Policy are changed in
                   any manner, as a condition precedent to coverage under this Policy the Insured
                   shall give written notice to the Underwriters of the full particulars of such change
                   as soon as practicable but in no event later than thirty (30) days following the
                   effective date of such change. No amendment to any Primary Policy or
                   Underlying Coverage during the Policy Period shall be effective in broadening
                   or extending the coverage afforded by this Policy or extending or increasing the
                   Limits of Liability afforded by this Policy unless the Underwriters so agree in
                   writing. The Underwriters may, in their sole discretion, condition their agreement
                   to follow any changes to the Primary Policy or the Underlying Coverage upon
                   the Insured paying any additional premium required by the Underwriters for such
                   change. As soon as practicable, but in no event later than thirty (30) days
                   thereafter, the Insured must give the Underwriters written notice of any additional
                   or return premiums charged or allowed in connection with any Underlying
                   Coverage.




      F00300                                                                           Page 3 of 3
      092012 ed.
